

Exhibit 10.1
Private & Confidential
 
 
Dated 10 May 2012
 
 
 
 

 
Royal Caribbean Cruises Ltd.
(the Borrower)
(1)
       
KfW IPEX-Bank GmbH
(the Hermes Agent)
(2)
       
KfW IPEX-Bank GmbH
(the Facility Agent)
(3)
       
KfW IPEX-Bank GmbH
(as Initial Mandated Lead Arranger)
(4)
       
BNP Paribas S.A.
DNB Bank ASA
Skandinaviska Enskilda Banken AB (publ)
(the Mandated Lead Arrangers)
(5)
       
and
         
certain financial institutions
(the Lenders)
(6)
     

 
_________________________________________
 
Deed of Amendment No. 2 in connection with the
Credit Agreement in respect of Hull S-697
_________________________________________
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 


 
Contents
 
Clause
Page
     
1
Interpretation and definitions
1
     
2
Amendment of the Existing Credit Agreement
2
     
3
Mandated Lead Arrangers
2
     
4
Change to the Lenders
2
     
5
Power of Attorney
2
     
6
Incorporation of Terms
2
     
7
Counterparts
2
     
8
Governing Law
2
     
Schedule 1 Lenders
3
     
Schedule 2 Amendments to the Existing Credit Agreement
4
     

 
 
 
 


 
 

--------------------------------------------------------------------------------

 


THIS DEED OF AMENDMENT NO. 2 (this Deed) is dated 10 May 2012 and made BETWEEN:
 
(1)  
ROYAL CARIBBEAN CRUISES LTD. (a corporation organised and existing under the
laws of The Republic of Liberia) (the Borrower);

 
(2)  
KfW IPEX-Bank GmbH as facility agent (the Facility Agent);

 
(3)  
KfW IPEX-Bank GmbH as Hermes agent (the Hermes Agent);

 
(4)  
KfW IPEX-Bank GmbH as initial mandated lead arranger (the Initial Mandated Lead
Arranger);

 
(5)  
BNP Paribas S.A., DNB Bank ASA, and Skandinaviska Enskilda Banken AB (publ) as
mandated lead arrangers (together with the Initial Mandated Lead Arranger, the
Mandated Lead Arrangers); and

 
(6)  
The financial institutions party thereto as lenders from time to time (the
Lenders).

 
WHEREAS:
 
(A)  
The Borrower, the Facility Agent, the Hermes Agent and the Lenders are parties
to a credit agreement dated 8 June 2011, as amended and restated by that
amendment agreement dated 17 February 2012 (the Existing Credit Agreement), in
respect of the vessel with Hull number S-697 (currently under construction at
Meyer Werft GmbH, Papenburg, Germany) (the Vessel) whereby it was agreed that
the Lenders would make available to the Borrower, upon the terms and conditions
therein, a US dollar loan facility (the Facility) calculated on the amount equal
to the sum of (a) up to eighty per cent (80%) of the Contract Price (as defined
in the Existing Credit Agreement) of the Vessel but which Contract Price will
not exceed EURO 725,000,000 and (b) up to 100% of the Hermes Fee (as defined
therein).

 
(B)  
The Parties wish to amend the Existing Credit Agreement to the extent set out in
this Deed.

 
NOW IT IS AGREED as follows:
 
1  
Interpretation and definitions

 
1.1  
Definitions in the Existing Credit Agreement

 
(a)  
Unless the context otherwise requires or unless otherwise defined in this Deed,
words and expressions defined in the Existing Credit Agreement shall have the
same meanings when used in this Deed.

 
(b)  
The principles of construction set out in the Existing Credit Agreement shall
have effect as if set out in this Deed.

 
1.2  
In this Deed:

 
Amended Agreement means the Existing Credit Agreement as amended in accordance
with this Deed.
 
1.3  
Third party rights

Other than the CIRR Representative in respect of the rights of the CIRR
Representative under the Loan Documents, unless expressly provided to the
contrary in a Loan Document, no term of this Deed is enforceable under the
Contracts (Rights of Third Parties) Act 1999 by any person who is not a party to
this Deed.


 
  1

--------------------------------------------------------------------------------

 
 
1.4  
Designation

 
In accordance with the Existing Credit Agreement, each of the Lenders and the
Facility Agent designates this Deed as a Loan Document.
 
2  
Amendment of the Existing Credit Agreement

 
In consideration of the mutual covenants in this Deed, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree that the Existing Credit Agreement shall, with
effect from May 10 2012 (the Effective Date), be amended as set out in Schedule
2.
 
3  
Mandated Lead Arrangers

 
The Parties hereby acknowledge that the Borrower has asked each of BNP Paribas
S.A., DNB Bank ASA, and Skandinaviska Enskilda Banken AB (publ) to act as a
Mandated Lead Arranger for the Facility.
 
4  
Changes to the Lenders

 
The parties hereby acknowledge that the Lenders have become a party to the
Credit Agreement and each has the Commitment set out opposite its name in
Schedule 1.
 
5  
Power of Attorney

 
(a)  
In connection with the Pledge Agreement to be entered into pursuant to the
Credit Agreement, each Lender hereby irrevocably appoints the Facility Agent
severally to be its attorney in its name and on its behalf to do all things
which the attorney may consider necessary or desirable to enable it to execute,
on behalf of such Lender, the Pledge Agreement and any other documents, notices
and acknowledgements required to be executed by such Lender in connection with
the Pledge Agreement.

 
(b)  
Each Lender hereby ratifies and confirms whatever the attorney does or purports
to do pursuant to clause 5(a) above.

 
6  
Incorporation of Terms

 
The provisions of Section 11.2 (Notices), Section 11.6 (Severability) and
Section 11.14 (Law and Jurisdiction) of the Existing Credit Agreement shall be
incorporated into this Deed as if set out in full in this Deed and as if
references in those sections to “this Agreement” or “the Loan Documents” were
references to this Deed.
 
7  
Counterparts

 
This Deed may be executed in any number of counterparts and by the different
parties on separate counterparts, each of which when so executed and delivered
shall be an original but all counterparts shall together constitute one and the
same instrument.
 
8  
Governing Law

 
This Deed, and all non-contractual obligations arising in connection with it,
shall be governed by and construed in accordance with English law.
 
IN WITNESS WHEREOF, the parties to this Deed have caused this Deed to be duly
executed and delivered as a deed as of the date first above written.


 
2 

--------------------------------------------------------------------------------

 


Schedule 1
Lenders
 
The Lenders
 
 
Commitment (EUR)
DNB Bank ASA
200 Park Avenue, 31st Floor
Neww York, NY 10166
contact person: Cathleen Buckley
62,500,000
Skandinaviska Enskilda Banken AB (publ)
Kungstradgardsgatan 8
106 40 Stockholm
Sweden
Contact Person: Scott Lewallen, Malcolm Stonehouse
90,000,000
BNP Paribas S.A.
Commercial Support & Loan Implementation 21, place du Marche Saint-Honore
75001 Paris
Contact Person: Thiago Reis Mefano
82,500,000
KfW IPEX-Bank GmbH
Palmengartenstrasse 5-9
60325 Frankfurt am Main
Germany
Contact Person: Claudia Wenzel
340,000,000

 
 
 


 
  3

--------------------------------------------------------------------------------

 


Schedule 2
Amendments to the Existing Credit Agreement
 
All references in this Schedule to a “Clause”, “Paragraph”, “Section”, “Article”
or “Schedule” are references to that clause, paragraph, section, article or
schedule, as the case may be, in the Existing Credit Agreement as in effect
immediately prior to the Effective Date.
 
1  
The following definition shall be inserted in alphabetical order in Section 1.1:

 
“”Amendment Deed Number Two” means the deed of amendment dated 10 May 2012 and
made between the parties hereto and the Mandated Lead Arrangers (as therein
defined) pursuant to which this Agreement was amended.”
 
2  
In the definition of Loan Documents in Section 1.1 the words “, Amendment Deed
Number Two” shall be added after the words “Amendment Agreement”.

 
3  
The definition of the term “Required Lenders” in Section 1.1 is hereby amended
in its entirety to read as follows:

 
““Required Lenders” means, at any time, Lenders that in the aggregate hold more
than 60% of the aggregate unpaid principal amount of the Loan or, if no such
principal amount is then outstanding, Lenders that in the aggregate have more
than 60% of the Commitments.”
 
4  
Exhibit G shall be deleted in its entirety and replaced with the following:

 


 
  4

--------------------------------------------------------------------------------

 


Confidential
EXHIBIT G
 
 
Dated                    [·]
__________________
 
 

 
Royal Caribbean Cruises Ltd.
as Pledgor
(1)
       
KfW IPEX-Bank GmbH
as Facility Agent
(2)
       
KfW IPEX-Bank GmbH
(3)
       
[·]
(4)
       
[·]
(5)
       
[·]
(6)
       
and
         
[·]
as Lenders
(7)
     

 
 
 
ACCOUNT PLEDGE AGREEMENT
 
(Kontoverpfändung) in relation to the Hull No.
 S-697 Credit Agreement
 
 
 
 
NORTON ROSE
 


 
5 

--------------------------------------------------------------------------------

 
 

Contents      
Clause
Page
     
1
Headings, Capitalised Terms, References, and Language
9
     
2
Abstract Acknowledgement of Debt
10
     
3
Grant of Pledges
11
     
4
Operation of Accounts
11
     
5
Secured Obligations
12
     
6
Representations and Warranties
12
     
7
Protection of Collateral
12
     
8
Enforcement of Collateral
14
     
9
Release of Collateral
14
     
10
Waivers of Pledgor
15
     
11
Assignment and Transfer
15
     
12
Substitution of a Pledgee
15
     
13
Further Assurance
16
     
14
Costs and Expenses
16
     
15
Severability, Duration and other Matters
16
     
16
Notification
17
     
17
Notices and Other Matters
17
     
18
Partial Invalidity
19
     
19
Changes and Amendments
19

 


 
  6

--------------------------------------------------------------------------------

 


 

     
20
Choice of Law and Jurisdiction
19
     
21
Entire Agreement
19
     
22
Process Agent
19
     

 
 
 


 
7 

--------------------------------------------------------------------------------

 


THIS ACCOUNT PLEDGE AGREEMENT (hereinafter referred to as the Account Pledge
Agreement) is made on __________
 
BETWEEN:
 
 
(1)
ROYAL CARIBBEAN CRUISES LTD., a Liberian corporation  incorporated under the
laws of Liberia and registered in the Register of Companies of Liberia under [NB
Registration details to be provided by Borrower], whose registered office is at
[NB Address details to be provided by Borrower] Liberia, as pledgor (hereinafter
referred to as the Pledgor);

 
(2)
KfW IPEX-Bank GmbH, a limited liability company (Gesellschaft mit beschränkter
Haftung) organised under the laws of the Federal Republic of Germany (Germany),
whose registered office is at Palmengartenstraße 5-9, 60325 Frankfurt am Main,
Germany, in its capacity as facility agent (hereinafter referred to as the
Facility Agent); and

 
(3)
KFW IPEX-BANK GMBH, in its capacity as original lender (hereinafter referred to
as the Original Lender);

 
(4)
[•], in its capacity as additional lender (hereinafter referred to as the
Additional Lender 1);

 
(5)
[•], in its capacity as additional lender (hereinafter referred to as the
Additional Lender 2);

 
(6)
[•], in its capacity as additional lender (hereinafter referred to as the
Additional Lender 3);

 
(7)
[•], in its capacity as additional lender (hereinafter referred to as the
Additional Lender 4);

 
the Facility Agent, the Original Lender, the Additional Lender 1, the Additional
Lender 2, the Additional Lender 3 and the Additional Lender 4 hereinafter
referred to as the Pledgees and any one of them as Pledgee; and
 
the Original Lender, the Additional Lender 1, the Additional Lender 2, the
Additional Lender 3 and the Additional Lender 4 hereinafter referred to as the
Lenders.
 
WHEREAS
 
(A)
The Pledgor and KfW IPEX-Bank GmbH as Hermes agent, Facility Agent and Original
Lender have entered into a loan agreement dated 8 June 2011 as amended and
restated by an amendment agreement dated 17 February 2012 and as further amended
by an amendment agreement dated [·] 2012 (as amended, varied, novated,
supplemented, superseded or extended from time to time, hereinafter referred to
as the Credit Agreement), pursuant to which the Lenders have agreed to make
available to the Borrower loan facilities in connection with the financing of a
passenger cruise vessel bearing Meyer Werft GmbH’s hull number S-697 (the
Vessel) (the Transaction).

 


 
8 

--------------------------------------------------------------------------------

 


(B)
The Pledgor has opened or will open certain bank accounts at the Account Bank
for payments to be made to it in relation to the Transaction.

 
(C)
The pledge provided for in this Account Pledge Agreement is a condition
precedent to the utilisation of the facility by the Pledgor under the Credit
Agreement.

 
NOW, THEREFORE IT IS HEREBY AGREED as follows:
 
1  
Headings, Capitalised Terms, References, and Language

 
1.1  
Headings are for ease of reference only and shall not affect the construction of
this Account Pledge Agreement.

 
1.2  
Unless otherwise defined herein or unless the context otherwise requires,
capitalised terms defined in the Credit Agreement shall have the same meaning
when used in this Account Pledge Agreement.

 
1.3  
In addition, in this Account Pledge Agreement

 
 
Abstract Acknowledgement has the meaning given to such term in clause
2 (Abstract Acknowledgement of Debt);

 
 
Account Bank means [Norddeutsche Landesbank Girozentrale, a financial
institution organised and existing under the laws of the Federal Republic of
Germany acting through its office at Friedrichswall 10, 30159 Hannover, Germany]
[NB Account Bank to be confirmed];

 
Builder means Meyer Werft GmbH, Papenburg, Germany;
 
Collateral has the meaning given to such term in clause 3.1;
 
Discharge Date has the meaning given to such term in clause 9.1;
 
Enforcement Event has the meaning given to such term in clause 8.1;
 
 
Finance Parties means the Lenders, the Hermes Agent and the Facility Agent each
of such terms as defined in the Credit Agreement, each of them individually a
Finance Party;

 
 
Security Grantor means any person granting a security for the Secured
Obligations;

 
 
Pledges means the pledges created by clause 3 (Grant of Pledges);

 
 
Pledged Accounts has the meaning given to such term in clause 3.1;

 
 
Purchased Vessel means the passenger cruise vessel bearing Builder’s hull number
S-697;

 


 
9 

--------------------------------------------------------------------------------

 


 
Secured Obligations means all financial obligations, promises and other
liabilities, owing or incurred by the Pledgor vis-à-vis the Pledgees, whether
due or hereinafter to become due, including, but not limited to, all future and
contingent obligations, promises and other liabilities, of whatever nature
(including claims for unjust enrichment (ungerechtfertigte Bereicherung)), under
or in connection with the Loan Documents (including but not limited to the
Abstract Acknowledgement of Debt pursuant to clause 2); and

 
 
Security Period means the period from the date of this Account Pledge Agreement
to and including the earliest of (i) the date on which the Commitments have
reduced to zero and all Indebtedness under the Loan Documents has been fully
paid and discharged, (ii) the date on which the proceeds of the Loan (as such
proceeds may have been exchanged from US Dollars to Euro) shall have been paid
out by way of partial payment of the Contract Price pursuant to
clause 4.1(a) and (iii) the date on which the proceeds of the Loan shall have
been paid to the relevant account pursuant to clause 4.1(b).

 
1.4  
Words importing the plural shall include the singular and vice versa.

 
1.5  
This Account Pledge Agreement is made in the English language. For the avoidance
of doubt, the English language version of this Account Pledge Agreement shall
prevail over any translation of this Account Pledge Agreement. However, where a
German translation of a word or phrase appears in the text of this Account
Pledge Agreement, the German translation of such word or phrase shall prevail.

 
1.6  
In this Account Pledge Agreement, any reference to:

 
 
(a)
a defined document is a reference to that defined document as from time to time
amended, varied, novated, restated, supplemented or extended;

 
 
(b)
promptly means without undue delay (unverzüglich) as contemplated by Section 121
of the German Civil Code (Bürgerliches Gesetzbuch - BGB); and

 
 
(c)
clauses and schedules are to be construed as references to clauses of and
schedules to this Account Pledge Agreement.

 
2  
Abstract Acknowledgement of Debt

 
 
The Pledgor acknowledges by way of an abstract acknowledgement of debt
(abstraktes Schuldanerkenntnis) (the Abstract Acknowledgement), that each and
every obligation of the Pledgor towards a Finance Party under this Agreement,
the Credit Agreement, the other Loan Documents and any ancillary document
thereto (together, but for the avoidance of doubt excluding the Abstract
Acknowledgment, hereinafter referred to as the Original Obligations) shall also
be owing in full to the Facility Agent and that, accordingly, the Facility Agent
will have its own independent right to demand performance by the Pledgor of
those obligations. Without

 


 
10 

--------------------------------------------------------------------------------

 


in any way prejudicing the legally independent nature of the Abstract
Acknowledgement, the Parties hereto agree, that payment by the Pledgor of the
obligations under the Abstract Acknowledgement shall to the same extent be
deemed to decrease and discharge the Original Obligations owing to the relevant
Finance Parties and payment by the Pledgor of its Original Obligations to the
relevant Finance Parties shall to the same extent be deemed to decrease and
discharge the amounts owed under the Abstract Acknowledgement owing by it to the
Facility Agent.  For the avoidance of doubt, the obligations under the Abstract
Acknowledgements shall only be due and payable when the obligations under the
Original Obligations are due and payable.
 
3  
Grant of Pledges

 
3.1  
The Pledgor hereby pledges (verpfändet) to each of the Pledgees all of its
rights and claims in the current and future amounts standing to the credit of
its accounts stated in Schedule 2 (The Pledged Accounts) hereto (including all
sub-accounts thereto), (hereinafter together referred to as the Pledged
Accounts), in particular, but not limited to, the right to claim payment from
the Account Bank, and in each case including all interest accruing thereon
(together the Collateral).

 
3.2  
Each of the Pledgees hereby accepts the Pledges created under clause 3.1 above.

 
3.3   
For the avoidance of doubt, the Parties agree that nothing in this Account
Pledge Agreement shall exclude a transfer of all or part of the Pledges created
hereunder by operation of law upon the assignment or transfer (including by way
of assignment and assumption (Vertragsübernahme)) of all or part of the Secured
Obligations by any Pledgee in accordance with the Loan Documents.

 
4  
Operation of Accounts

 
4.1  
Unless the Facility Agent has notified the Account Bank that an Event of Default
has occurred and is continuing, the Pledgor shall be entitled on and after the
commencement of the Security Period, without the consent of the Pledgees, to
request that the Facility Agent instructs the Account Bank (which the Facility
Agent agrees to do) in the form set out in Schedule 5 or in such other form the
Facility Agent and Account Bank may agree to disburse all or any of the moneys
standing to the credit of the Pledged Account, either to:

 
 
(a)
an account of the Builder by way of a partial payment of the Contract Price
payable by the Pledgor on delivery of the Purchased Vessel in accordance with
the terms of this Account Pledge Agreement and a delivery payment letter to be
entered into between the Pledgor and the Builder in the form set out in Schedule
6 or in such other form as may be approved by the Facility Agent that is to be
executed and delivered at the time of delivery of the Purchased Vessel where
delivery occurs after the commencement of the Security Period; or

 


 
11 

--------------------------------------------------------------------------------

 


 
(b)
such account as the Facility Agent may specify as prepayment, in whole or in
part, in accordance with section 3.2, 3.7 or 9.2 of the Credit Agreement.  For
the purposes of this clause 4.1(b), if the Pledgor shall prepay the Loan in
whole or in part pursuant to sections 3.2, 3.7 or 9.2 of the Credit Agreement,
the Facility Pledgees will consent to the disbursement of funds to third party
counterparties for the purpose of foreign exchange, so long as such exchanged
funds are paid directly to such account as may be designated by the Facility
Agent.

 
4.2   
Unless the Facility Agent has notified the Account Bank that an Event of Default
has occurred and is continuing, all interest earned on the Pledged Account shall
be paid to the Pledgor or to its order to such account as the Pledgor may direct
and the Pledgor shall be entitled to instruct the Account Bank accordingly.

 
5  
Secured Obligations

 
 
The Collateral shall serve as security for the Secured Obligations.

 
6  
Representations and Warranties

 
 
The Pledgor represents and warrants to each of the Pledgees that:

 
6.1   
it is duly organised and validly existing under the laws of Liberia, it has
obtained all licenses and authorisations to carry out its business as it is now
being conducted, all necessary or recommendable corporate action authorising the
conclusion and performance of this Account Pledge Agreement has been taken, all
consents, approvals or permits which are required or recommendable in connection
with the conclusion and performance of this Account Pledge Agreement have been
obtained and this Account Pledge Agreement constitutes legal, valid and binding
obligations of the Pledgor enforceable in accordance with its terms;

 
6.2   
subject to the provisions in the general terms and conditions of the Account
Bank, it is the sole legal and beneficial owner of the Collateral, has full
title thereto and is entitled to pledge the Collateral to the Pledgees; and

 
6.3   
subject to the provisions in the general terms and conditions of the Account
Bank, this Account Pledge Agreement constitutes a first priority right in the
Collateral and the Collateral is not subject to any prior or pari passu rights,
including, but not limited to, rights of pledge, rights of usufruct and
attachment.

 
7  
Protection of Collateral

 
 
During the term of this Account Pledge Agreement, the Pledgor undertakes towards
each of the Pledgees:

 


 
12 

--------------------------------------------------------------------------------

 


7.1 
not to assign, encumber or otherwise dispose of any of the Collateral or any
interest therein or offer to do so, except as herein provided and subject to the
provisions in the general terms and conditions of the Account Bank;

 
7.2 
to refrain from any acts or omissions which would result in the Collateral being
encumbered or further encumbered, except as herein provided and subject to the
provisions in the general terms and conditions of the Account Bank;

 
7.3 
to record the Pledges immediately in its books and records and to refrain from
any acts or omissions which could prevent third parties who may have a
legitimate interest in obtaining knowledge of the Pledges from obtaining
knowledge thereof;

 
7.4 
not to otherwise defeat or impair the rights of the Pledgees under or in
connection with this Account Pledge Agreement;

 
7.5 
to open a new account to hold the proceeds of the Loan disbursed or to be
disbursed under the Credit Agreement only with prior written consent of the
Facility Agent, and in accordance with the Credit Agreement. In such a case, the
Pledgor shall grant a corresponding account pledge to the Pledgees over the
newly established account;

 
7.6 
to inform the Pledgees, by written notice to the Facility Agent, as soon as
possible in the case the Pledgees’ rights in respect of the Collateral are
prejudiced or jeopardised by attachment or are prejudiced or jeopardised by
other material actions of third parties. Such information shall be accompanied,
in the case of any attachment, by a copy of the order for attachment as well as
all documents required for the filing of an objection against the attachment,
and, in case of any other actions by third parties, by copies evidencing which
actions have been or will be taken, respectively, as well as all documents
required for the filing of an objection against such actions. The Pledgor shall
further be obliged to inform as soon as possible the attaching creditors or
other third parties asserting rights with respect to the Collateral in writing
of the Pledgees’ rights in respect of the Collateral. All reasonable and
adequately documented costs and expenses for countermeasures of the Pledgees
shall be borne by the Pledgor. This shall also apply to the institution of legal
action which any of the Pledgees reasonably considers necessary;

 
7.7 
to inform the Pledgees, by written notice to the Facility Agent, promptly of any
subsequent material changes in the value of the Pledged Accounts resulting from
any set off or other reasons, after becoming aware of such changes other than in
the ordinary course of business; and

 
7.8 
to notify the Pledgees, by written notice to the Facility Agent, promptly of any
event or circumstance which might be expected to have a material adverse effect
on the validity or enforceability of this Account Pledge Agreement.

 


 
13 

--------------------------------------------------------------------------------

 
 
8  
Enforcement of Collateral

 
8.1 
Following the occurrence of an Event of Default and, in addition, if and when
the requirements of Section 1204 et seq. of the German Civil Code (BGB)
(Pfandreife) are met in respect of the Secured Obligations (or any part thereof)
(an Enforcement Event), the Pledgees, acting through the Facility Agent, shall
be entitled, after having given one week's notice to the Pledgor, to avail
themselves of all rights and remedies of a pledgee (Pfandgläubiger) hereunder
without prior court ruling and released from Section 1277 of the German Civil
Code (BGB). However, the Pledgees will only make use of their rights to the
extent necessary to cover the Secured Obligations.

 
8.2 
In the case of the occurrence of an Enforcement Event, the Pledgees, acting
through the Facility Agent, shall in particular be entitled to

 
 
(a) 
collect the monies standing to the credit of the Pledged Accounts;

 
 
(b) 
request that all documents relating to the Pledges be handed over to the
Facility Agent and the Pledgor hereby agrees to comply promptly with any such
request; and

 
 
(c) 
take any other actions not mentioned in clauses (a) and (b) above which are
necessary or appropriate for the purpose of realising the security granted by
the Pledgor in accordance with this Account Pledge Agreement, to the extent that
such actions are permissible under the applicable law and not restricted by any
other Loan Document.

 
8.3 
The Facility Agent shall apply such amounts in accordance with the provisions of
the Credit Agreement and the other Loan Documents.

 
9  
Release of Collateral

 
9.1  
Upon (a) complete and irrevocable satisfaction of the Secured Obligations or (b)
the end of the Security Period, the Pledgees, acting through the Facility Agent,
will, upon request of the Pledgor, declare the release of the Pledges
(Pfandfreigabe) to the Pledgor as a matter of record. For the avoidance of
doubt, the Parties are aware that upon complete and irrevocable satisfaction of
the Secured Obligations, the Pledges, due to their accessory nature
(Akzessorietät), cease to exist by operation of law (the Discharge Date).

 
9.2  
At any time when the total value of the aggregate security granted by the
Pledgor and any of the other Security Grantors to secure the Secured Obligations
which can be expected to be realised in the event of an enforcement of the
Security (realisierbarer Wert) not only temporarily exceeds 110% of the Secured
Obligations (hereinafter referred to as the Limit), the Facility Agent, acting
on behalf of the Pledgees, shall on demand of the Pledgor release such part of
the security (Sicherheitenfreigabe) as the Facility Agent may in its reasonable
discretion determine so as to reduce the realisable value of the security to the
Limit.

 


 
14 

--------------------------------------------------------------------------------

 


9.3  
If the Pledgees are required to release any security prior to the Discharge
Date, they shall be free to select the security to be released, taking into
consideration the legitimate interest of the Pledgor.

 
10  
Waivers of Pledgor

 
10.1  
The Pledgor hereby expressly waives, to the fullest extent legally admissible,
all defences of voidability (Anfechtbarkeit, Sections 1211, 770 of the German
Civil Code (BGB)) and set-off (Aufrechenbarkeit, Sections 1211, 770 of the
German Civil Code (BGB)) and any other defences that a pledgor may have under
German law, including, but not limited to, all defences, to the fullest extent
possible, in terms of Section 1211 of the German Civil Code (BGB), with the
exception that the waiver shall not apply to set-offs or counterclaims that are
(i) uncontested, or (ii) based on an unappealable court decision.

 
10.2  
In case of enforcement of the Pledges under this Account Pledge Agreement, as
long as any of the Secured Obligations remain outstanding, no rights of the
Pledgees shall pass to the Pledgor or third parties by subrogation or otherwise,
such rights being hereby waived by the Pledgor under this Account Pledge
Agreement and relating to all forms of subrogation and all kind of security
interest, including, but not limited to, pledges and guarantees (Bürgschaften).
In particular, but not limited to, the Pledgor hereby waives, to the fullest
extent legally admissible, any rights to subrogation in terms of Section 1225 of
the German Civil Code (BGB).

 
11  
Assignment and Transfer

 
11.1  
Each of the Pledgees shall, at any time have the right to assign, to transfer,
or to dispose of its rights in the Secured Obligations together with the rights
and obligations under this Account Pledge Agreement (other than the Pledges
which will be transferred by operation of law in the event the Secured
Obligations are transferred) to any person who is, or may become, a Finance
Party pursuant to and in accordance with the Credit Agreement. The Pledgor
hereby already explicitly and irrevocably consents to such assignment, transfer
or disposal.

 
11.2  
The Facility Agent shall, at any time have the right to assign, to transfer, or
to dispose of its rights and obligations under this Account Pledge Agreement to
any person who becomes a Facility Agent pursuant to and in accordance with the
Credit Agreement. The Pledgor hereby already explicitly and irrevocably consents
to such assignment, transfer or disposal.

 
11.3  
The Pledgor shall not be entitled to assign, to transfer, or to dispose of all
or any part of its rights or obligations or both hereunder.

 
12  
Substitution of a Pledgee

 
 
The Pledgor undertakes to enter into any agreement reasonably required by the
relevant Pledgee and otherwise to do whatever is reasonably required by the
relevant Pledgee in case such Pledgee legitimately transfers its rights and
obligations under the Loan Documents in

 


 
15 

--------------------------------------------------------------------------------

 


accordance with the Loan Documents wholly or partially to a third party by
creating new pledges over the Collateral or agreeing to mechanics of
distribution of proceeds on an equal basis or otherwise.
 
13  
Further Assurance

 
13.1  
Should any further actions and/or declarations be necessary in order to validly
pledge the Collateral or any part thereof to the Pledgees, the Pledgor
undertakes to take such actions and/or to provide such declarations upon the
Pledgees’ demand.

 
13.2  
The Pledgor herewith irrevocably authorises (bevollmächtigt unwiderruflich) the
Facility Agent (including the right to grant sub-power of attorney
(Untervollmacht)) to perform actions and declarations set out in clauses 12 and
13.1 above also in the Pledgor's name. The Facility Agent is herewith exempted
from the restrictions of Section 181 of the German Civil Code (BGB).

 
14  
Costs and Expenses

 
 
All costs and expenses arising from the execution of this Account Pledge
Agreement, from amendments or prolongations thereof or any costs arising from
the enforcement or preservation of the Pledgees’ rights hereunder shall be borne
by the Pledgor, whereby the Facility Agent, acting on behalf of the Pledgees, is
entitled to mandate a third party to perform such actions in its own name but
for the Pledgor's account.

 
15  
Severability, Duration and other Matters

 
15.1  
The validity and effect of each of the Pledges created hereunder shall be
independent from the validity and the effect of any of the other Pledges created
hereunder.

 
15.2  
This Account Pledge Agreement shall remain in full force and effect until the
Secured Obligations have been completely satisfied.  The Pledges shall not cease
to exist if the Secured Obligations have only temporarily been satisfied.

 
15.3  
As long as the Secured Obligations are not completely satisfied and not all
facilities which may give rise to the Secured Obligations have been terminated,
the Pledgor shall not assert any claims against any other person which might
arise from the fulfilment of its obligations according to this Account Pledge
Agreement, either contractual or statutory. The monies which are transferred to
or debited by the Pledgor from such other person shall be received by the
Pledgor on trust (treuhänderisch) and transferred by it on trust to the Facility
Agent.

 
15.4  
This Account Pledge Agreement shall create a continuing security and no change
or amendment in the Transaction Documents shall affect the validity and the
scope of this Account Pledge Agreement or the obligations which are imposed on
the Pledgor pursuant to it.

 


 
16 

--------------------------------------------------------------------------------

 


15.5  
Subject to anything expressed to the contrary in this Account Pledge Agreement,
the Pledges are independent from and granted in addition to any other security
or guarantee which may have been given to the Pledgees with respect to any of
the Secured Obligations. None of such other security interests shall prejudice,
or shall be prejudiced by, or shall be merged in any way with, this Account
Pledge Agreement.

 
15.6  
This Account Pledge Agreement shall inure to the benefit of the Pledgees, their
respective successors and assigns.

 
16  
Notification

 
16.1  
In order to comply with the requirement of Section 1280 of the German Civil Code
(BGB) the Pledgor shall notify without undue delay but not later than within 5
(five) Business Days after the date of this Account Pledge Agreement the Account
Bank of the Pledge created hereunder by delivery to the Account Bank of a
notification letter as set out in Schedule 3 to this Account Pledge Agreement on
the date of this Account Pledge Agreement.

 
16.2  
Without prejudice to the obligations imposed on the Pledgor in Clause 16.1, the
Pledgor hereby authorises the Facility Agent and releases it for this purpose
from the restrictions of self-dealing under Section 181 of the German Civil Code
to notify the Account Bank of the Pledge created hereunder by delivery to the
Account Bank of a notification letter as set out in Schedule 3 to this Account
Pledge Agreement on the date of this Account Pledge Agreement or in such form as
the Facility Agent (acting for and on behalf of the Pledgees) deems appropriate.
However, the Facility Agent shall only make use of such authorisation if and
when the Pledgor fails to comply with the obligation under Clause 16.1 above.

 
16.3  
 The Pledgor shall use all reasonable endeavours to procure that the Account
Bank confirms receipt of the notification letter by signing the acknowledgement
letter as set out in Schedule 4 of this Account Pledge Agreement.

 
17  
Notices and Other Matters

 
17.1  
Notices

 
(a)  
Any notice or communication to be made under or in connection with this Account
Pledge Agreement shall be made in writing and, unless otherwise stated, may be
made by prepaid letter or fax.

 
(b)  
Addresses for notices

 
 
The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each party to this Account Pledge
Agreement for any communication or document to be made or delivered under or in
connection with this Account

 


 
17 

--------------------------------------------------------------------------------

 


Pledge Agreement is as set out in Schedule 1 (Address details of the Parties) or
any such substitute address, fax number, or department or officer as the
relevant party to this Account Pledge Agreement may notify to the Facility Agent
(or the Facility Agent may notify to the other parties to this Account Pledge
Agreement, if a change is made by the Facility Agent) by not less than five (5)
Business Days' notice.
 
(c)  
Delivery of notices

 
 
Any communications or document made or delivered by one party to another under
or in connection with this Account Pledge Agreement will only be regarded as
effective

 
(i)  
if by way of fax, when received in complete and legible form; or

 
(ii)  
if by way of letter, when received by its addressee,

 
 
and, if a particular department or officer is specified as part of its address
details provided under clause (b) above, if addressed to that department or
officer.

 
17.2  
No implied waiver, remedies cumulative

 
 
No failure or delay on the part of a Pledgee or the Facility Agent to exercise
any power, right or remedy under this Account Pledge Agreement shall operate as
a waiver thereof, nor shall any single or partial exercise by a Pledgee or the
Facility Agent of any power, right or remedy preclude any other or further
exercise thereof or the exercise of any power, right or remedy. The remedies
provided in this Account Pledge Agreement are cumulative and are not exclusive
of any remedies provided by law.

 
17.3  
English translations

 
 
All documents to be delivered under or supplied in connection with this Account
Pledge Agreement shall be in the English language or shall be accompanied by a
certified translation into English upon which the recipient shall be entitled to
rely.

 
17.4  
Counterparts

 
 
This Account Pledge Agreement may be executed in any number of counterparts
(whether by facsimile or otherwise, but, if by facsimile, with the original
signed pages being promptly sent to the Facility Agent by prepaid letter (and
the Facility Agent is hereby authorised to incorporate such pages into bound
originals)) and by the different parties on separate counterparts, each of which
when so executed and delivered shall be an original, but all counterparts shall
together constitute one and the same agreement.

 


 
18 

--------------------------------------------------------------------------------

 
 
18  
Partial Invalidity

 
 
If at any time, any one or more of the provisions of this Account Pledge
Agreement is or becomes invalid, illegal or unenforceable in any respect under
the law of any jurisdiction, such provision shall as to such jurisdiction, be
ineffective to the extent necessary without affecting or impairing the validity,
legality and enforceability of the remaining provisions hereof or of such
provisions in any other jurisdiction. The invalid, illegal or unenforceable
provision shall be deemed to be replaced with such valid, legal or enforceable
provision which comes as close as possible to the original intent of the parties
and the invalid, illegal or unenforceable provision. Should an omission
(Regelungslücke) become evident in this Account Pledge Agreement, such omission
shall, without affecting or impairing the validity, legality and enforceability
of the remaining provisions hereof, be deemed to be filled in with such
provision which comes as close as possible to the original intent of parties.

 
19  
Changes and Amendments

 
 
Changes to and amendments of this Account Pledge Agreement including this clause
19 (Changes and Amendments) must be made in writing, signed by all of the
parties hereto.

 
20  
Choice of Law and Jurisdiction

 
20.1  
This Account Pledge Agreement and any non-contractual obligations connected with
it shall be governed by and construed in accordance with the laws of the Federal
Republic of Germany.

 
20.2  
The place of jurisdiction shall be Frankfurt am Main, Germany, provided,
however, that each of the Pledgees shall also be entitled to take legal action
against the Pledgor before any other court of competent jurisdiction.

 
21  
Entire Agreement

 
 
This Account Pledge Agreement constitutes the entire agreement of the parties
hereto with regard to the pledges contemplated under this Account Pledge
Agreement and supersedes all oral, written or other type of agreements thereon.

 
22  
Process Agent

 
22.1  
For the purpose of any suit, action, proceeding or settlement of dispute in the
German courts, the Pledgor hereby undertakes to appoint (zu bestellen) and to
authorise (bevollmächtigen) [NB Address details of Process Agent in Germany to
be added] Germany, as process agent (Zustellungsbevollmächtigten) to accept
service of process in respect of any such suit, action, proceeding or settlement
of dispute in connection with this Account Pledge Agreement. The Pledgor shall
furnish the Facility Agent with written confirmation from the process agent that
the process agent has accepted such appointment.

 


 
19 

--------------------------------------------------------------------------------

 


22.2  
If for any reason, such process agent no longer serves as agent to receive
process in the Federal Republic of Germany, the Pledgor shall promptly notify
the Facility Agent and within a period of 30 days appoint a substitute process
agent acceptable to the Facility Agent.

 




 
20 

--------------------------------------------------------------------------------

 
Schedule 1
 
Address details of the parties
 
 
Party
 
Name
Details
 
Pledgor
 
Royal Caribbean Cruises Ltd.
 
Address for notices:
1050 Caribbean Way
Florida 33132, Miami
United States of America
Attention:         Vice President of Treasury
[A. Gibson] / [B. Stein]
Facsimile:       +1 (305) 539-64 00
Email:              agibson@rccl.com
bstein@rccl.com
 
 
Facility Agent
 
KfW IPEX-Bank GmbH
 
Address for notices:
Palmengartenstraße 5-9
60325 Frankfurt am Main
Germany
Attention:        Shipfinancing Department with a copy to Credit Operations
Mrs. Claudia Wenzel
Fax:                 +49 (69) 7431 3768 with a copy to
                        +49 (69) 7431 2944
E-mail:           claudia.wenzel@kfw.de
 

 
 
 
 


 
 

--------------------------------------------------------------------------------

 


Schedule 2
 
The Pledged Accounts
 
 
Account name
 
 
Account Bank
 
Account Holder
 
Account Number
 
IBAN
 
[  ]
   
Norddeutsche Landesbank Girozentrale
 
Borrower
 
[  ]
 
[  ]

 
[NB Account details and Account Bank to be provided by KfW]
 
 
 
 


 
 

--------------------------------------------------------------------------------

 


Schedule 3
 
Notification Letter
 
 
[Norddeutsche Landesbank Girozentrale
Attn. [  ]
Friedrichswall 10
30159 Hannover
Germany] [NB to be confirmed]
 
[·]
Dear Sirs,
 
1  
Royal Caribbean Cruises Ltd. (the Pledgor) hereby gives you notice in accordance
with Section 1280 German Civil Code (BGB) that by an accounts pledge agreement
dated [·] it has pledged in favour of KfW IPEX-Bank GmbH in its capacity as
facility agent (the Facility Agent), KfW IPEX-Bank GmbH in its capacity as
original lender (the Original Lender), [•], [•], [•]  and [•] as additional
lenders (the Additional Lender 1, 2, 3 and 4, together the Additional Lenders),
(the Facility Agent, the Original Lender and the Additional Lenders are
hereinafter referred together to as the Pledgees) (the Accounts Pledge
Agreement) all of its rights, interests and claims in the current and future
amounts standing to credit of the following accounts held in the name of the
Pledgor with you:

 
·  
Account number [  ] (IBAN DE[  ]);

 
(the Pledged Account).
 
2  
The Pledgor hereby requests that you deliver to the Pledgor and the Pledgees
confirmation of receipt of this notice in the form attached to this letter (the
Acknowledgement Letter) and further request that you provide to the Pledgees all
information which they request from time to time concerning the Pledged Account.

 
3  
The Pledgor hereby further requests you to agree:

 
(a)  
not to make any set-off or deduction from the Pledged Account or invoke any
rights of retention in relation to the Pledged Account during the existence of
the Account Pledge Agreement, other than in relation to (i) charges payable in
connection with the maintenance of the Pledged Account in the ordinary course of
business relating thereto or (ii) other bank charges or fees payable in relation
to reverse and correction entries and/or amounts arising from the return of
direct debits or cheques credited to an account, in each case to the extent
relating to such Pledged Account; and

 
 
 
 

--------------------------------------------------------------------------------

 
 
(b)  
that the pledge in your favour over the Pledged Account granted pursuant to your
general business conditions shall rank for the time the Account Pledge Agreement
is in force  behind the pledge over the Pledged Account granted to the Pledgees
by the Pledgor pursuant to the Account Pledge Agreement and that you agree to be
treated in all respect as if the pledge granted pursuant to your general
business conditions would have been created after the pledge under the Account
Pledge Agreement has been perfected.

 
4  
Please confirm that you have neither received any previous notice of pledge
relating to the Pledged Account nor are aware of any third party rights in
relation to the Pledged Account.

 
5  
We hereby confirm that you will be only entitled to follow the instructions of
the Facility Agent in relation to the Pledged Account.

 
6  
This Notice shall be governed by and construed in accordance with the laws of
Germany.

 
7  
Place of jurisdiction shall be Frankfurt am Main, Germany.

 
Yours faithfully
 

            Royal Caribbean Cruises Ltd.                     KfW IPEX-Bank GmbH
in its capacity as Facility Agent                     KfW IPEX-Bank GmbH in its
capacity as Original Lender                     [•] in its capacity as
Additional Lender 1                     [•] in its capacity as Additional Lender
2                      [•] in its capacity as Additional Lender 3              
      [•] in its capacity as Additional Lender 4              

 
 
 
 

--------------------------------------------------------------------------------

 


Schedule 4
Acknowledgement Letter
 
From:
 
[Norddeutsche Landesbank Girozentrale
Attn. [  ]
Friedrichswall 10
30159 Hannover
Germany] [NB to be confirmed]
(the Account Bank)
 
To:
KfW IPEX Bank in its capacities as Facility Agent and Original Lender each of
such terms as defined in the Accounts Pledge Agreement as defined in the Notice
Palmengartenstraße 5-9
60325 Frankfurt am Main
Germany
(the Pledgees)
 
Copy:
Royal Caribbean Cruises Ltd.
[NB Address details to be added]
(the Pledgor)
 
Date: [·]
Dear Sirs,
 
We hereby confirm (a) receipt of a notice (the Notice) in accordance with
Section 1280 of the German Civil Code (BGB) that by an account pledge agreement
dated [·] the Pledgor has pledged in your favour all its rights and claims in
the current and future amounts standing to credit of the account held in its
name with us and specified in such notice (the Account), (b) our consent to the
terms of the Notice including but not limited to Clause 3 (b) thereof, (c) our
agreement in relation to the limitation of our rights to retain amounts standing
to the credit of the Account, as set forth in paragraph 3 (a) of the Notice and
(d) that we have neither received any previous notice of pledge relating to the
Account nor are aware of any third party rights in relation to the Accounts.
 
 
This Acknowledgement Letter shall be governed by and construed in accordance
with the laws of Germany. Place of jurisdiction shall be Frankfurt am Main,
Germany.
 


 
 

--------------------------------------------------------------------------------

 


 
 
Yours faithfully
 
 
 
____________________                                                                           ____________________
Norddeutsche Landesbank Girozentrale


 
 

--------------------------------------------------------------------------------

 


Schedule 5
 
Instruction to Account Bank
 
To:
 
[Norddeutsche Landesbank Girozentrale
Attn. [  ]
Friedrichswall 10
30159 Hannover
Germany] [NB to be confirmed]
 
Dear Sirs:
 
Payment Instruction
 
We refer to the account pledge agreement dated [•] and entered into between KfW
IPEX-Bank GmbH in its capacities as facility agent (the Facility Agent) and
original lender, [•],[•],[•] and [•] as additional lenders (the Additional
Lenders 1, 2, 3 and 4), together as pledgees (the Pledgees) and Royal Caribbean
Cruises Ltd as pledgor (the Pledgor) pursuant to which the Pledgor has pledged
in favour of the Pledgees all of its rights, interests and claims in the current
and future amounts standing to credit of the following account held in the name
of the Pledgor with you:
 
•   Account number [  ] (IBAN DE[  ]);
 
(the Pledged Account).
 
We as Facility Agent herby instructs you to pay, on this very day the __ of
_________, the following funds you are holding on the Pledged Account to the
following account:
 
Account Holder
 
[  ]
Bank Name
 
[  ]
IBAN
 
[  ]
SWIFT
 
[  ]
Amount
 
[  ]
Reference
 
[  ]

 


 
 

--------------------------------------------------------------------------------

 


 
Bank fees shall be borne by the Pledgor.
 
 
 
Date ……___________
 
 
 
 
 
 
____________________                                                                  ___________________
KfW IPEX-Bank GmbH in its capacity as Facility Agent


 
 

--------------------------------------------------------------------------------

 


Schedule 6
 
Form of delivery payment letter
 
 
 
 
To:           Meyer Werft GmbH
 
[Date]
 
Dear Sirs
 
m.v. [·] (formerly Hull No. S-697)
 
We, [Pledgor’s Bank], hereby confirm to you that we will unconditionally and
irrevocably credit in freely available funds for value today, [Date], the sum of
€[·] to your account, number [·] with [Builder’s bank] (Swift [·]).
 
Yours faithfully
 
 
……………………………………
for and on behalf of
[Pledgor’s bank]
 
 


 
 

--------------------------------------------------------------------------------

 


IN WITNESS whereof the parties to this Account Pledge Agreement have caused this
Account Pledge Agreement to be duly executed on the date first above written
 
 

The Pledgor           ROYAL CARIBBEAN CRUISES LTD.       acting by:            
    Name:    Name:        Title:    Title:                   The Lenders        
  KFW IPEX-BANK GMBH         acting by:                 Name:   Name:      
Title:   Title:                   [•]           acting by:                
Name:    Name:       Title:      Title:                   [•]           acting
by:                 Name:   Name:       Title:   Title:      

 
 
 
 

--------------------------------------------------------------------------------

 


 
[•]
          acting by:                 Name:   Name:       Title:   Title:        
          [•]            acting by:                 Name:   Name:       Title:  
Title:                   The Facility Agent           KFW IPEX-BANK GMBH        
acting by:                 Name:   Name:       Title:   Title:      

 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 
SIGNATORIES
 
 The Borrower
                     
SIGNED as a DEED by
   
)
   
ROYAL CARIBBEAN CRUISES LTD.
   
)
/s/ Antje M. Gibson
 
Name:
   
)
Antje M. Gibson
 
Title:
   
)
Vice President and Treasurer
           
In the presence of:
                     
/s/ Karen Weller
         
Name: Karen Weller
         
Title: Director
         
Address:
1050 Caribbean Way
           
Miami, FL 33132
                                 
The Facility Agent, Mandated Lead Arranger and Lender
             
SIGNED as a DEED by
   
)
   
KfW IPEX-BANK GmbH
   
)
/s/ Josef Schmid
/s/ Claudia Wenzel
Name:
   
)
Josef Schmid
Claudia Wenzel
Title:
   
)
Vice President
Assistant Vice President
           
In the presence of:
                     
/s/ Marcel Abt
         
Name:Marcel Abt
         
Title:
         
Address:
KfW IPEX-Bank GmbH
           
Palmengartenstraße 5 – 9
           
60325 Frankfurt am Main
                     
The Hermes Agent
                     
SIGNED as a DEED by
   
)
   
KfW IPEX-BANK GmbH
   
)
/s/ Josef Schmid
/s/ Claudia Wenzel
Name:
   
)
Josef Schmid
Claudia Wenzel
Title:
   
)
Vice President
Assistant Vice President
           
In the presence of:
                     
/s/ Marcel Abt
         
Name: Marcel Abt
         
Title:
         
Address:
KfW IPEX-Bank GmbH
           
Palmengartenstraße 5 - 9
           
60325 Frankfurt am Main
                                 
The Mandated Lead Arranger and Lender
               
SIGNED as a DEED by
   
)
   
BNP Paribas S.A.
   
)
/s/ E. Galzy
/s/ Jean Philippe Poirier

 
 
 

--------------------------------------------------------------------------------

 
 
Name:
   
)
E. Galzy
Jean Philippe Poirier
Title:
   
)
Export Finance
Export Finance
           
In the presence of:
                     
/s/ Thiago Reis Mefano
         
Name: Thiago Reis Mefano
         
Title: Export Finance
         
Address:
37, Pl. du Marche St. Honoré
           
75001 – Paris – France
                                 
The Mandated Lead Arranger and Lender
               
SIGNED as a DEED by
   
)
   
DNB Bank ASA
   
)
/s/ Cathleen Buckley
/s/ Giacomo Landi
Name:
   
)
Cathleen Buckley
Giacomo Landi
Title:
   
)
Senior Vice President
SVP
           
In the presence of:
                     
/s/ Astrid P. Nordtorp
         
Name: Astrid P. Nordtorp
         
Title: Senior Vice President
         
Address:
Stranden 21
           
0021 Oslo
                                                         
The Mandated Lead Arranger and Lender
               
SIGNED as a DEED by
   
)
   
Skandinaviska Enskilda Banken AB (publ)
)
/s/ Malcolm Crow
/s/ Malcolm Stonehouse
Name:
   
)
Malcolm Crow
Malcolm Stonehouse
Title:
   
)
Head of Compliance
Client Associate
           
In the presence of:
                     
/s/ Harpreet Dhami
         
Name: Harpreet Dhami
         
Title: Compliance Officer
         
Address:
SEB, Scandinavian House
           
2 Cannon Street
           
London EC4M 6XX
                     

 
 
 
 


 
 

--------------------------------------------------------------------------------

 


Private & Confidential
 
 
Dated 17 February 2012
 
 
 

 
Royal Caribbean Cruises Ltd.
(the Borrower)
(1)
       
KfW IPEX-Bank GmbH
(the Hermes Agent)
(2)
       
KfW IPEX-Bank GmbH
(the Facility Agent)
(3)
       
KfW IPEX-Bank GmbH
(the Initial Mandated Lead Arranger)
(4)
       
and
         
certain financial institutions
(the Lenders)
(5)

 
 
 
 
                                                                   
 
Amendment Agreement in connection with the
Credit Agreement in respect of Hull S-697
                                                                   
 
 
 
 
 
 
 
 
NORTON ROSE
 


 
 

--------------------------------------------------------------------------------

 


Contents
Clause
Page
     
1
Interpretation and definitions
1
     
2
Amendment of the Credit Agreement
2
     
3
Representations and warranties
2
     
4
Incorporation of Terms
2
     
5
Counterparts
2
     
6
Governing Law
2
     
Schedule 1 - Amended and Restated Credit Agreement
3

 
 


 
 

--------------------------------------------------------------------------------

 


THIS AMENDMENT AGREEMENT (this Agreement) is dated 17 February 2012 and made
BETWEEN:
 
 
(1)  
ROYAL CARIBBEAN CRUISES LTD. (a corporation organised and existing under the
laws of The Republic of Liberia) (the Borrower);

 
(2)  
KfW IPEX-Bank GmbH as facility agent (the Facility Agent);

 
(3) 
KfW IPEX-Bank GmbH as Hermes agent (the Hermes Agent);

 
(4)  
KfW IPEX-Bank GmbH as initial mandated lead arranger (the Initial Mandated Lead
Arranger); and

 
(5)  
The financial institutions party thereto as lenders from time to time (the
Lenders).

 
WHEREAS:
 
(A)  
The Borrower, the Facility Agent, the Initial Mandated Lead Arranger, the Hermes
Agent and the Lenders are parties to a credit agreement dated 8 June 2011 (the
Credit Agreement), in respect of the vessel with Hull number S-697 (currently
under construction at Meyer Werft GmbH, Papenburg, Germany) (the Vessel) whereby
it was agreed that the Lenders would make available to the Borrower, upon the
terms and conditions therein, a US dollar loan facility calculated on the amount
equal to the sum of (a) up to eighty per cent (80%) of the Contract Price (as
defined in the Credit Agreement) of the Vessel but which Contract Price will not
exceed EURO 725,000,000 and (b) up to 100% of the Hermes Fee (as defined
therein).

 
(B)  
The Parties wish to amend the Credit Agreement to the extent set out in this
Agreement.

 
NOW IT IS AGREED as follows:
 
1.
Interpretation and definitions

 
1.1
Definitions in the Credit Agreement

 
(a)  
Unless the context otherwise requires or unless otherwise defined in this
Agreement, words and expressions defined in the Credit Agreement shall have the
same meanings when used in this Agreement.

 
(b)  
The principles of construction set out in the Credit Agreement shall have effect
as if set out in this Agreement.

 
1.2
In this Agreement:

 
Amended Agreement means the Credit Agreement as amended in accordance with this
Agreement.
 
1.3
Third party rights

 
Other than the CIRR Representative in respect of the rights of the CIRR
Representative under the Loan Documents, unless expressly provided to the
contrary in a Loan Document, no term of this Agreement is enforceable under the
Contracts (Rights of Third Parties) Act 1999 by any person who is not a party to
this Agreement.
 


 
1 

--------------------------------------------------------------------------------

 


1.4           Designation
 
In accordance with the Credit Agreement, each of the Lenders and the Facility
Agent designates this Agreement as a Loan Document.
 
 
2
Amendment of the Credit Agreement

 
In consideration of the mutual covenants in this Agreement, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree that the Credit Agreement shall, with effect
from the 17 February 2012 (the Effective Date), be amended so as to read in
accordance with the form of the amended and restated Credit Agreement set out in
Schedule 1 (and as so amended) will continue to be binding upon each of the
parties hereto in accordance with its terms as so amended and restated.
 
 
3
Representations and warranties

 
The representations and warranties in Article VI of the Credit Agreement
(excluding Section 6.10 of the Credit Agreement) are deemed to be made by the
Borrower (by reference to the facts and circumstances then existing) on the date
of this Agreement, in each case as if reference to the Loan Documents in each
such representation and warranty was a reference to this Agreement.
 
 
4
Incorporation of Terms

 
The provisions of Section 11.2 (Notices), Section 11.6 (Severability) and
Section 11.14 (Law and Jurisdiction) of the Credit Agreement shall be
incorporated into this Agreement as if set out in full in this Agreement and as
if references in those sections to “this Agreement” or “the Loan Documents” were
references to this Agreement.
 
 
5
Counterparts

 
This Agreement may be executed in any number of counterparts and by the
different parties on separate counterparts, each of which when so executed and
delivered shall be an original but all counterparts shall together constitute
one and the same instrument.
 
 
6
Governing Law

 
This Agreement, and all non-contractual obligations arising in connection with
it, shall be governed by and construed in accordance with English law.
 
This Agreement has been entered into on the date stated at the beginning of this
Agreement.


 
  2

--------------------------------------------------------------------------------

 


Schedule 1
Amended and Restated Credit Agreement


 
3

--------------------------------------------------------------------------------

 




EXECUTION COPY
 


 
_________________________________________
 
HULL NO. S-697 CREDIT AGREEMENT
 
_________________________________________
 
dated as of June 8, 2011
 
amended and restated on February 17, 2012
 
BETWEEN
 
Royal Caribbean Cruises Ltd.
 
as the Borrower,
 
the Lenders from time to time party hereto,
 
KfW IPEX-Bank GmbH
as Hermes Agent and Facility Agent
 
and
 
KfW IPEX-Bank GmbH
as Initial Mandated Lead Arranger
 


 


 








 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS



   
PAGE
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
     
SECTION 1.1.
Defined Terms
2
     
SECTION 1.2.
Use of Defined Terms
12
     
SECTION 1.3.
Cross-References
12
     
SECTION 1.4.
Application of this Agreement to KfW IPEX as an Option A Lender
13
     
SECTION 1.5.
Accounting and Financial Determinations
13
     
ARTICLE II COMMITMENTS, BORROWING PROCEDURES
     
SECTION 2.1.
Commitment
13
     
SECTION 2.2.
Commitment of the Lenders, Termination and Reduction of Commitments
13
     
SECTION 2.3.
Borrowing Procedure
14
     
SECTION 2.4.
Funding
16
     
ARTICLE III REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
     
SECTION 3.1.
Repayments
16
     
SECTION 3.2.
Prepayments
16
     
SECTION 3.3.
Interest Provisions
17
     
SECTION 3.3.1.
Rates
17
     
SECTION 3.3.2.
Election of Floating Rate
17
     
SECTION 3.3.3.
Conversion to Floating Rate
18
     
SECTION 3.3.4.
Post-Maturity Rates
18
     
SECTION 3.3.5.
Payment Dates
18
     
SECTION 3.3.6.
Interest Rate Determination; Replacement Reference Banks
19
     
SECTION 3.4.
Commitment Fees
19





 
i

--------------------------------------------------------------------------------

 




SECTION 3.4.1.
Payment
19
     
SECTION 3.5.
CIRR Fees
20
     
SECTION 3.5.1.
Payment
20
     
SECTION 3.6.
Other Fees
20
     
ARTICLE IV CERTAIN LIBO RATE AND OTHER PROVISIONS
     
SECTION 4.1.
LIBO Rate Lending Unlawful
21
     
SECTION 4.2.
Deposits Unavailable
21
     
SECTION 4.3.
Increased LIBO Rate Loan Costs, etc.
22
     
SECTION 4.4.
Funding Losses
23
     
SECTION 4.4.1.
Indemnity
23
     
SECTION 4.5.
Increased Capital Costs
25
     
SECTION 4.6.
Taxes
26
     
SECTION 4.7.
Reserve Costs
28
     
SECTION 4.8.
Payments, Computations, etc.
28
     
SECTION 4.9.
Replacement Lenders, etc.
29
     
SECTION 4.10.
Sharing of Payments
30
     
SECTION 4.11.
Setoff
30
     
SECTION 4.12.
Use of Proceeds
30
     
ARTICLE V CONDITIONS TO BORROWING
     
SECTION 5.1.
Initial Advance of the Loan
31
     
SECTION 5.1.1.
Resolutions, etc.
31
     
SECTION 5.1.2.
Opinions of Counsel
32
     
SECTION 5.1.3.
Hermes Insurance Policy
32
     
SECTION 5.1.4
CIRR requirements
32
     
SECTION 5.2.
Advance of the Loan
33





 
ii 

--------------------------------------------------------------------------------

 




SECTION 5.2.1.
Closing Fees, Expenses, etc.
33
     
SECTION 5.2.2.
Compliance with Warranties, No Defaults, etc.
33
     
SECTION 5.2.3.
Loan Request
33
     
SECTION 5.2.4.
Hermes Insurance Policy
34
     
SECTION 5.2.5.
Foreign Exchange Counterparty Confirmations
34
     
SECTION 5.3.
Advance of the Loan on the Final Disbursement Date
34
     
SECTION 5.4.
 
34
     
ARTICLE VI REPRESENTATIONS AND WARRANTIES
     
SECTION 6.1.
Organization, etc.
34
     
SECTION 6.2.
Due Authorization, Non-Contravention, etc.
35
     
SECTION 6.3.
Government Approval, Regulation, etc.
35
     
SECTION 6.4.
Compliance with Environmental Laws
35
     
SECTION 6.5
Validity, etc.
35
     
SECTION 6.6.
No Default, Event of Default or Prepayment Event
35
     
SECTION 6.7.
Litigation
35
     
SECTION 6.8.
The Purchased Vessel
36
     
SECTION 6.9.
Obligations rank pari passu
36
     
SECTION 6.10
Withholding, etc.
36
     
SECTION 6.11.
No Filing, etc.
36
     
SECTION 6.12.
No Immunity
36
     
SECTION 6.13.
Investment Company Act
36
     
SECTION 6.14.
Regulation U
37
     
SECTION 6.15.
Accuracy of Information
37
     
ARTICLE VII COVENANTS
     
SECTION 7.1.
Affirmative Covenants
37





 
iii 

--------------------------------------------------------------------------------

 








SECTION 7.1.1.
Financial Information, Reports, Notices, etc.
37
     
SECTION 7.1.2.
Approvals and Other Consents
38
     
SECTION 7.1.3.
Compliance with Laws, etc.
39
     
SECTION 7.1.4.
The Purchased Vessel
39
     
SECTION 7.1.5.
Insurance
40
     
SECTION 7.1.6.
Books and Records
40
     
SECTION 7.1.7.
Hermes Insurance Policy/Federal Republic of Germany Requirement
40
     
SECTION 7.2.
Negative Covenants
40
     
SECTION 7.2.1.
Business Activities
40
     
SECTION 7.2.2.
Indebtedness
40
     
SECTION 7.2.3.
Liens
41
     
SECTION 7.2.4.
Financial Condition
43
     
SECTION 7.2.5.
Investments
43
     
SECTION 7.2.6.
Consolidation, Merger, etc.
44
     
SECTION 7.2.7.
Asset Dispositions, etc.
44
     
SECTION 7.2.8.
Transactions with Affiliates
45
     
ARTICLE VIII EVENTS OF DEFAULT
     
SECTION 8.1.
Listing of Events of Default
45
     
SECTION 8.1.1.
Non-Payment of Obligations
45
     
SECTION 8.1.2.
Breach of Warranty
45
     
SECTION 8.1.3.
Non-Performance of Certain Covenants and Obligations
45
     
SECTION 8.1.4.
Default on Other Indebtedness
46
     
SECTION 8.1.5.
Bankruptcy, Insolvency, etc.
46
     
SECTION 8.2.
Action if Bankruptcy
47
     
SECTION 8.3.
Action if Other Event of Default
47





 
iv

--------------------------------------------------------------------------------

 




ARTICLE IX PREPAYMENT EVENTS
     
SECTION 9.1.
Listing of Prepayment Events
47
     
SECTION 9.1.1.
Change in Ownership
47
     
SECTION 9.1.2.
Change in Board
48
     
SECTION 9.1.3.
Unenforceability
48
     
SECTION 9.1.4.
Approvals
48
     
SECTION 9.1.5.
Non-Performance of Certain Covenants and Obligations
48
     
SECTION 9.1.6.
Judgments
48
     
SECTION 9.1.7.
Condemnation, etc.
48
     
SECTION 9.1.8.
Arrest
49
     
SECTION 9.1.9.
Sale/Disposal of the Purchased Vessel
49
     
SECTION 9.1.10.
Delayed Delivery of the Purchased Vessel
49
     
SECTION 9.1.11.
Termination of Construction Contract
49
     
SECTION 9.2.
Mandatory Prepayment
49
     
ARTICLE X THE FACILITY AGENT AND THE HERMES AGENT
     
SECTION 10.1.
Actions
49
     
SECTION 10.2.
Indemnity
50
     
SECTION 10.3.
Funding Reliance, etc.
50
     
SECTION 10.4.
Exculpation
51
     
SECTION 10.5.
Successor
51
     
SECTION 10.6.
Loans by the Facility Agent
52
     
SECTION 10.7.
Credit Decisions
52
     
SECTION 10.8.
Copies, etc.
52
     
SECTION 10.9.
The Agents’ Rights
53
     
SECTION 10.10.
The Facility Agent’s Duties
53





 
v

--------------------------------------------------------------------------------

 






SECTION 10.11.
Employment of Agents
53
     
SECTION 10.12.
Distribution of Payments
54
     
SECTION 10.13.
Reimbursement
54
     
SECTION 10.14.
Instructions
54
     
SECTION 10.15.
Payments
54
     
SECTION 10.16.
“Know your customer” Checks
54
     
SECTION 10.17.
No Fiduciary Relationship
54
     
ARTICLE XI MISCELLANEOUS PROVISIONS
     
SECTION 11.1.
Waivers, Amendments, etc.
55
     
SECTION 11.2.
Notices
56
     
SECTION 11.3.
Payment of Costs and Expenses
57
     
SECTION 11.4.
Indemnification
57
     
SECTION 11.5.
Survival
58
     
SECTION 11.6.
Severability
59
     
SECTION 11.7.
Headings
59
     
SECTION 11.8.
Execution in Counterparts, Effectiveness, etc.
59
     
SECTION 11.9.
Third Party Rights
59
     
SECTION 11.10.
Successors and Assigns
59
     
SECTION 11.11.
Sale and Transfer of the Loan; Participations in the Loan
59
     
SECTION 11.11.1.
Assignments
59
     
SECTION 11.11.2.
Participations
61
     
SECTION 11.12.
Other Transactions
62
     
SECTION 11.13.
Hermes Insurance Policy
63
     
SECTION 11.13.1.
Terms of Hermes Insurance Policy
63
     
SECTION 11.13.2.
Obligations of the Borrower
64





 
vi

--------------------------------------------------------------------------------

 




SECTION 11.13.3.
Obligations of the Hermes Agent and the Lenders
64
     
SECTION 11.14.
Law and Jurisdiction
65
     
SECTION 11.14.1.
Governing Law
65
     
SECTION 11.14.2.
Jurisdiction
65
     
SECTION 11.14.3.
Alternative Jurisdiction
65
     
SECTION 11.14.4.
Service of Process
66
     
SECTION 11.15.
Confidentiality
66





 
vii

--------------------------------------------------------------------------------

 




EXHIBITS
     
Exhibit A
-
Repayment Schedule
     
Exhibit B
-
Form of Loan Request
     
Exhibit C
-
[Reserved]
     
Exhibit D-1
-
Form of Opinion of Liberian Counsel to Borrower
     
Exhibit D-2
-
Form of Opinion of Counsel to Lenders
     
Exhibit D-3
-
Form of Opinion of US Tax Counsel to the Lenders
     
Exhibit E
-
Form of Lender Assignment Agreement
     
Exhibit F
-
Form of Option A Refinancing Agreement
     
Exhibit G
-
Form of Pledge Agreement
     
Exhibit H
-
Form of Opinion of German Counsel





 


 


 
viii

--------------------------------------------------------------------------------

 
 
CREDIT AGREEMENT
 
HULL NO. S-697 CREDIT AGREEMENT, dated as of June 8, 2011 as amended and
restated on February 17, 2012, is among Royal Caribbean Cruises Ltd., a Liberian
corporation (the “Borrower”), KfW IPEX-Bank GmbH, in its capacity as agent for
the Lenders referred to below in respect of Hermes-related matters (in such
capacity, the “Hermes Agent”), in its capacity as facility agent (in such
capacity, the “Facility Agent”) and in its capacity as a lender (in such
capacity, together with each of the other Persons that shall become a “Lender”
in accordance with Section 11.11.1 hereof, each of them individually a “Lender”
and, collectively, the “Lenders”).
 
W I T N E S S E T H:
 
WHEREAS,
 
(A)  
The Borrower and Meyer Werft GmbH, Papenburg (the “Builder”) have entered on
February 14, 2011 into a Contract for the Construction and Sale of Hull No.
S-697 (as amended from time to time, the “Construction Contract”) pursuant to
which the Builder has agreed to design , construct, equip, complete, sell and
deliver the passenger cruise vessel bearing Builder’s hull number S-697 (the
“Purchased Vessel”);

 
(B)  
The Lenders have agreed to make available to the Borrower, upon the terms and
conditions contained herein, a US dollar loan facility calculated on the amount
(the “Maximum Loan Amount”) equal to the sum of (x) up to eighty per cent (80%)
of the Contract Price (as defined below) of the Purchased Vessel (as defined
below), as adjusted from time to time in accordance with the Construction
Contract to reflect, among other adjustments, change orders, but which Contract
Price shall not exceed for this purpose EUR 725,000,000 (the “Contract Price
Proceeds”) and (y) up to 100% of the Hermes Fee (as defined below) (the “Hermes
Fee Proceeds”) and being made available in the US Dollar Equivalent of that
Maximum Loan Amount;

 
(C)  
Except as otherwise provided below under the Alternative Disbursement Option (as
defined below), the Contract Price Proceeds will be provided to the Borrower two
(2) Business Days prior to the delivery of the Purchased Vessel for the purpose
of paying a portion of the Contract Price in connection with the Borrower’s
purchase of the Purchased Vessel.  The Hermes Fee Proceeds will be provided on
the First Disbursement Date, with 75% of such Hermes Fee Proceeds to be
disbursed directly to the Hermes Agent for Hermes’ account for the payment of
the Second Fee (as defined below) and 25% to be disbursed to the Borrower for
reimbursement of the First Fee (as defined below):

 
NOW, THEREFORE, the parties hereto agree as follows:
 


 
 

--------------------------------------------------------------------------------

 
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
       SECTION 1.1.  Defined Terms. The following terms (whether or not
underscored) when used in this Agreement, including its preamble and recitals,
shall, when capitalized, except where the context otherwise requires, have the
following meanings (such meanings to be equally applicable to the singular and
plural forms thereof):
 
“Accumulated Other Comprehensive Income (Loss)” means at any date the Borrower’s
accumulated other comprehensive income (loss) on such date, determined in
accordance with GAAP.
 
“Affiliate” of any Person means any other Person which, directly or indirectly,
controls, is controlled by or is under common control with such Person.  A
Person shall be deemed to be “controlled by” any other Person if such other
Person possesses, directly or indirectly, power to direct or cause the direction
of the management and policies of such Person whether by contract or otherwise.
 
“Agreement” means, on any date, this credit agreement as originally in effect on
the Effective Date and as thereafter from time to time amended, supplemented,
amended and restated, or otherwise modified and in effect on such date.
 
“Alternative Disbursement Option” means the option of the Borrower to request
the making of the Loan in multiple advances (in an aggregate principal amount
not to exceed the US Dollar Maximum Loan Amount) (i) prior to delivery of the
Purchased Vessel, on each date on which the Borrower is required to make a
pre-delivery installment payment to the Builder (other than, for the avoidance
of doubt, the first such pre-delivery installment) and (ii) on the Final
Disbursement Date.
 
“Amendment Agreement” means the agreement dated February 17, 2012 and made
between the parties hereto pursuant to which this Agreement was amended and
restated.
 
“Applicable Commitment Rate” means (x) from the Effective Date through and
including October 28, 2012, 0.15% per annum, (y) from October 29, 2012 through
and including October 28, 2013, 0.25% per annum, and (z) from October 29, 2013
until the Final Disbursement Date, 0.30% per annum.
 
“Applicable Jurisdiction” means the jurisdiction or jurisdictions under which
the Borrower is organized, domiciled or resident or from which any of its
business activities are conducted or in which any of its properties are located
and which has jurisdiction over the subject matter being addressed.
 
“Approved Appraiser” means any of the following: Barry Rogliano Salles, Paris, H
Clarkson & Co. Ltd., London, R.S. Platou Shipbrokers, Norway, or Fearnley AS,
Norway.
 
“Assignee Lender” is defined in Section 11.11.1.
 


 
2

--------------------------------------------------------------------------------

 


“Authorized Officer” means those officers of the Borrower authorized to act with
respect to the Loan Documents and whose signatures and incumbency shall have
been certified to the Facility Agent by the Secretary or an Assistant Secretary
of the Borrower.
 
“Borrower” is defined in the preamble.
 
“Builder” is defined in the preamble.
 
“Business Day” means any day which is neither a Saturday or Sunday nor a legal
holiday on which banks are authorized or required to be closed in New York City,
London or Frankfurt, and if the applicable Business Day relates to an advance of
all or part of the Loan, an Interest Period, prepayment or conversion, in each
case with respect to the Loan bearing interest by reference to the LIBO Rate, a
day on which dealings in deposits in Dollars are carried on in the London
interbank market.
 
“Capital Lease Obligations” means obligations of the Borrower or any Subsidiary
of the Borrower under any leasing or similar arrangement which, in accordance
with GAAP, would be classified as capitalized leases.
 
“Capitalization” means, at any date, the sum of (a) Net Debt on such date, plus
(b) Stockholders’ Equity on such date.
 
“Capitalized Lease Liabilities” means the principal portion of all monetary
obligations of the Borrower or any of its Subsidiaries under any leasing or
similar arrangement which, in accordance with GAAP, would be classified as
capitalized leases, and, for purposes of this Agreement and each other Loan
Document, the amount of such obligations shall be the capitalized amount
thereof, determined in accordance with GAAP.
 
“Cash Equivalents” means all amounts other than cash that are included in the
“cash and cash equivalents” shown on the Borrower’s balance sheet prepared in
accordance with GAAP.
 
“Celebrity Solstice Agreement” means that certain Hull No. S-675 Credit
Agreement dated as of August 7, 2008 among Celebrity Solstice Inc., KfW IPEX as
administrative agent and KfW IPEX and BNP Paribas S.A. as lenders, as amended,
restated, supplemented or otherwise modified from time to time.
 
“CIRR Representative” means KfW, acting in its capacity as CIRR mandatary in
connection with this Agreement.
 
“Citibank Agreement” means the U.S. $875,000,000 amended and restated credit
agreement dated as of July 21, 2011 among the Borrower, as borrower, Citigroup
Global Markets Inc. and DnB Nor Bank ASA, as co-lead arrangers, and Citibank,
N.A., as administrative agent, as amended, restated, supplemented or otherwise
modified from time to time.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 


 
3 

--------------------------------------------------------------------------------

 


“Commitment” means, relative to any Lender, such Lender’s obligation to make the
Loan pursuant to Section 2.1.
 
“Commitment Fees” is defined in Section 3.4.
 
“Commitment Termination Date” means July 28, 2015.
 
“Construction Contract” is defined in the preamble.
 
“Contract Price” is as defined in the Construction Contract.
 
“Contractual Delivery Date” means, at any time, the date which at such time is
the date specified for delivery of the Purchased Vessel under the Construction
Contract, as such date may be modified from time to time pursuant to the terms
of the Construction Contract.
 
“Covered Taxes” is defined in Section 4.6.
 
“Default” means any Event of Default or any condition, occurrence or event
which, after notice or lapse of time or both, would constitute an Event of
Default.
 
“Dollar” and the sign “$” mean lawful money of the United States.
 
“Effective Date” means June 8, 2011.
 
“Environmental Laws” means all applicable federal, state, local or foreign
statutes, laws, ordinances, codes, rules and regulations (including consent
decrees and administrative orders) relating to the protection of the
environment.
 
“EUR” and the sign “€” mean the currency of participating member states of the
European Monetary Union pursuant to Council Regulation (EC) 974/98 of 3 May
1998, as amended from time to time.
 
“Event of Default” is defined in Section 8.1.
 
“Existing Debt” means the obligations of the Borrower or its Subsidiaries in
connection with (i) the Bareboat Charterparty with respect to the vessel
BRILLIANCE OF THE SEAS dated July 5, 2002 between Halifax Leasing (September)
Limited and RCL (UK) LTD, (ii) the Celebrity Solstice Agreement, (iii) that
certain Hull No. S-676 Credit Agreement dated as of April 15, 2009 among
Celebrity Equinox Inc., the lenders from time to time party thereto and KfW
IPEX-Bank GmbH (“KfW”), as Hermes agent and administrative agent, (iv) that
certain credit agreement dated as of May 7, 2009 as amended and restated as of
October 9, 2009 among Oasis of the Seas Inc., the Borrower, as guarantor, the
lenders from time to time party thereto and BNP Paribas, as administrative
agent, (v) that certain Hull No. S-677 Credit Agreement dated as of November 26,
2009 among Celebrity Eclipse Inc., the lenders from time to time party thereto
and KfW, as Hermes agent and administrative agent and (vi) that certain credit
agreement dated as of March 15, 2010 among Allure of the Seas Inc., the
Borrower, as guarantor, the lenders from time to time party thereto and
Skandinaviska Enskilda Banken AB (publ), as
 


 
4 

--------------------------------------------------------------------------------

 


administrative agent, and the replacement, extension, renewal or amendment of
the foregoing without increase in the amount or change in any direct or
contingent obligor of such obligations.
 
“Existing Group” means the following Persons:  (a) A. Wilhelmsen AS., a
Norwegian corporation (“Wilhelmsen”); (b) Cruise Associates, a Bahamian general
partnership (“Cruise”); and (c) any Affiliate of either or both of Wilhelmsen
and Cruise.
 
“Existing Principal Subsidiaries” means each Subsidiary of the Borrower that is
a Principal Subsidiary on the Effective Date.
 
“Facility Agent” is defined in the preamble and includes each other Person as
shall have subsequently been appointed as the successor Facility Agent, and as
shall have accepted such appointment, pursuant to Section 10.5.
 
“FATCA” means Sections 1471 through 1474 of the Code, as in effect at the date
hereof, and any current or future regulations promulgated thereunder or official
interpretations thereof.
 
“Fee Letter” means any letter entered into by reference to this Agreement
between any or all of the Facility Agent, the Initial Mandated Lead Arranger,
the Lenders and/or the Borrower setting out the amount of certain fees referred
to in, or payable in connection with, this Agreement.
 
“Final Disbursement Date” means the date on which the Loan is advanced, or, if
the Borrower elects the Alternative Disbursement Option in accordance with
Section 2.3(b), the date on which the final balance of the Loan is advanced in
connection with delivery of the Purchased Vessel under the Construction
Contract; provided that if the Loan is, or as the case may be, the final balance
of the Loan is reborrowed pursuant to Section 3.7, then the Final Disbursement
Date, solely with respect to such reborrowed Loan, shall be the date of such
reborrowing.
 
“Final Maturity” means twelve (12) years after the Contractual Delivery Date.
 
“First Disbursement Date” means the date on which the Loan is advanced, or, if
the Borrower elects the Alternative Disbursement Option in accordance with
Section 2.3(b), the date on which the first advance of the Loan is made.
 
“First Fee” is defined in Section 11.13.
 
“Fiscal Quarter” means any quarter of a Fiscal Year.
 
“Fiscal Year” means any annual fiscal reporting period of the Borrower.
 
“Fixed Charge Coverage Ratio” means, as of the end of any Fiscal Quarter, the
ratio computed for the period of four consecutive Fiscal Quarters ending on the
close of such Fiscal Quarter of:
 
a)  
net cash from operating activities (determined in accordance with GAAP) for such
period, as shown in the Borrower’s consolidated statement of cash flow for such
period, to

 


 
5 

--------------------------------------------------------------------------------

 


b)  
the sum of:

 
i)           dividends actually paid by the Borrower during such period
(including, without limitation, dividends in respect of preferred stock of the
Borrower); plus
 
ii)           scheduled payments of principal of all debt less New Financings
(determined in accordance with GAAP, but in any event including Capitalized
Lease Liabilities) of the Borrower and its Subsidiaries for such period.
 
“Fixed Rate” means a rate per annum equal to the sum of 3.66% per annum plus the
Fixed Rate Margin.
 
“Fixed Rate Loan” means the Loan bearing interest at the Fixed Rate, or that
portion of the Loan that continues to bear interest at the Fixed Rate after the
termination of any Interest Make-Up Agreement pursuant to Section 3.3.3.
 
“Fixed Rate Margin” means 1.10% per annum.
 
“Floating Rate” means a rate per annum equal to the sum of the LIBO Rate plus
the Floating Rate Margin.
 
“Floating Rate Indemnity Amount” is defined in Section 4.4.1(a).
 
“Floating Rate Loan” means all or any portion of the Loan bearing interest at
the Floating Rate.
 
“Floating Rate Margin” means, for each Interest Period, 1.30% per annum.
 
“F.R.S. Board” means the Board of Governors of the Federal Reserve System or any
successor thereto.
 
“Funding Losses Event” is defined in Section 4.4.1.
 
“GAAP” is defined in Section 1.5.
 
“Government-related Obligations” means obligations of the Borrower or any
Subsidiary of the Borrower under, or Indebtedness incurred by the Borrower or
any Subsidiary of the Borrower to satisfy obligations under, any governmental
requirement imposed by any Applicable Jurisdiction that must be complied with to
enable the Borrower and its Subsidiaries to continue their business in such
Applicable Jurisdiction, excluding, in any event, any taxes imposed on the
Borrower or any Subsidiary of the Borrower.
 
“Hedging Instruments” means options, caps, floors, collars, swaps, forwards,
futures and any other agreements, options or instruments substantially similar
thereto or any series or combination thereof used to hedge interest, foreign
currency and commodity exposures.
 


 
6 

--------------------------------------------------------------------------------

 


“herein”, “hereof”, “hereto”, “hereunder” and similar terms contained in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular Section,
paragraph or provision of this Agreement or such other Loan Document.
 
“Hermes” means Euler Hermes Kreditversicherungs AG, Friedensallee 254, 22763
Hamburg acting in its capacity as representative of the Federal Republic of
Germany in connection with the issuance of export credit guarantees.
 
“Hermes Agent” is defined in the preamble.
 
“Hermes Fee” means the fee payable to Hermes under and in respect of the Hermes
Insurance Policy.
 
“Hermes Insurance Policy” means the guarantee (Deckungsdokument) issued by the
Federal Republic of Germany, represented by Hermes, in favor of the Lenders.
 
“Indebtedness” means, for any Person:  (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 180 days of the date the respective goods are delivered or the respective
services are rendered; (c) Indebtedness of others secured by a Lien on the
property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations of such Person in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for the account of such Person; (e) Capital Lease
Obligations of such Person; (f) guarantees by such Person of Indebtedness of
others, up to the amount of Indebtedness so guaranteed; (g) obligations of such
Person in respect of surety bonds and similar obligations; and (h) liabilities
arising under Hedging Instruments.
 
“Indemnified Liabilities” is defined in Section 11.4.
 
“Indemnified Parties” is defined in Section 11.4.
 
“Interest Make-Up Agreement” means either an Option A Refinancing Agreement or
an Option B Interest Make-Up Agreement
 
“Interest Payment Date” means, if the Borrower exercises the Alternative
Disbursement Option, (i) prior to the Final Disbursement Date, each day that
falls at a six (6)-month interval after the First Disbursement Date and (ii) the
Final Disbursement Date.
 
“Interest Period” means:
 
(i) if the Borrower exercises the Alternative Disbursement Option, for the
period from the First Disbursement Date to the Final Disbursement Date, the
period between the First
 


 
7 

--------------------------------------------------------------------------------

 


Disbursement Date and the first Interest Payment Date, and subsequently, each
succeeding period between two consecutive Interest Payment Dates and (ii) from
and after the Final Disbursement Date, the period between the Final Disbursement
Date and the first Repayment Date, and subsequently each succeeding period
between two consecutive Repayment Dates, except that:
 
a)  
Any Interest Period which would otherwise end on a day which is not a Business
Day shall end on the next Business Day to occur, except if such Business Day
does not fall in the same calendar month, the Interest Period will end on the
last Business Day in that calendar month, the interest amount due in respect of
the Interest Period in question and in respect of the next following Interest
Period being adjusted accordingly; and

 
b)  
If any Interest Period is altered by the application of a) above, the subsequent
Interest Period shall end on the day on which it would have ended if the
preceding Interest Period had not been so altered.

 
“Investment” means, relative to any Person,
 
a)  
any loan or advance made by such Person to any other Person (excluding
commission, travel, expense and similar advances to officers and employees made
in the ordinary course of business); and

 
b)  
any ownership or similar interest held by such Person in any other Person.

 
“KfW” means KfW of Palmengartenstrasse 5-9, 60325 Frankfurt am Main, Germany
acting in its own name for the account of the government of the Federal Republic
of Germany.
 
“KfW IPEX” means KfW IPEX-Bank GmbH.
 
“Lender Assignment Agreement” means any Lender Assignment Agreement
substantially in the form of Exhibit E.
 
“Lender” and “Lenders” are defined in the preamble.
 
“Lending Office” means, relative to any Lender, the office of such Lender
designated as such below its signature hereto or designated in a Lender
Assignment Agreement or such other office of a Lender as designated from time to
time by notice from such Lender to the Borrower and the Facility Agent, whether
or not outside the United States, which shall be making or maintaining the Loan
of such Lender hereunder.
 
“LIBO Rate” means the rate per annum of the offered quotation for deposits in
Dollars for six months (or for such other period as shall be agreed by the
Borrower and the Facility Agent) which appears on Reuters LIBOR01 Page (or any
successor page) at or about 11:00 a.m. (London time) two (2) Business Days
before the commencement of the relevant Interest Period; provided that:
 


 
8 

--------------------------------------------------------------------------------

 


a)  
subject to Section 3.3.6, if no such offered quotation appears on Reuters
LIBOR01 Page (or any successor page) at the relevant time, the LIBO Rate shall
be the rate per annum certified by the Facility Agent to be the average of the
rates quoted by the Reference Banks as the rate at which each of the Reference
Banks was (or would have been) offered deposits of Dollars by prime banks in the
London interbank market in an amount approximately equal to the amount of the
Loan and for a period of six months; and

 
b)  
for the purposes of determining the post-maturity rate of interest under Section
3.3.4, the LIBO Rate shall be determined by reference to deposits on an
overnight or call basis or for such other period or periods as the Facility
Agent may determine after consultation with the Lenders, which period shall be
no longer than one month unless the Borrower otherwise agrees.

 
“Lien” means any security interest, mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge against
or interest in property to secure payment of a debt or performance of an
obligation or other priority or preferential arrangement of any kind or nature
whatsoever.
 
“Loan” means the advances made by the Lenders under this Agreement from time to
time in an aggregate amount not to exceed the US Dollar Maximum Loan Amount or,
as the case may be, the aggregate outstanding amount of such advances from time
to time.
 
“Loan Documents” means this Agreement, the Amendment Agreement, the Pledge
Agreement, the Syndication Side Letter and the Fee Letters.
 
“Loan Request” means the loan request and certificate duly executed by an
Authorized Officer of the Borrower, substantially in the form of Exhibit B
hereto.
 
“Margin” means the Fixed Rate Margin and/or the Floating Rate Margin.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the rights and remedies of the Facility Agent or any Lender under
the Loan Documents or (c) the ability of the Borrower to perform its payment
Obligations under the Loan Documents.
 
“Material Litigation” is defined in Section 6.7.
 
“Maximum Loan Amount” is defined in the preamble.
 
“Net Debt” means, at any time, the aggregate outstanding principal amount of all
debt (including, without limitation, the principal portion of all capitalized
leases) of the Borrower and its Subsidiaries (determined on a consolidated basis
in accordance with GAAP) less the sum of (without duplication);
 
a)           all cash on hand of the Borrower and its Subsidiaries; plus
 
b)           all Cash Equivalents.
 


 
9 

--------------------------------------------------------------------------------

 


“Net Debt to Capitalization Ratio” means, as at any date, the ratio of (a) Net
Debt on such date to (b) Capitalization on such date.
 
“New Financings” means proceeds from:
 
a)           borrowed money (whether by loan or issuance and sale of debt
securities), including drawings under this Agreement and any revolving credit
facilities of the Borrower, and
 
b)           the issuance and sale of equity securities.
 
“Nordea Agreement” means the U.S. $525,000,000 credit agreement dated as of
November 19, 2010, as amended by Amendment No. 1 thereto dated as of November
19, 2010, among Royal Caribbean Cruises Ltd., as the borrower, Nordea Bank
Finland PLC, Citigroup Global Markets Limited and DnB Nor Markets, Inc., as
co-lead arrangers, Nordea Bank Finland PLC, as administrative agent, and DNB Nor
Bank ASA, as documentation agent, as amended, restated, supplemented or
otherwise modified from time to time.
 
“Obligations” means all obligations (payment or otherwise) of the Borrower
arising under or in connection with this Agreement.
 
“Option A Refinancing Agreement” means a refinancing agreement entered into
between the Refinancing Bank and any Lender pursuant to Sections 1.2.1 and 1.2.2
of the Terms and Conditions, substantially in the form of Exhibit F hereto.
 
“Option A Lender” means each Lender that has executed an Option A Refinancing
Agreement.
 
“Option B Interest Make-Up Agreement” means an interest make-up agreement
entered into between the CIRR Representative and any Lender pursuant to Section
1.2.4 of the Terms and Conditions.
 
“Option B Lender” means each Lender that has executed an Option B Interest
Make-Up Agreement.
 
“Organic Document” means, relative to the Borrower, its articles of
incorporation (inclusive of any articles of amendment to its articles of
incorporation) and its by-laws.
 
“Participant” is defined in Section 11.11.2.
 
“Participant Register” is defined in Section 11.11.2.
 
“Percentage” means, relative to any Lender, the percentage set forth opposite
its signature hereto or as set out in the applicable Lender Assignment
Agreement, as such percentage may be adjusted from time to time pursuant to
Section 4.9 or pursuant to Lender Assignment Agreement(s) executed by such
Lender and its Assignee Lender(s) and delivered pursuant to Section 11.11.1.
 


 
10 

--------------------------------------------------------------------------------

 


“Person” means any natural person, corporation, limited liability company,
partnership, firm, association, trust, government, governmental agency or any
other entity, whether acting in an individual, fiduciary or other capacity.
 
“Pledge Agreement” means a pledge agreement substantially in the form of Exhibit
G.
 
“Pledged Account” means the account referred to in the Pledge Agreement.
 
“Prepayment Event” is defined in Section 9.1.
 
“Principal Subsidiary” means any Subsidiary of the Borrower that owns a Vessel.
 
“Purchased Vessel” is defined in the preamble.
 
“Quarterly Payment Date” means the last day of each March, June, September and
December or, if any such day is not a Business Day, the next succeeding Business
Day.
 
“Reference Banks” means KfW IPEX and each additional Reference Bank and/or each
replacement Reference Bank appointed by the Facility Agent pursuant to Section
3.3.6.
 
“Refinancing Bank” means KfW in its capacity as the provider of refinancing
pursuant to Section 1.2.2 of the Terms and Conditions.
 
“Register” is defined in Section 11.11.3.
 
“Repayment Date” means each of the dates for payment of the repayment
installments of the Loan specified in Exhibit A, as amended and/or replaced from
time to time by the Facility Agent and the Borrower.
 
“Required Lenders” means, at any time, Lenders that in the aggregate, hold more
than 50% of the aggregate unpaid principal amount of the Loan or, if no such
principal amount is then outstanding, Lenders that in the aggregate have more
than 50% of the Commitments.
 
“SEC” means the United States Securities and Exchange Commission and any
successor thereto.
 
“Second Fee” is defined in Section 11.13.
 
“Stockholders’ Equity” means, as at any date, the Borrower’s stockholders’
equity on such date, excluding Accumulated Other Comprehensive Income (Loss),
determined in accordance with GAAP, provided that any non-cash charge to
Stockholders’ Equity resulting (directly or indirectly) from a change after the
Effective Date in GAAP or in the interpretation thereof shall be disregarded in
the computation of Stockholders’ Equity such that the amount of any reduction
thereof resulting from such change shall be added back to Stockholders’ Equity.
 
“Subsidiary” means, with respect to any Person, any corporation of which more
than 50% of the outstanding capital stock having ordinary voting power to elect
a majority of the board of directors of such corporation (irrespective of
whether at the time capital stock of any other class
 


 
11 

--------------------------------------------------------------------------------

 


or classes of such corporation shall or might have voting power upon the
occurrence of any contingency) is at the time directly or indirectly owned by
such Person, by such Person and one or more other Subsidiaries of such Person,
or by one or more other Subsidiaries of such Person.
 
“Syndication Side Letter” means the side letter dated as of  the date of this
Agreement entered into between KfW IPEX, in its capacity as Lender, and the
Borrower.
 
“Terms and Conditions” means the general terms and conditions for CIRR Interest
Make-Up for Ship Financing issued by the Federal Republic of Germany on May 12,
2009.
 
“US Dollar Equivalent” means the EUR amount converted to a corresponding Dollar
amount as determined using the weighted average rate of exchange that the
Borrower has agreed, either in the spot or forward currency markets, to pay its
counterparties for the purchase of the relevant amount of EUR with Dollars (x)
with respect to any advance made under the Alternate Disbursement Option to fund
a pre-delivery installment of the Contract Price, for the payment of such
pre-delivery installment of the Contract Price and (y) otherwise, for the
payment of the final installment of the Contract Price; provided that the US
Dollar Equivalent of any advances made in respect of the Hermes Fee shall be
determined in accordance with Section 2.3(d).  Such rate of exchange shall be
evidenced by foreign exchange counterparty confirmations. The US Dollar
Equivalent of any advance shall be calculated by the Borrower in consultation
with the Facility Agent no less than two (2) Business Days prior to the making
of such advance.
 
“US Dollar Maximum Loan Amount” means the US Dollar Equivalent of the Maximum
Loan Amount.
 
“United States” or “U.S.” means the United States of America, its fifty States
and the District of Columbia.
 
“Vessel” means a passenger cruise vessel owned by the Borrower or one of its
Subsidiaries.
 
“Voting Stock” means shares of capital stock of the Borrower of any class or
classes (however designated) that have by the terms thereof normal voting power
to elect the members of the Board of Directors of the Borrower (other than
voting power upon the occurrence of a stated contingency, such as the failure to
pay dividends).
 
       SECTION 1.2. Use of Defined Terms.  Unless otherwise defined or the
context otherwise requires, terms for which meanings are provided in this
Agreement shall, when capitalized, have such meanings when used in each Loan
Request and each notice and other communication delivered from time to time in
connection with this Agreement or any other Loan Document.
 
       SECTION 1.3. Cross-References.  Unless otherwise specified, references in
this Agreement and in each other Loan Document to any Article or Section are
references to such Article or Section of this Agreement or such other Loan
Document, as the case may be, and, unless otherwise specified, references in any
Article, Section or definition to any clause are references to such clause of
such Article, Section or definition.


 
12 

--------------------------------------------------------------------------------

 


       SECTION 1.4. Application of this Agreement to KfW IPEX as an Option A
Lender.  The parties to this Agreement are aware that KfW IPEX will not enter
into an Option A Refinancing Agreement with the CIRR Representative.  However,
for the purposes of this Agreement, KfW IPEX will be deemed to have entered into
an Option A Refinancing Agreement with the CIRR Representative in the form of
Exhibit F.  Consequently, any reference to an Option A Lender shall include KfW
IPEX and any reference to an Option A Refinancing Agreement shall include the
Option A Refinancing Agreement deemed to have been entered into by KfW IPEX.
 
       SECTION 1.5. Accounting and Financial Determinations.  Unless otherwise
specified, all accounting terms used herein or in any other Loan Document shall
be interpreted, all accounting determinations and computations hereunder or
thereunder (including under Section 7.2.4) shall be made, and all financial
statements required to be delivered hereunder or thereunder shall be prepared,
in accordance with United States generally accepted accounting principles
(“GAAP”) consistently applied (or, if not consistently applied, accompanied by
details of the inconsistencies); provided that if the Borrower elects to apply
or is required to apply International Financial Reporting Standards (“IFRS”)
accounting principles in lieu of GAAP, upon any such election and notice to the
Facility Agent, references herein to GAAP shall thereafter be construed to mean
IFRS (except as otherwise provided in this Agreement); provided further that if,
as a result of (i) any change in GAAP or IFRS or in the interpretation thereof
or (ii) the application by the Borrower of IFRS in lieu of GAAP, in each case,
after the date of the financial statements referred to in Section 6.6, there is
a change in the manner of determining any of the items referred to herein or
thereunder that are to be determined by reference to GAAP, and the effect of
such change would (in the reasonable opinion of the Borrower or the Facility
Agent) be such as to affect the basis or efficacy of the financial covenants
contained in Section 7.2.4 in ascertaining the consolidated financial condition
of the Borrower and its Subsidiaries and the Borrower notifies the Facility
Agent that the Borrower requests an amendment to any provision hereof to
eliminate such change occurring after the date hereof in GAAP or the application
thereof on the operation of such provision (or if the Facility Agent notifies
the Borrower that the Required Lenders request an amendment to any provision
hereof for such purpose), then such item shall for the purposes of Section 7.2.4
continue to be determined in accordance with GAAP relating thereto as if GAAP
were applied immediately prior to such change in GAAP or in the interpretation
thereof until such notice shall have been withdrawn or such provision amended in
accordance herewith.


ARTICLE II
 
COMMITMENTS AND BORROWING PROCEDURES
 
       SECTION 2.1. Commitment.  On the terms and subject to the conditions of
this Agreement (including Article V), each Lender severally agrees to make its
portion of the Loan pursuant to its Commitment described in Section 2.2.  No
Lender’s obligation to make the Loan shall be affected by any other Lender’s
failure to make the Loan.
 
       SECTION 2.2. Commitment of the Lenders; Termination and Reduction of
Commitments.
 
 
13 

--------------------------------------------------------------------------------

 
 
a)  
Each Lender will make its portion of the Loan available to the Borrower in
accordance with Section 2.3 either (i) two (2) Business Days prior to the
delivery of the Purchased Vessel to the Borrower under the Construction Contract
pursuant to Section 2.3(a) or (ii) if the Borrower elects the Alternative
Disbursement Option in accordance with Section 2.3(b), as set forth in Section
2.3(b).  The commitment of each Lender described in this Section 2.2 (herein
referred to as its “Commitment”) shall be the commitment of such Lender to make
available to the Borrower its portion of the Loan hereunder expressed as the
initial amount set forth opposite such Lender’s name on its signature page
attached hereto or, in the case of any Lender that becomes a Lender pursuant to
an assignment pursuant to Section 11.11.1, the amount set forth as such Lender’s
Commitment in the related Lender Assignment Agreement, in each case as such
amount may be reduced from time to time pursuant to Section 2.2(b) or reduced or
increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 11.11.1.  Notwithstanding the foregoing, each Lender’s
Commitment shall terminate on the earlier of (i) the Commitment Termination Date
if the Purchased Vessel is not delivered prior to such date and (ii) the
delivery of the Purchased Vessel.

 
b)  
The Borrower may, by notice to the Facility Agent, at any time (i) prior to the
date that is not less than 61 days prior to the First Disbursement Date, without
premium or penalty, terminate, or from time to time reduce, the Commitments and
(ii) prior to the date on which the Commitments have been terminated but less
than 61 days prior to the First Disbursement Date, and subject to Section 4.4,
terminate, or from time to time reduce, the Commitments.  Any such termination
or reduction of the Commitments shall be applied to the respective Commitments
of the Lenders, pro rata according to the amounts of their respective
Commitments.

 
c)  
If any Lender shall default in its obligations under Section 2.1, the Facility
Agent shall, at the request of the Borrower, use reasonable efforts to assist
the Borrower in finding a bank or financial institution acceptable to the
Borrower to replace such Lender.

 
       SECTION 2.3. Borrowing Procedure.
 
a)  
Unless the Borrower has elected the Alternative Disbursement Option in
accordance with Section 2.3(b), the Borrower shall deliver a Loan Request and
the documents required to be delivered pursuant to Section 5.1.1(a) to the
Facility Agent on or before 11:00 a.m., London time, not less than two (2)
Business Days in advance of the date that is two (2) Business Days prior to the
anticipated delivery date of the Purchased Vessel.  The aggregate amount of the
Loan to be advanced shall not exceed the US Dollar Maximum Loan Amount.

 
b)  
The Borrower may, subject to Section 4.12(b), at any time prior to the
Contractual Delivery Date, elect the Alternative Disbursement Option by written
notice to the Facility Agent delivered ten (10) Business Days prior to the
requested date of the first such advance to be made following such election.  If
so elected, the Borrower shall deliver a Loan Request and, in the case of the
First Disbursement Date, the documents required to be delivered pursuant to
Section 5.1.1(a) to the Facility Agent on or before 11:00 a.m. London time, not
less than two (2) Business Days in advance of the date on which the

 


 
14 

--------------------------------------------------------------------------------

 


Borrower is required to make a pre-delivery installment to the Builder (other
than, for the avoidance of doubt, the first such pre-delivery installment due
under the Construction Contract) or, in the case of the advance on the Final
Disbursement Date, not less than two (2) Business Days in advance of the date
that is two (2) Business Days prior to the anticipated delivery date of the
Purchased Vessel.  Each such advance of a portion of the Loan shall not exceed
the US Dollar Equivalent of 80% of the installment payment owing to the Builder
on such date; provided, however, that (i) the advance to be made on the First
Disbursement Date may be increased by up to 100% of the total amount of the
Hermes Fee, (ii) the advance to be made on the Final Disbursement Date may be in
an amount up to the excess of the US Dollar Maximum Loan Amount over the
aggregate amount of all advances made prior to the Final Disbursement Date, and
(iii) the aggregate amount of all such advances shall not exceed the US Dollar
Maximum Loan Amount.
 
c)  
The Facility Agent shall promptly notify each Lender of any Loan Request by
forwarding a copy thereof to each Lender, together with its attachments.  On the
terms and subject to the conditions of this Agreement, the Loan (or portion
thereof, as specified by the Borrower) shall be made on the Business Day
specified in such Loan Request.  On or before 11:00 a.m., New York time, on the
Business Day specified in such Loan Request, the Lenders shall, without any
set-off or counterclaim, deposit with the Facility Agent same day funds in an
amount equal to such Lender’s Percentage of the requested Loan or portion
thereof.  Such deposit will be made to an account which the Facility Agent shall
specify from time to time by notice to the Lenders.  To the extent funds are so
received from the Lenders, the Facility Agent shall, without any set-off or
counterclaim, make such funds available to the Borrower on the Business Day
specified in the Loan Request by wire transfer of same day funds to the account
or accounts the Borrower shall have specified in its Loan Request.

 
d)  
The Borrower shall, upon receipt of the funds into the account or accounts
referred to in Section 2.3(c) above, complete the purchase of EUR with its
counterparties as set out in the Loan Request and shall pay all EUR proceeds of
such transactions (i) in the case of an advance on the Final Disbursement
Date, to the Pledged Account no later than the Business Day following the
Business Day specified in the Loan Request or (ii) to the extent applicable, in
the case of any other advance, to such account and on the Business Day in each
case specified in the Loan Request.

 
e)  
If the Borrower elects to finance all or any part of the Hermes Fee with a
portion of the advance made on the First Disbursement Date, the Borrower shall
indicate such election in its Loan Request with respect to such advance. The
amount of the advance in Dollars (the “US Dollar Hermes Advance Amount”) that
will fund the Hermes Fee shall be equal to the Dollar amount that corresponds to
the EUR amount of the Hermes Fee to be financed with such advance, which amount
shall be reasonably determined by the Facility Agent based on the spot rate for
EUR-Dollar exchanges on the date such Loan Request is delivered, which spot rate
shall be determined by reference to a publicly available market service like
Bloomberg that can be independently verified by the Borrower. The Facility Agent
shall notify the Borrower and the Lenders of the US Dollar Hermes Advance Amount
on the date such Loan Request is delivered, and the Lenders shall deposit such
US Dollar Hermes Advance Amount with the Facility Agent in accordance with
Section

 


 
15 

--------------------------------------------------------------------------------

 


2.3.c). The Facility Agent shall furnish a certificate to the Borrower on the
date such Loan Request is delivered setting forth such spot rate, its derivation
and the calculation of the US Dollar Hermes Advance Amount. If the Borrower
elects to so finance the Hermes Fee, the Borrower will be deemed to have
directed the Facility Agent to pay over directly to Hermes on behalf of the
Borrower that portion of the EUR amount of the Second Fee to be financed with
the proceeds of the advance on the First Disbursement Date and to retain for its
own account deposits made by the Lenders in Dollars in an amount equal to the
portion of the US Dollar Hermes Advance Amount attributable to the Second Fee
paid by the Facility Agent to Hermes on behalf of the Borrower.
 
       SECTION 2.4. Funding.  Each Lender may, if it so elects, fulfill its
obligation to make or continue its Loan hereunder by causing a branch or
Affiliate (or an international banking facility created by such Lender) other
than that indicated next to its signature to this Agreement or, as the case may
be, in the relevant Lender Assignment Agreement, to make or maintain such Loan;
provided that such Loan shall nonetheless be deemed to have been made and to be
held by such Lender, and the obligation of the Borrower to repay such Loan shall
nevertheless be to such Lender for the account of such foreign branch, Affiliate
or international banking facility; provided, further, that the Borrower shall
not be required to pay any amount under Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and
4.7 that is greater than the amount which it would have been required to pay had
the Lender not caused such branch or Affiliate (or international banking
facility) to make or maintain such Loan.
 
ARTICLE III
 
REPAYMENTS, PREPAYMENTS, INTEREST AND FEES
 
      SECTION 3.1. Repayments.  a) Subject to Section 3.1 b), the Borrower shall
repay the Loan in the installments and on the dates set out in Exhibit A.
 
b)  
If, on the date of delivery of the Purchased Vessel, the outstanding principal
amount of the Loan exceeds the US Dollar Maximum Loan Amount (as a result of a
reduction in the Contract Price after the Final Disbursement Date and before the
delivery of the Purchased Vessel), the Borrower shall repay the Loan in an
amount equal to such excess within two (2) Business Days after the date of
delivery of the Purchased Vessel.  Any such partial prepayment shall be applied
pro rata in satisfaction of the repayment installments of the Loan set out in
Exhibit A.

 
c)  
No such amounts repaid by the Borrower pursuant to this Section 3.1 may be
reborrowed under the terms of this Agreement.

 
       SECTION 3.2. Prepayment.  The Borrower
 
a)  
May, from time to time on any Business Day, make a voluntary prepayment, in
whole or in part, of the outstanding principal amount of the Loan; provided
that:

 
i)  
all such voluntary prepayments shall require (x) for prepayments on or after the
Final Disbursement Date made prior to delivery of the Purchased Vessel in
respect of the

 


 
16 

--------------------------------------------------------------------------------

 
  
advance made on such Final Disbursement Date, at least two (2) Business Days’
prior written notice to the Facility Agent, and (y) for all other prepayments,
at least 30 calendar days’ prior written notice, if all or any portion of the
Loan is a Fixed Rate Loan, and at least five (5) Business Days’ (or, if such
prepayment is to be made on the last day of an Interest Period for such Loan,
four (4) Business Days’) prior written notice, if the Loan is a Floating Rate
Loan, in each case to the Facility Agent; and
 
ii)  
all such voluntary partial prepayments shall be in an aggregate minimum amount
of $10,000,000 and a multiple of $1,000,000 (or in the remaining amount of the
Loan) and shall be applied in inverse order of maturity or ratably among all
remaining installments, as the Borrower shall designate to the Facility
Agent, in satisfaction of the repayment installments of the Loan set out in
Exhibit A.

 
b)  
Shall, immediately upon any acceleration of the repayment of the installments of
the Loan pursuant to Section 8.2 or 8.3 or the mandatory prepayment of the Loan
pursuant to Section 9.2, repay the Loan.

 
Each prepayment of the Loan made pursuant to this Section shall be without
premium or penalty, except as may be required by Section 4.4.  No amounts
prepaid by the Borrower may be reborrowed under the terms of this Agreement
except as provided in Section 3.7 and the last paragraph of Section 9.1 (which
follows Section 9.1.10).
 
       SECTION 3.3. Interest Provisions.  Interest on the outstanding principal
amount of the Loan shall accrue and be payable in accordance with this Section
3.3.
 
             SECTION 3.3.1. Rates.  The Loan shall accrue interest from the
First Disbursement Date to the date of repayment or prepayment of the Loan in
full to the Lenders at the Fixed Rate, subject to (i) any election made by the
Borrower to elect the Floating Rate pursuant to Section 3.3.2 or (ii) any
conversion of any portion of the Loan held by a Lender to a Floating Rate Loan
upon the termination of the Interest Make-Up Agreement to which such Lender is a
party in accordance with Section 3.3.3.  Interest calculated at the Fixed Rate
or the Floating Rate shall be payable semi-annually in arrears on each Interest
Payment Date and on the Repayment Dates set out in Exhibit A (for purposes of
clarification, it being understood that if the Borrower exercises the
Alternative Disbursement Option, the period of time between (x) the making of
any advance after the First Disbursement Date and the next following Interest
Payment Date and/or (y) the final Interest Payment Date and the immediately
preceding Interest Payment Date may be less than six months, and that the
reference period for the LIBO Rate for such advances during such periods shall
be adjusted accordingly).  The Loan shall bear interest from and including the
first day of the applicable Interest Period to (but not including) the last day
of such Interest Period at the interest rate determined as applicable to the
Loan.  All interest shall be calculated on the basis of the actual number of
days elapsed over a year comprised of 360 days.
 
             SECTION 3.3.2. Election of Floating Rate.
 
a)  
By written notice to the Facility Agent delivered prior to the date that is not
less than 61 days prior to the First Disbursement Date, the Borrower may

 
 
17 

--------------------------------------------------------------------------------

 



 
elect, without incurring any liability to make any payments pursuant to Section
4.4 or to pay any other indemnity or compensation obligation, to pay interest on
the Loan at the Floating Rate.

 
b)  
By written notice to the Facility Agent delivered less than 61 days prior to the
First Disbursement Date but not less than 30 days prior to the First
Disbursement Date, the Borrower may elect, subject to Section 4.4, to pay
interest on the Loan at the Floating Rate.

 
c)  
By written notice to the Facility Agent no later than 2:00 p.m. Frankfurt time
30 days prior to the end of an Interest Period, the Borrower may elect, subject
to Section 4.4, to pay interest on the Loan for the remainder of the term of the
Loan at the Floating Rate, with effect from the end of that Interest Period.

 
d)  
Any election made under any of Section 3.3.2.a), Section 3.3.2.b) or Section
3.3.2.c) may only be made one time during the term of the Loan.

 
             SECTION 3.3.3. Conversion to Floating Rate.  If, during any
Interest Period, the Interest Make-Up Agreement in effect with any Lender is
terminated for any reason (other than as a result of the negligence or willful
misconduct of such Lender), then the portion of the Loan held by such Lender
shall convert to a Floating Rate Loan on the last day of such Interest Period,
and the Borrower shall pay interest on such portion of the Loan at the Floating
Rate on such portion for the remainder of the term of the Loan.  The Borrower
shall not incur any liability to make any payments pursuant to Section 4.4 or to
pay any other indemnity or compensation obligation in connection with any such
conversion. For the avoidance of doubt, Section 3.3.3 shall not apply as a
result of any action by the Borrower, including the termination of Commitment,
any voluntary or mandatory prepayment other than pursuant to Section 9.1.10 or
Section 3.2(a)(i)(x), as the case may be, acceleration of the Loan due to the
occurrence of an Event of Default or an election by the Borrower pursuant to
Section 3.3.2.
 
             SECTION 3.3.4. Post-Maturity Rates.  After the date any principal
amount of the Loan is due and payable (whether on any Repayment Date, upon
acceleration or otherwise), or after any other monetary Obligation of the
Borrower shall have become due and payable, the Borrower shall pay, but only to
the extent permitted by law, interest (after as well as before judgment) on such
amounts for each day during the period of such default at a rate per annum
certified by the Facility Agent to the Borrower (which certification shall be
conclusive in the absence of manifest error) to be equal to (a) in the case of
(i) principal of and interest on the Loan payable to each Option A Lender and
(ii) interest on the Loan payable to each Option B Lender, the sum of the
Floating Rate plus 3% per annum and (b) in the case of any other monetary
Obligation, the sum of the Floating Rate plus 2% per annum.
 
             SECTION 3.3.5. Payment Dates.  Interest accrued on the Loan shall
be payable, without duplication, on the earliest of:
 
a)  
each Interest Payment Date;

 
b)  
each Repayment Date;

 


 
18 

--------------------------------------------------------------------------------

 


c)  
the date of any prepayment, in whole or in part, of principal outstanding on the
Loan (but only on the principal so prepaid); and

 
d)  
on that portion of the Loan the repayment of which is accelerated pursuant to
Section 8.2 or Section 8.3, immediately upon such acceleration.

 
             SECTION 3.3.6. Interest Rate Determination; Replacement Reference
Banks.  The Facility Agent shall obtain from each Reference Bank timely
information for the purpose of determining the LIBO Rate in the event that no
offered quotation appears on Reuters LIBOR01 Page (or any successor page) and
the LIBO Rate is to be determined by reference to quotations supplied by the
Reference Banks.  If any one or more of the Reference Banks shall fail to
furnish in a timely manner such information to the Facility Agent for any such
interest rate, the Facility Agent shall determine such interest rate on the
basis of the information furnished by the remaining Reference Banks.  If the
Borrower elects to add an additional Reference Bank hereunder or a Reference
Bank ceases for any reason to be able and willing to act as such, the Facility
Agent shall, at the direction of the Required Lenders and after consultation
with the Borrower and the Lenders, appoint a replacement for such Reference Bank
reasonably acceptable to the Borrower, and such replaced Reference Bank shall
cease to be a Reference Bank hereunder.  The Facility Agent shall furnish to the
Borrower and to the Lenders each determination of the LIBO Rate made by
reference to quotations of interest rates furnished by Reference Banks.
 
Interest accrued on the Loan or other monetary Obligations arising under this
Agreement or any other Loan Document after the date such amount is due and
payable (whether upon acceleration or otherwise) shall be payable upon demand.
 
       SECTION 3.4. Commitment Fees.  The Borrower agrees to pay to the Facility
Agent for the account of each Lender a commitment fee (the “Commitment Fee”) on
its daily unused portion of the Maximum Loan Amount (as such Maximum Loan Amount
may be adjusted from time to time), for the period commencing on the Effective
Date and continuing through the earliest of (i) the Final Disbursement Date,
(ii) the date upon which the Facility Agent has provided the Borrower with
written notice that the Lenders will not advance the Loan because the
Commitments shall have been terminated pursuant to Section 8.2 or 8.3, (iii) the
Commitment Termination Date and (iv) the date the Commitments shall have been
terminated pursuant to Section 2.2(b).  Should the Facility Agent provide the
Borrower notice that the Lenders will not advance the Loan because Hermes has
cancelled the Hermes Insurance Policy, the Commitment Fees paid by the Borrower
for the account of each Lender shall be promptly refunded to the Borrower by
such Lender.
 
             SECTION 3.4.1. Payment.  The Commitment Fee shall be payable by the
Borrower to the Facility Agent for the account of each Lender in arrears on each
Quarterly Payment Date, commencing with the first such date following the
Effective Date and ending on the earliest to occur of (i) the Final Disbursement
Date, (ii) the date the Lenders are no longer obligated to advance the Loan,
(iii) the Commitment Termination Date and (iv) the date the Commitments shall
have been terminated pursuant to Section 2.2(b).  The Commitment Fee shall be in
the amount in EUR equal to the product of the Applicable Commitment Rate,
multiplied by, for each day elapsed since the previous Quarterly Payment Date,
the difference between the
 


 
19 

--------------------------------------------------------------------------------

 


Maximum Loan Amount and the aggregate amount of all advances made on or prior to
such day, divided by 360 days; provided that the Borrower may elect to pay the
Commitment Fee on any Quarterly Payment Date in the Dollars by giving notice to
the Facility Agent five (5) Business Days before such Quarterly Payment
Date.  If the Borrower elects to pay the Commitment Fee in Dollars, the exchange
rate used to convert the fee from EUR to Dollars shall be the 10 A.M. midpoint
market fixing for the conversion of EUR to Dollars set by the Federal Reserve
Bank of New York two (2) Business Days prior to the relevant Quarterly Payment
Date.
 
       SECTION 3.5. CIRR Fees.  The Borrower agrees to pay to the Facility Agent
for the account of the CIRR Representative a fee of 0.01% per annum (the “CIRR
Fee”) on the Maximum Loan Amount (as such Maximum Loan Amount may be adjusted
from time to time), for the period commencing on August 14, 2011 and continuing
until the earliest of (i) the date falling sixty (60) days prior to the First
Disbursement Date, (ii) the date falling 30 days after the date on which the
Borrower elects the Floating Rate pursuant to Section 3.3.2 or, as to any
portion of the Loan converted to a Floating Rate Loan pursuant to Section 3.3.3,
the date on which such portion so converts to a Floating Rate Loan, (iii) the
date upon which the Facility Agent has provided written notice to the Borrower
that the Lenders will not advance the Loan because the Commitments shall have
been terminated pursuant to Section 8.2 or 8.3 and (iv) any other date on which
the Commitments shall have been terminated.
 
             SECTION 3.5.1. Payment.  The CIRR Fee shall be payable by the
Borrower in EUR quarterly in arrears from the date of commencement of the period
described in Section 3.5 and, if applicable, on the earliest of (i) the date
falling sixty (60) days prior to the First Disbursement Date, (ii) the date
falling 30 days after the date on which the Borrower elects the Floating Rate
pursuant to Section 3.3.2 or, as to any portion of the Loan converted to a
Floating Rate Loan pursuant to Section 3.3.3, the date on which such portion so
converts to a Floating Rate Loan, (iii) the date upon which the Facility Agent
has provided written notice to the Borrower that the Lenders will not advance
the Loan because the Commitments shall have been terminated pursuant to Section
8.2 or 8.3 and (iv) any other date on which the Commitments shall have been
terminated.
 
       SECTION 3.6. Other Fees.  The Borrower agrees to pay to the Facility
Agent the agreed-upon fees set forth in the Fee Letters on the dates and in the
amounts set forth therein.
 
       SECTION 3.7.  Temporary Repayment.  If the proceeds of the Loan (or, if
applicable, the balance of the Loan) have not been utilised directly or
indirectly to pay for delivery of the Purchased Vessel within 15 days after the
initial Final Disbursement Date and have been deposited in accordance with
Section 4.12, the Borrower may, by notice to the Facility Agent in accordance
with Section 3.2(a) and specifying that such prepayment may be reborrowed under
this Agreement, prepay the Loan together with accrued interest on the Loan so
prepaid.  If the Purchased Vessel is subsequently delivered, the Borrower shall
be permitted to submit one additional Loan Request in accordance with Section
2.3 to reborrow the Loan previously prepaid under this Section; provided,
however, that the date of funding of any such reborrowed Loan shall not be later
than 28 July 2015 and provided, further, that such date of funding shall be the
Final Disbursement Date for all purposes hereunder with respect to such
reborrowed Loan.  Prepayment of the Loan made pursuant to this Section shall be
without premium or penalty, except as may be required by Section 4.4.
 


 
20 

--------------------------------------------------------------------------------

 


ARTICLE IV
 
CERTAIN LIBO RATE AND OTHER PROVISIONS
 
       SECTION 4.1. LIBO Rate Lending Unlawful. If after the Effective Date the
introduction of or any change in or in the interpretation of any law makes it
unlawful, or any central bank or other governmental authority having
jurisdiction over such Lender asserts that it is unlawful for such Lender to
make, continue or maintain the Loan bearing interest at a rate based on the LIBO
Rate, the obligation of such Lender to make, continue or maintain its Loan
bearing interest at a rate based on the LIBO Rate shall, upon notice thereof to
the Borrower, the Facility Agent and each other Lender, forthwith be suspended
until the circumstances causing such suspension no longer exist, provided that
such Lender’s obligation to make, continue and maintain its Loan hereunder shall
be automatically converted into an obligation to make, continue and maintain the
Loan bearing interest at a rate to be negotiated between such Lender and the
Borrower that is the equivalent of the sum of the LIBO Rate for the relevant
Interest Period plus the Floating Rate Margin.
 
       SECTON 4.2. Deposits Unavailable.  If, on or after the date the Borrower
elects the Floating Rate pursuant to Section 3.3.2 or if any Lender shall have
entered into an Option B Interest Make-Up Agreement (an “Option B Lender”), the
Facility Agent shall have determined that:
 
a)  
Dollar deposits in the relevant amount and for the relevant Interest Period are
not available to each Reference Bank in its relevant market, or

 
b)  
by reason of circumstances affecting the Reference Banks’ relevant markets,
adequate means do not exist for ascertaining the interest rate applicable
hereunder to LIBO Rate loans for the relevant Interest Period, or

 
c)  
the cost to Option B Lenders that in the aggregate hold more than 50% of the
aggregate outstanding principal amount of the Loan then held by Option B
Lenders, if any Lender shall have entered into an Option B Interest Make-Up
Agreement, of obtaining matching deposits in the relevant interbank market for
the relevant Interest Period would be in excess of the LIBO Rate (provided, that
no Option B Lender may exercise its rights pursuant to this Section 4.2.c) for
amounts up to the difference between such Option B Lender’s cost of obtaining
matching deposits on the date such Option B Lender becomes a Lender hereunder
less the LIBO Rate on such date),

 
then the Facility Agent shall give notice of such determination (hereinafter
called a “Determination Notice”) to the Borrower and each of the Lenders.  The
Borrower, the Lenders and the Facility Agent shall then negotiate in good faith
in order to agree upon a mutually satisfactory interest rate and interest period
(or interest periods) to be substituted for those which would otherwise have
applied under this Agreement.  If the Borrower, the Lenders and the Facility
Agent are unable to agree upon an interest rate (or rates) and interest period
(or interest periods) prior to the date occurring fifteen (15) Business Days
after the giving of such
 


 
21 

--------------------------------------------------------------------------------

 


Determination Notice, the Facility Agent shall (after consultation with the
Lenders) set an interest rate and an interest period (or interest periods), in
each case to take effect at the end of the Interest Period current at the date
of the Determination Notice, which rate (or rates) shall be equal to the sum of
the Floating Rate Margin and the weighted average of the corresponding interest
rates at or about 11:00 a.m. (London time) two (2) Business Days before the
commencement of the relevant Interest Period on Reuters’ pages KLIEMMM, GARBIC01
and FINA01 (or such other pages as may replace Reuters’ pages KLIEMMM, GARBIC01
or FINA01 on Reuters’ service) (or, in the case of clause (c) above, the lesser
of (x) the cost to the Option B Lenders of funding the portion of the Loan held
by such Option B Lenders and (y) such weighted average).  The Facility Agent
shall furnish a certificate to the Borrower as soon as reasonably practicable
after the Facility Agent has given such Determination Notice setting forth such
rate.  In the event that the circumstances described in this Section 4.2 shall
extend beyond the end of an interest period agreed or set pursuant hereto, the
foregoing procedure shall be repeated as often as may be necessary.
 
       SECTION 4.3. Increased LIBO Rate Loan Costs, etc.  If after the Effective
Date a change in any applicable treaty, law, regulation or regulatory
requirement or in the interpretation thereof or in its application to the
Borrower, or if compliance by any Lender with any applicable direction, request,
requirement or guideline (whether or not having the force of law) of any
governmental or other authority including, without limitation, any agency of the
European Union or similar monetary or multinational authority insofar as it may
be changed or imposed after the date hereof, shall:
 
a.  
subject any Lender to any taxes, levies, duties, charges, fees, deductions or
withholdings of any nature with respect to its portion of the Loan or any part
thereof imposed, levied, collected, withheld or assessed by any jurisdiction or
any political subdivision or taxing authority thereof (other than taxation on
overall net income and, to the extent such taxes are described in Section 4.6,
withholding taxes); or

 
b.  
change the basis of taxation to any Lender (other than a change in taxation on
the overall net income of any Lender) of payments of principal or interest or
any other payment due or to become due pursuant to this Agreement; or

 
c.  
impose, modify or deem applicable any reserve or capital adequacy requirements
(other than the increased capital costs described in Section 4.5 and the reserve
costs described in Section 4.7) or other banking or monetary controls or
requirements which affect the manner in which a Lender shall allocate its
capital resources to its obligations hereunder or require the making of any
special deposits against or in respect of any assets or liabilities of, deposits
with or for the account of, or loans by, any Lender (provided that such Lender
shall, unless prohibited by law, allocate its capital resources to its
obligations hereunder in a manner which is consistent with its present treatment
of the allocation of its capital resources); or

 
d.  
impose on any Lender any other condition affecting its portion of the Loan or
any part thereof,

 
 
 
22 

--------------------------------------------------------------------------------

 
 
and the result of any of the foregoing is either (i) to increase the cost to
such Lender of making the Loan or maintaining the Loan or any part thereof, (ii)
to reduce the amount of any payment received by such Lender or its effective
return hereunder or on its capital or (iii) to cause such Lender to make any
payment or to forego any return based on any amount received or receivable by
such Lender hereunder, then and in any such case if such increase or reduction
in the opinion of such Lender materially affects the interests of such Lender,
(A) such Lender shall (through the Facility Agent) notify the Borrower of the
occurrence of such event and use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Lending Office if the making of such a designation would avoid the effects of
such law, regulation or regulatory requirement or any change therein or in the
interpretation thereof and would not, in the reasonable judgment of such Lender,
be otherwise disadvantageous to such Lender and (B) the Borrower shall forthwith
upon such demand pay to the Facility Agent for the account of such Lender such
amount as is necessary to compensate such Lender for such additional cost or
such reduction and ancillary expenses, including taxes, incurred as a result of
such adjustment.  Such notice shall (i) describe in reasonable detail the event
leading to such additional cost, together with the approximate date of the
effectiveness thereof, (ii) set forth the amount of such additional cost, (iii)
describe the manner in which such amount has been calculated, (iv) certify that
the method used to calculate such amount is such Lender’s standard method of
calculating such amount, (v) certify that such request is consistent with its
treatment of other borrowers that are subject to similar provisions, and (vi)
certify that, to the best of its knowledge, such change in circumstance is of
general application to the commercial banking industry in such Lender’s
jurisdiction of organization or in the relevant jurisdiction in which such
Lender does business.  Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or reductions incurred more than three months prior to the date that such
Lender notifies the Borrower of the circumstance giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the circumstance giving rise to such
increased costs or reductions is retroactive, then the three-month period
referred to above shall be extended to include the period of retroactive effect
thereof, but not more than six months prior to the date that such Lender
notifies the Borrower of the circumstance giving rise to such cost or reductions
and of such Lender’s intention to claim compensation therefor.
 
       SECTION 4.4. Funding Losses.
 
             SECTION 4.4.1. Indemnity.  In the event any Lender shall incur any
loss or expense (for the avoidance of doubt excluding loss of profit in the
event the Borrower has elected the Floating Rate pursuant to Section 3.3.2), by
reason of the liquidation or reemployment (at not less than the market rate) of
deposits or other funds acquired by such Lender, to make, continue or maintain
any portion of the principal amount of the Loan as a result of:
 
i)  
if at the time interest is calculated at the Floating Rate, any conversion or
repayment or prepayment or acceleration of the principal amount of the Loan on a
date other than the scheduled last day of an Interest Period or otherwise
scheduled date for repayment or payment (including payments made in accordance
with Section 3.1(b);

 
 
 
23 

--------------------------------------------------------------------------------

 
 
ii)  
if at the time interest is calculated at the Fixed Rate, any repayment or
prepayment or acceleration of the principal amount of the Loan, other than any
repayment made on the date scheduled for such repayment;

 
iii)  
an election by the Borrower of the Floating Rate in accordance with
Section 3.3.2.b) or Section 3.3.2.c);

 
iv)  
a reduction or termination of the Commitments by the Borrower pursuant to
Section 2.2.b)(ii); or

 
v)  
the Loan not being made in accordance with the Loan Request therefor due to the
fault of the Borrower or as a result of any of the conditions precedent set
forth in Article V not being satisfied,

 
 (a “Funding Losses Event”) then, upon the written notice of such Lender to the
Borrower (with a copy to the Facility Agent), the Borrower shall, within five
(5) Business Days of its receipt thereof:
 
a.  
if at that time interest is calculated at the Floating Rate, pay directly to the
Facility Agent an amount (the “Floating Rate Indemnity Amount”) equal to the
amount by which:

 
                (i)    interest calculated at the Floating Rate which a Lender
would have received on its share of the amount of the Loan subject to such
Funding Losses Event for the period from the date of receipt of any part of its
share in the Loan to the last day of the applicable Interest Period,
 
                exceeds:
 
                (ii)   the amount which a Lender would be able to obtain by
placing an amount equal to the amount received by it on deposit with a leading
bank in the appropriate interbank market for a period starting on the Business
Day following receipt and ending on the last day of the applicable Interest
Period.
 
b.  
if at that time interest is calculated at the Fixed Rate, pay to the Facility
Agent for the account of such Lender the sum of:

 
 
(A)           an amount equal to the amount by which:

 
                (i)    interest calculated at the Fixed Rate which a Lender
would have received on its share of the amount of the Loan subject to such
Funding Losses Event for the period from the date of receipt of any part of its
share of the Loan to the final scheduled date for the repayment of Loan in full
pursuant to Section 3.1,
 
                exceeds:
 
 
24 

--------------------------------------------------------------------------------

 
 
                (ii)    the amount by which a Lender would be able to obtain by
placing an equal amount to the amount received by it on deposit and receiving
interest equal to the money market rate then applicable to Dollars on the
Reuters page “ICAP1” (the “Reinvestment Rate”),
 
                   such amount to be discounted to present value at the
Reinvestment Rate; and
                                  
           (B)    if such Lender has entered into an Option B Interest Make-up
Agreement, an amount equal to the Floating Rate Indemnity Amount.
 



Such written notice shall include calculations in reasonable detail setting
forth the loss or expense to such Lender.
 
       SECTION 4.5. Increased Capital Costs.  If after the Effective Date any
change in, or the introduction, adoption, effectiveness, interpretation,
reinterpretation or phase-in of, any law or regulation, directive, guideline,
decision or request (whether or not having the force of law) of any court,
central bank, regulator or other governmental authority increases the amount of
capital required to be maintained by any Lender or any Person controlling such
Lender, and the rate of return on its or such controlling Person’s capital as a
consequence of its Commitment or the Loan made by such Lender is reduced to a
level below that which such Lender or such controlling Person would have
achieved but for the occurrence of any such change in circumstance, then, in any
such case upon notice from time to time by such Lender to the Borrower, the
Borrower shall immediately pay directly to such Lender additional amounts
sufficient to compensate such Lender or such controlling Person for such
reduction in rate of return.  Any such notice shall (i) describe in reasonable
detail the capital adequacy requirements which have been imposed, together with
the approximate date of the effectiveness thereof, (ii) set forth the amount of
such lowered return, (iii) describe the manner in which such amount has been
calculated, (iv) certify that the method used to calculate such amount is such
Lender’s standard method of calculating such amount, (v) certify that such
request for such additional amounts is consistent with its treatment of other
borrowers that are subject to similar provisions and (vi) certify that, to the
best of its knowledge, such change in circumstances is of general application to
the commercial banking industry in the jurisdictions in which such Lender does
business.  In determining such amount, such Lender may use any method of
averaging and attribution that it shall, subject to the foregoing sentence, deem
applicable.  Each Lender agrees to use reasonable efforts (consistent with its
internal policy and legal and regulatory restrictions) to designate a different
Lending Office if the making of such a designation would avoid such reduction in
such rate of return and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.  Failure or delay on the part of any
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender pursuant to this Section
for any increased costs or reductions incurred more than three months prior to
the date that such Lender notifies the Borrower of the circumstance giving rise
to such reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the circumstance giving rise to such
reductions is retroactive, then the three-month period referred to above shall
be extended to include the period of retroactive effect thereof, but not
 


 
25 

--------------------------------------------------------------------------------

 


more than six months prior to the date that such Lender notifies the Borrower of
the circumstance giving rise to such reductions and of such Lender’s intention
to claim compensation therefor.
 
       SECTION 4.6. Taxes.  All payments by the Borrower of principal of, and
interest on, the Loan and all other amounts payable hereunder shall be made free
and clear of and without deduction for any present or future income, excise,
stamp or franchise taxes and other taxes, fees, duties, withholdings or other
charges of any nature whatsoever imposed by any taxing authority, but excluding
franchise taxes and taxes imposed on or measured by any Lender’s net income or
receipts of such Lender and franchise taxes imposed in lieu of net income taxes
or taxes on receipts, by the jurisdiction under the laws of which such Lender is
organized or any political subdivision thereof or the jurisdiction of such
Lender’s Lending Office or any political subdivision thereof or any other
jurisdiction unless such net income taxes are imposed solely as a result of the
Borrower’s activities in such other jurisdiction, and any taxes imposed under
FATCA (such non-excluded items being called “Covered Taxes”).  In the event that
any withholding or deduction from any payment to be made by the Borrower
hereunder is required in respect of any Covered Taxes pursuant to any applicable
law, rule or regulation, then the Borrower will:
 
a.  
pay directly to the relevant authority the full amount required to be so
withheld or deducted;

 
b.  
promptly forward to the Facility Agent an official receipt or other
documentation satisfactory to the Facility Agent evidencing such payment to such
authority; and

 
c.  
pay to the Facility Agent for the account of the Lenders such additional amount
or amounts as is necessary to ensure that the net amount actually received by
each Lender will equal the full amount such Lender would have received had no
such withholding or deduction been required.

 
Moreover, if any Covered Taxes are directly asserted against the Facility Agent
or any Lender with respect to any payment received or paid by the Facility Agent
or such Lender hereunder, the Facility Agent or such Lender may pay such Covered
Taxes and the Borrower will promptly pay such additional amounts (including any
penalties, interest or expenses) as is necessary in order that the net amount
received by such person after the payment of such Covered Taxes (including any
Covered Taxes on such additional amount) shall equal the amount such person
would have received had no such Covered Taxes been asserted.
 
Any Lender claiming any additional amounts payable pursuant to this Section
agrees to use reasonable efforts (consistent with its internal policy and legal
and regulatory restrictions) to change the jurisdiction of its Lending Office if
the making of such a change would avoid the need for, or reduce the amount of,
any such additional amounts that may thereafter accrue and would not, in the
reasonable judgment of such Lender, be otherwise disadvantageous to such Lender.
 
If the Borrower fails to pay any Covered Taxes when due to the appropriate
taxing authority or fails to remit to the Facility Agent for the account of the
respective Lenders the
 


 
26 

--------------------------------------------------------------------------------

 


required receipts or other required documentary evidence, the Borrower shall
indemnify the Lenders for any incremental withholding Covered Taxes, interest or
penalties that may become payable by any Lender as a result of any such failure
(so long as such amount did not become payable as a result of the failure of
such Lender to provide timely notice to the Borrower of the assertion of a
liability related to the payment of Covered Taxes).  For purposes of this
Section 4.6, a distribution hereunder by the Facility Agent or any Lender to or
for the account of any Lender shall be deemed a payment by the Borrower.
 
If any Lender is entitled to any refund, credit, deduction or other reduction in
tax by reason of any payment made by the Borrower in respect of any Covered Tax
under this Section 4.6 or by reason of any payment made by the Borrower pursuant
to Section 4.3, such Lender shall use reasonable efforts to obtain such refund,
credit, deduction or other reduction and, promptly after receipt thereof, will
pay to the Borrower such amount (plus any interest received by such Lender in
connection with such refund, credit, deduction or reduction) as is equal to the
net after-tax value to such Lender of such part of such refund, credit,
deduction or reduction as such Lender reasonably determines is allocable to such
Covered Tax or such payment (less out-of-pocket expenses incurred by such
Lender), provided that no Lender shall  be obligated to disclose to the Borrower
any information regarding its tax affairs or tax computations.
 
Each Lender (and each Participant) agrees with the Borrower and the Facility
Agent that it will (i) in the case of a Lender or a Participant organized under
the laws of a jurisdiction other than the United States (a) provide to the
Facility Agent and the Borrower an appropriately executed copy of Internal
Revenue Service Form W-8ECI certifying that any payments made to or for the
benefit of such Lender or such Participant are effectively connected with a
trade or business in the United States (or alternatively, an Internal Revenue
Service Form W-8BEN claiming the benefits of a tax treaty, but only if the
applicable treaty described in such form provides for a complete exemption from
U.S. federal income tax withholding), or any successor form, on or prior to the
date hereof (or, in the case of any assignee Lender or Participant, on or prior
to the date of the relevant assignment or participation), in each case attached
to an Internal Revenue Service Form W-8IMY, if appropriate, (b) notify the
Facility Agent and the Borrower if the certifications made on any form provided
pursuant to this paragraph are no longer accurate and true in all material
respects and (c) provide such other tax forms or other documents as shall be
prescribed by applicable law, if any, or as otherwise reasonably requested, to
demonstrate, to the extent applicable, that payments to such Lender Party (or
Participant) hereunder are exempt from withholding under FATCA, and (ii) in all
cases, provide such forms, certificates or other documents, as and when
reasonably requested by the Borrower, necessary to claim any applicable
exemption from, or reduction of, Covered Taxes or any payments made to or for
benefit of such Lender Party or such Participant, provided that the Lender Party
or Participant is legally able to deliver such forms, certificates or other
documents.  For any period with respect to which a Lender (or assignee Lender or
Participant) has failed to provide the Borrower with the foregoing forms (other
than if such failure is due to a change in law occurring after the date on which
a form originally was required to be provided (which, in the case of an Assignee
Lender, would be the date on which the original assignor was required to provide
such form) or if such form otherwise is not required hereunder) such Lender (or
assignee Lender or Participant) shall not be entitled to the benefits of this
Section 4.6 with respect to Covered Taxes imposed by reason of such failure.
 
 
 
27 

--------------------------------------------------------------------------------

 
 
       SECTION 4.7. Reserve Costs.  Without in any way limiting the Borrower’s
obligations under Section 4.3, the Borrower shall, on and after the date the
Borrower elects the Floating Rate pursuant to Section 3.3.2, pay to the Facility
Agent for the account of each Lender on the last day of each Interest Period, so
long as the relevant Lending Office of such Lender is required to maintain
reserves against “Eurocurrency liabilities” under Regulation D of the F.R.S.
Board, upon notice from such Lender, an additional amount equal to the product
of the following for the Loan for each day during such Interest Period:
 
             (i)    the principal amount of the Loan outstanding on such day;
and
 
             (ii)   the remainder of (x) a fraction the numerator of which is
the rate (expressed as a decimal) at which interest accrues on the Loan for such
Interest Period as provided in this Agreement (less, if applicable, the Floating
Rate Margin) and the denominator of which is one minus any increase after the
Effective Date in the effective rate (expressed as a decimal) at which such
reserve requirements are imposed on such Lender minus (y) such numerator; and
 
             (iii)    1/360.
 
Such notice shall (i) describe in reasonable detail the reserve requirement that
has been imposed, together with the approximate date of the effectiveness
thereof, (ii) set forth the applicable reserve percentage, (iii) certify that
such request is consistent with such Lender’s treatment of other borrowers that
are subject to similar provisions and (iv) certify that, to the best of its
knowledge, such requirements are of general application in the commercial
banking industry in the United States.
 
Each Lender agrees to use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to avoid the requirement of
maintaining such reserves (including by designating a different Lending Office)
if such efforts would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.
 
       SECTION 4.8. Payments, Computations, etc.  a. Unless otherwise expressly
provided, all payments by the Borrower pursuant to this Agreement or any other
Loan Document shall be made by the Borrower to the Facility Agent for the pro
rata account of the Lenders entitled to receive such payment.  All such payments
required to be made to the Facility Agent shall be made, without set-off,
deduction or counterclaim, not later than 11:00 a.m., New York time, on the date
due, in same day or immediately available funds through the New York Clearing
House Interbank Payments System (or such other funds as may be customary for the
settlement of international banking transactions in Dollars), to such account as
the Facility Agent shall specify from time to time by notice to the
Borrower.  Funds received after that time shall be deemed to have been received
by the Lenders on the next succeeding Business Day.
 
b.  
(i) Each Option A Lender hereby instructs the Facility Agent to remit all
payments of interest made with respect to any portion of the Loan held by such
Option A Lender to the Refinancing Bank less (x) the margin for Fixed Rate Loans
of 1.10% and (y) the CIRR administrative fee of 0.20% if interest on the Loan
made by that Lender is

 


 
28 

--------------------------------------------------------------------------------

 
 
       then calculated at the Fixed Rate and less the Floating Rate Margin if
interest on that Loan is then calculated at the Floating Rate
 
          (ii)    Each Option B Lender hereby instructs the Facility Agent, with
respect to any portion of the Loan held by such Option B Lender, to pay to the
CIRR Representative interest thereon at the Fixed Rate, if interest on such
portion of the Loan is then calculated at the Fixed Rate, and to pay directly to
such Lender interest thereon at the Floating Rate, if interest on such portion
of the Loan is then calculated at the Floating Rate.
 
c.  
The Facility Agent shall promptly (but in any event on the same Business Day
that the same are received or, as contemplated in clause (a) of this Section,
deemed received) remit in same day funds to each Lender its share, if any, of
such payments received by the Facility Agent for the account of such Lender
without any set-off, deduction or counterclaim.  All interest and fees shall be
computed on the basis of the actual number of days (including the first day but
excluding the last day) occurring during the period for which such interest or
fee is payable over a year comprised of 360 days.  Whenever any payment to be
made shall otherwise be due on a day which is not a Business Day, such payment
shall (except as otherwise required by clause (a) of the definition of the term
“Interest Period”) be made on the next succeeding Business Day and such
extension of time shall be included in computing interest and fees, if any, in
connection with such payment.

 
       SECTION 4.9. Replacement Lenders, etc.  If the Borrower shall be required
to make any payment to any Lender pursuant to Section 4.2(c), 4.3, 4.4, 4.5, 4.6
or 4.7, the Borrower shall be entitled at any time (so long as no Default and no
Prepayment Event shall have occurred and be continuing) within 180 days after
receipt of notice from such Lender of such required payment to (a) terminate
such Lenders Commitment (where upon the Percentage of each other Lender shall
automatically be adjusted to an amount equal to such Lender’s ratable share of
the remaining Commitments), (b) prepay the affected portion of such Lender’s
Loans in full, together with accrued interest thereon through the date of such
prepayment (provided that the Borrower shall not terminate any Lender’s
Commitment pursuant to clause (a) or prepay any such Lender pursuant to this
clause (b) without replacing such Lender pursuant to the following clause (c)
until a 30-day period shall have elapsed during which the Borrower and the
Facility Agent shall have attempted in good faith to replace such Lender),
and/or (c) replace such Lender with another financial institution reasonably
acceptable to the Facility Agent (which replacement Lender shall meet the
criteria set out in Section 2.1 of the Terms and Conditions), provided that (i)
each such assignment shall be either an assignment of all of the rights and
obligations of the assigning Lender under this Agreement or an assignment of a
portion of such rights and obligations made concurrently with another such
assignment or other such assignments that together cover all of the rights and
obligations of the assigning Lender under this Agreement and (ii) no Lender
shall be obligated to make any such assignment as a result of a demand by the
Borrower pursuant to this Section unless and until such Lender shall have
received one or more payments from either the Borrower or one or more Assignee
Lenders in an aggregate amount at least equal to the aggregate outstanding
principal amount of the Loans owing to such Lender, together with accrued
interest thereon to the date of payment of such principal amount and all other
amounts payable to such Lender under this Agreement.  Each Lender represents and
 


 
29 

--------------------------------------------------------------------------------

 


warrants to the Borrower that, as of the date of this Agreement (or, with
respect to any Lender not a party hereto on the date hereof, on the date that
such Lender becomes a party hereto), there is no existing treaty, law,
regulation, regulatory requirement, interpretation, directive, guideline,
decision or request pursuant to which such Lender would be entitled to request
any payments under any of Sections 4.3, 4.4, 4.5, 4.6 and 4.7 to or for account
of such Lender.
 
       SECTION 4.10. Sharing of Payments.  If any Lender shall obtain any
payment or other recovery (whether voluntary, involuntary, by application of
set-off or otherwise) on account of the Loan (other than pursuant to the terms
of Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and 4.7) in excess of its pro rata share
of payments then or therewith obtained by all Lenders, such Lender shall
purchase from the other Lenders such participations in the Loan made by them as
shall be necessary to cause such purchasing Lender to share the excess payment
or other recovery ratably with each of them; provided that if all or any portion
of the excess payment or other recovery is thereafter recovered from such
purchasing Lender, the purchase shall be rescinded and each Lender which has
sold a participation to the purchasing Lender shall repay to the purchasing
Lender the purchase price to the ratable extent of such recovery together with
an amount equal to such selling Lender’s ratable share (according to the
proportion of (a) the amount of such selling Lender’s required repayment to the
purchasing Lender to (b) the total amount so recovered from the purchasing
Lender) of any interest or other amount paid or payable by the purchasing Lender
in respect of the total amount so recovered.  The Borrower agrees that any
Lender so purchasing a participation from another Lender pursuant to this
Section may, to the fullest extent permitted by law, exercise all its rights of
payment (including pursuant to Section 4.11) with respect to such participation
as fully as if such Lender were the direct creditor of the Borrower in the
amount of such participation.  If under any applicable bankruptcy, insolvency or
other similar law, any Lender receives a secured claim in lieu of a set-off to
which this Section applies, such Lender shall, to the extent practicable,
exercise its rights in respect of such secured claim in a manner consistent with
the rights of the Lenders entitled under this Section to share in the benefits
of any recovery on such secured claim.
 
       SECTION 4.11.Set-off.  Upon the occurrence and during the continuance of
an Event of Default or a Prepayment Event, each Lender shall have, to the extent
permitted by applicable law, the right to appropriate and apply to the payment
of the Obligations then due and owing to it any and all balances, credits,
deposits, accounts or moneys of the Borrower then or thereafter maintained with
such Lender; provided that any such appropriation and application shall be
subject to the provisions of Section 4.10.  Each Lender agrees promptly to
notify the Borrower and the Facility Agent after any such set-off and
application made by such Lender; provided that the failure to give such notice
shall not affect the validity of such set-off and application.  The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of set-off under applicable law or otherwise) which such
Lender may have.
 
       SECTION 4.12. Use of Proceeds.  a,  The Borrower shall apply the proceeds
of the Loan in accordance with Recital (C) and, in relation to the Final
Disbursement Date, prior to
such application, such proceeds shall be held in the Pledged Account; without
limiting the foregoing, no proceeds of the Loan will be used to acquire any
equity security of a class which is registered pursuant to Section 12 of the
Securities Exchange Act of 1934 or any “margin stock”, as defined in F.R.S.
Board Regulation U.  If the proceeds of the Loan (or, if applicable, the
 


 
30 

--------------------------------------------------------------------------------

 


balance of the Loan) have not been paid to the Builder or its order or to the
Facility Agent (directly or indirectly) in prepayment of the Loan under Sections
3.2(a) or 3.7 by 9:59 p.m. (London time) on the second Business Day after the
Final Disbursement Date, such proceeds shall continue to be pledged by the
Borrower upon receipt in accordance with clause 2.3(d) as collateral pursuant to
the Pledge Agreement.  On or prior to the date that is 15 days after the initial
Final Disbursement Date, the Borrower shall notify the Facility Agent whether
the proceeds of the Loan are to be returned to the Facility Agent as prepayment
in accordance with Section 3.7 or to be held as cash collateral until the
earlier of (i) disbursement to the Builder and (ii) prepayment of the Loan
pursuant to Sections 3.2(a) or 9.2.
 
b.           If the Borrower wishes to elect the Alternative Disbursement Option
pursuant to Section 2.3(b), the proceeds of the Loan to be made available on the
Final Disbursement Date pursuant to that election shall be required to be paid
and applied in the same way as the advance of the Loan is to be paid and applied
on the Final Disbursement Date had the Alternative Disbursement Option not been
exercised.


ARTICLE V
 
CONDITIONS TO BORROWING
 
       SECTION 5.1. Initial Advance of the Loan.  The obligation of the Lenders
to fund all or any portion of the Loan on the First Disbursement Date shall be
subject to the prior or concurrent satisfaction of each of the conditions
precedent set forth in this Section 5.1 on or prior to the First Disbursement
Date.  The Facility Agent shall advise the Lenders of the satisfaction of the
conditions precedent set forth in this Section 5.1 prior to funding on the First
Disbursement Date.
 
             SECTION 5.1.1. Resolutions, etc. The Facility Agent shall have
received from the Borrower:
 
(a)  a certificate of its Secretary or Assistant Secretary as to the incumbency
and signatures of those of its officers authorized to act with respect to this
Agreement and each other Loan Document and as to the truth and completeness of
the attached:
 
(x)  resolutions of its Board of Directors then in full force and effect
authorizing the execution, delivery and performance of this Agreement and each
other Loan Document, and
 
(y)  Organic Documents of the Borrower,
 
and upon which certificate the Lenders may conclusively rely until it shall have
received a further certificate of the Secretary or Assistant Secretary of the
Borrower canceling or amending such prior certificate; and
 
(b)  a Certificate of Good Standing issued by the relevant Liberian authorities
in respect of the Borrower.
 
 
 
 31

--------------------------------------------------------------------------------

 
 
             SECTION 5.1.2. Opinions of Counsel.  The Facility Agent shall have
received opinions, addressed to the Facility Agent and each Lender from:
 
a.  
Watson, Farley & Williams (New York) LLP, counsel to the Borrower, as to
Liberian Law, covering the matters set forth in Exhibit D-1 hereto;

 
b.  
Norton Rose LLP, counsel to the Facility Agent, covering the matters set forth
in Exhibit D-2 hereto; and

 
c.  
Clifford Chance US LLP, United States tax counsel to the Lenders, covering the
matters set forth in Exhibit D-3 hereto,

 
each such opinion to be updated to take into account all relevant and applicable
Loan Documents at the time of issue thereof.
 
             SECTION 5.1.3. Hermes Insurance Policy.  The Facility Agent or the
Hermes Agent shall have received the Hermes Insurance Policy duly issued.
 
             SECTION 5.1.4. CIRR requirements.
 
       The Borrower acknowledges that:
 
             (i)    the government of the Federal Republic of Germany, the
Federal Audit Court or any authorized representatives specified by these bodies
shall be authorized at any time to inspect and make or demand copies of the
records, accounts, documents and other deeds of the Lenders;
 
             (ii)   in the course of its activity as the Facility Agent, the
Facility Agent may:
 
 
(a)
provide the government of the Federal Republic of Germany with information
concerning the transactions to be handled by it; and

 
 
(b)
disclose information concerning the subsidized transaction in the context of
internationally agreed consultation/notification proceedings and statutory
specifications,

 
including information received from the Lenders; and
 
             (iii)   the Facility Agent and (to the extent the Lenders have
entered into an Option A Refinancing Agreement with the Refinancing Bank) the
Lenders are entitled to disclose to the Refinancing Bank:
 
 
(a)
circumstances pertaining to the Loan, proper repayment and collateralization;

 
 
 
  32

--------------------------------------------------------------------------------

 
 
 
(b)
extraordinary events which may jeopardize the proper servicing of the Loan;

 
 
(c)
any information required by the Refinancing Bank with respect to the proper use
of any refinancing funds granted to the respective Lender; and

 
 
(d)
the Loan Documents;

 
provided that the Refinancing Bank agrees to keep such information confidential
to the same extent required of Lenders pursuant to Section 11.15.
 
       SECTION 5.2. Advance of the Loan.  The obligation of the Lenders to fund
all or any portion of the Loan on the occasion of any funding of the Loan
(including the funding on the First Disbursement Date or pursuant to a
reborrowing under Section 3.7 except as expressly provided for in Section 5.2.6)
shall be subject to the satisfaction of each of the conditions precedent set
forth in this Section 5.2 on or prior to the date of such funding.  The Facility
Agent shall advise the Lenders of the satisfaction of the conditions precedent
set forth in this Section 5.2 prior to any such funding.
 
             SECTION 5.2.1.Closing Fees, Expenses, etc.  The Facility Agent
shall have received for its own account, or for the account of each Lender, as
the case may be, all fees that the Borrower shall have agreed in writing to pay
to the Facility Agent (whether for its own account or for the account of any of
the Lenders) that are due and owing as of the date of such funding and all
invoiced expenses of the Facility Agent (including the agreed fees and expenses
of counsel to the Facility Agent and the Hermes Fees) required to be paid by the
Borrower pursuant to Section 11.3 or that the Borrower has otherwise agreed in
writing to pay to the Facility Agent, in each case on or prior to the date of
such funding.
 
             SECTION 5.2.2. Compliance with Warranties, No Default, etc.  Both
before and after giving effect to the funding of all or any portion of the Loan
the following statements shall be true and correct:
 
a.  
the representations and warranties set forth in Article VI (excluding, however,
those set forth in Section 6.10) shall be true and correct in all material
respects except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct, with
the same effect as if then made; and

 
b.  
no Default and no Prepayment Event and no event which (with notice or lapse of
time or both) would become a Prepayment Event shall have then occurred and be
continuing.

 
             SECTION 5.2.3. Loan Request.  The Facility Agent shall have
received a Loan Request duly executed by the Borrower.
 
 
 
33 

--------------------------------------------------------------------------------

 
 
             SECTION 5.2.4. Hermes Insurance Policy.  Hermes shall not have,
prior to funding the Loan, delivered to the Facility Agent or the Hermes Agent
any notice that the Federal Republic of Germany has determined that the Loan is
excluded from cover under the Hermes Insurance Policy.
 
             SECTION 5.2.5. Foreign Exchange Counterparty Confirmations.  The
Facility Agent shall have received a copy of each foreign exchange counterparty
confirmation entered into by the Borrower in respect of a payment of any
installment of the Contract Price.
 
             SECTION 5.2.6. Pledge Agreement.  The Pledge Agreement shall be
duly executed by the parties thereto and delivered to the Facility Agent on or
prior to the Final Disbursement Date.
 
             SECTION 5.2.7. Opinion of Counsel.  The Facility Agent shall have
received from Norton Rose LLP, counsel to the Facility Agent as to German law,
an opinion addressed to the Facility Agent and each Lender substantially in the
form of Exhibit H hereto.
 
       SECTION 5.3. Advance of the Loan on the Final Disbursement Date.  If the
Borrower has used the Alternative Disbursement Option to finance any installment
of the Contract Price, the obligation of the Lenders to fund all or any portion
of the Loan on the Final Disbursement Date shall be subject to the receipt by
the Facility Agent of a certificate of the Borrower that  its expected liquidity
position on the Contractual Delivery Date will, in the Borrower’s judgment,
permit the Borrower to pay the portion of the final installment of the Contract
Price due on the Contractual Delivery Date that will not be funded with the
proceeds of the advance made on the Final Disbursement Date.  The Facility Agent
shall advise the Lenders of the satisfaction of this condition precedent prior
to any such funding.


ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders and the Facility Agent to enter into this Agreement and to
make the Loan hereunder, the Borrower represents and warrants to the Facility
Agent and each Lender as set forth in this Article VI as of the Effective Date,
the First Disbursement Date and the date of each additional advance of any
portion of the Loan after the First Disbursement Date (except as otherwise
stated).
 
       SECTION 6.1. Organization, etc. The Borrower is a corporation validly
organized and existing and in good standing under the laws of its jurisdiction
of incorporation; the Borrower is duly qualified to do business and is in good
standing as a foreign corporation in each jurisdiction where the nature of its
business requires such qualification, except where the failure to be so
qualified would not have a Material Adverse Effect; and the Borrower has full
power and authority, has taken all corporate action and holds all governmental
and creditors’ licenses, permits, consents and other approvals necessary to
enter into each Loan Document and to perform the Obligations.


 
34 

--------------------------------------------------------------------------------

 


       SECTION 6.2. Due Authorization, Non-Contravention, etc.  The execution,
delivery and performance by the Borrower of this Agreement and each other Loan
Document, are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, and do not:
 
a.  
contravene the Borrower’s Organic Documents;

 
b.  
contravene any law or governmental regulation of any Applicable Jurisdiction
except as would not reasonably be expected to result in a Material Adverse
Effect;

 
c.  
contravene any court decree or order binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect;

 
d.  
contravene any contractual restriction binding on the Borrower or any of its
property except as would not reasonably be expected to result in a Material
Adverse Effect; or

 
e.  
result in, or require the creation or imposition of, any Lien on any of the
Borrower’s properties except as would not reasonably be expected to result in a
Material Adverse Effect.

 
       SECTION 6.3. Government Approval, Regulation, etc.  No authorization or
approval or other action by, and no notice to or filing with, any governmental
authority or regulatory body or other Person is required for the due execution,
delivery or performance by the Borrower of this Agreement or any other Loan
Document (except for authorizations or approvals not required to be obtained on
or prior to the First Disbursement Date or that have been obtained or actions
not required to be taken on or prior to the First Disbursement Date or that have
been taken).  The Borrower holds all governmental licenses, permits and other
approvals required to conduct its business as conducted by it on the First
Disbursement Date, except to the extent the failure to hold any such licenses,
permits or other approvals would not have a Material Adverse Effect.
 
       SECTION 6.4. Compliance with Environmental Laws.  The Borrower is in
compliance with all applicable Environmental Laws, except to the extent that the
failure to so comply would not have a Material Adverse Effect.
 
       SECTION 6.5. Validity, etc.  This Agreement constitutes the legal, valid
and binding obligation of the Borrower enforceable in accordance with its terms,
except as the enforceability hereof may be limited by bankruptcy, insolvency or
similar laws affecting the enforcement of creditors’ rights generally or by
general equitable principles.
 
       SECTION 6.6. No Default, Event of Default or Prepayment Event.  No
Default, Event of Default or Prepayment Event has occurred and is continuing.
 
       SECTION 6.7. Litigation.  There is no action, suit, litigation,
investigation or proceeding pending or, to the knowledge of the Borrower,
threatened against the Borrower, that (i) except as set forth in filings made by
the Borrower with the SEC in the Borrower’s reasonable opinion might reasonably
be expected to materially adversely affect the business, operations or financial
condition of the Borrower and its Subsidiaries (taken as a whole) (collectively,


 
35 

--------------------------------------------------------------------------------

 


“Material Litigation”) or (ii) purports to affect the legality, validity or
enforceability of the Loan Documents or the consummation of the transactions
contemplated hereby.
 
       SECTION 6.8. The Purchased Vessel.  Immediately following the delivery of
the Purchased Vessel to the Borrower under the Construction Contract, the
Purchased Vessel will be:
 
a.  
legally and beneficially owned by the Borrower or one of the Borrower’s wholly
owned Subsidiaries,

 
b.  
registered in the name of the Borrower or one of the Borrower’s wholly owned
Subsidiaries under the Bahamian or Maltese flag or such other flag as the
parties may mutually agree,

 
c.  
classed as required by Section 7.1.4(b),

 
d.  
free of all recorded Liens, other than Liens permitted by Section 7.2.3,

 
e.  
insured against loss or damage in compliance with Section 7.1.5, and

 
f.  
exclusively operated by or chartered to the Borrower or one of the Borrower’s
wholly owned Subsidiaries.

 
       SECTION 6.9. Obligations rank pari passu.  The Obligations rank at least
pari passu in right of payment and in all other respects with all other
unsecured unsubordinated Indebtedness of the Borrower.
 
       SECTION 6.10. Withholding, etc..  As of the date hereof, no payment to be
made by the Borrower under any Loan Document is subject to any withholding or
like tax imposed by any Applicable Jurisdiction.
 
       SECTION 6.11. No Filing, etc. Required.  No filing, recording or
registration and no payment of any stamp, registration or similar tax is
necessary under the laws of any Applicable Jurisdiction to ensure the legality,
validity, enforceability, priority or admissibility in evidence of this
Agreement or the other Loan Documents (except for filings, recordings,
registrations or payments not required to be made on or prior to the First
Disbursement Date or that have been made).
 
       SECTION 6.12. No Immunity.  The Borrower is subject to civil and
commercial law with respect to the Obligations.  Neither the Borrower nor any of
its properties or revenues is entitled to any right of immunity in any
Applicable Jurisdiction from suit, court jurisdiction, judgment, attachment
(whether before or after judgment), set-off or execution of a judgment or from
any other legal process or remedy relating to the Obligations (to the extent
such suit, court jurisdiction, judgment, attachment, set-off, execution, legal
process or remedy would otherwise be permitted or exist).
 
       SECTION 6.13. Investment Company Act.  The Borrower is not an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.


 
36 

--------------------------------------------------------------------------------

 


       SECTION 6.14. Regulation U.  The Borrower is not engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock, and
no proceeds of the Loan will be used for a purpose which violates, or would be
inconsistent with, F.R.S. Board Regulation U.  Terms for which meanings are
provided in F.R.S. Board Regulation U or any regulations substituted therefor,
as from time to time in effect, are used in this Section with such meanings.
 
       SECTION 6.15. Accuracy of Information.  The financial and other
information (other than financial projections or other forward looking
information) furnished to the Facility Agent and the Lenders in writing by or on
behalf of the Borrower by its chief financial officer, treasurer or corporate
controller in connection with the negotiation of this Agreement is, when taken
as a whole, to the best knowledge and belief of the Borrower, true and correct
and contains no misstatement of a fact of a material nature.  All financial
projections, if any, that have been furnished to the Facility Agent and the
Lenders in writing by or on behalf of the Borrower by its chief financial
officer, treasurer or corporate controller in connection with this Agreement
have been or will be prepared in good faith based upon assumptions believed by
the Borrower to be reasonable at the time made (it being understood that such
projections are subject to significant uncertainties and contingencies, many of
which are beyond the Borrower’s control, and that no assurance can be given that
the projections will be realized).  All financial and other information
furnished to the Facility Agent and the Lenders in writing by or on behalf of
the Borrower by its chief financial officer, treasurer or corporate controller
after the date of this Agreement shall have been prepared by the Borrower in
good faith.


ARTICLE VII
 
COVENANTS
 
       SECTION 7.1. Affirmative Covenants.  The Borrower agrees with the
Facility Agent and each Lender that, from the Effective Date until all
Commitments have terminated and all Obligations have been paid in full, the
Borrower will perform the obligations set forth in this Section 7.1.
 
             SECTION 7.1.1. Financial Information, Reports, Notices, etc. The
Borrower will furnish, or will cause to be furnished, to the Facility Agent
(with sufficient copies for distribution to each Lender) the following financial
statements, reports, notices and information:
 
a.  
as soon as available and in any event within 60 days after the end of each of
the first three Fiscal Quarters of each Fiscal Year of the Borrower, a copy of
the Borrower’s report on Form 10-Q (or any successor form) as filed by the
Borrower with the SEC for such Fiscal Quarter, containing unaudited consolidated
financial statements of the Borrower for such Fiscal Quarter (including a
balance sheet and profit and loss statement) prepared in accordance with GAAP,
subject to normal year-end audit adjustments;

 
b.  
as soon as available and in any event within 120 days after the end of each
Fiscal Year of the Borrower, a copy of the Borrower’s annual report on Form 10-K
(or any

 


 
37 

--------------------------------------------------------------------------------

 


       successor form) as filed by the Borrower with the SEC for such Fiscal
Year, containing audited consolidated financial statements of the Borrower for
such Fiscal Year prepared in accordance with GAAP (including a balance sheet and
profit and loss statement) and audited by PricewaterhouseCoopers LLP or another
firm of independent public accountants of similar standing;
 
c.  
together with each of the statements delivered pursuant to the foregoing clause
(a) or (b), a certificate, executed by the chief financial officer, the
treasurer or the corporate controller of the Borrower, showing, as of the last
day of the relevant Fiscal Quarter or Fiscal Year compliance with the covenants
set forth in Section 7.2.4 (in reasonable detail and with appropriate
calculations and computations in all respects reasonably satisfactory to the
Facility Agent);

 
d.  
as soon as possible after the occurrence of a Default or Prepayment Event, a
statement of the chief financial officer of the Borrower setting forth details
of such Default or Prepayment Event (as the case may be) and the action which
the Borrower has taken and proposes to take with respect thereto;

 
e.  
as soon as the Borrower becomes aware thereof, notice of any Material Litigation
except to the extent that such Material Litigation is disclosed by the Borrower
in filings with the SEC;

 
f.  
as soon as the Borrower becomes aware thereof, notice of any event which, in its
reasonable opinion, would be expected to materially adversely affect the
business, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole;

 
g.  
promptly after the sending or filing thereof, copies of all reports which the
Borrower sends to all holders of each security issued by the Borrower, and all
registration statements which the Borrower or any of its Subsidiaries files with
the SEC or any national securities exchange; and

 
h.  
such other information respecting the condition or operations, financial or
otherwise, of the Borrower or any of its Subsidiaries as any Lender through the
Facility Agent may from time to time reasonably request;

 
provided that information required to be furnished to the Facility Agent under
subsections (a), (b) and (g) of this Section 7.1.1 shall be deemed furnished to
the Facility Agent when available free of charge on the Borrower’s website at
http://www.rclinvestor.com or the SEC’s website at http://www.sec.gov.
 
             SECTION 7.1.2. Approvals and Other Consents.The Borrower will
obtain (or cause to be obtained) all such governmental licenses, authorizations,
consents, permits and approvals as may be required for (a) the Borrower to
perform its obligations under this Agreement and the other Loan Documents and
(b) the operation of the Purchased Vessel in compliance with all applicable
laws, except, in each case, to the extent that failure to obtain (or cause to be
obtained) such governmental licenses, authorizations, consents, permits and
approvals would not be expected to have a Material Adverse Effect.


 
38 

--------------------------------------------------------------------------------

 


             SECTION 7.1.3. Compliance with Laws, etc.The Borrower will, and
will cause each of its Subsidiaries to, comply in all material respects with all
applicable laws, rules, regulations and orders, except (other than as described
in clause (a) below) to the extent that the failure to so comply would not have
a Material Adverse Effect, which compliance shall in any case include (but not
be limited to):
 
a.  
in the case of the Borrower, the maintenance and preservation of its corporate
existence (subject to the provisions of Section 7.2.6);

 
b.  
in the case of the Borrower, maintenance of its qualification as a foreign
corporation in the State of Florida;

 
c.  
the payment, before the same become delinquent, of all taxes, assessments and
governmental charges imposed upon it or upon its property, except to the extent
being diligently contested in good faith by appropriate proceedings; and

 
d.  
compliance with all applicable Environmental Laws.

 
             SECTION 7.1.4. The Purchased Vessel.  The Borrower will:
 
a.  
cause the Purchased Vessel to be exclusively operated by or chartered to the
Borrower or one of the Borrower’s wholly owned Subsidiaries, provided that the
Borrower or such Subsidiary may charter out the Purchased Vessel (i) to entities
other than the Borrower and the Borrower’s wholly owned Subsidiaries and (ii) on
a time charter with a stated duration not in excess of one year;

 
b.  
cause the Purchased Vessel to be kept in such condition as will entitle her to
classification by a classification society of recognized standing;

 
c.  
upon delivery of the Purchased Vessel, provide the following to the Facility
Agent with respect to the Purchased Vessel:

 
             (i)    evidence as to the ownership of the Purchased Vessel by the
Borrower or one of the Borrower’s wholly owned Subsidiaries;
 
             (ii)   evidence of no recorded Liens on the Purchased Vessel, other
than Liens permitted pursuant to Section 7.2.3; and
 
             (iii)   a copy of the final commercial invoice in respect of the
Purchased Vessel as provided by the Builder, certified as a true and complete
copy by an Authorized Officer of the Borrower; and
 
d.  
within seven days after delivery of the Purchased Vessel, provide the following
to the Facility Agent with respect to the Purchased Vessel:

 
             (i)    evidence of the class of the Purchased Vessel; and
 
 
 
39 

--------------------------------------------------------------------------------

 
 
             (ii)    evidence as to all required insurance being in effect with
respect to the Purchased Vessel.
 
             SECTION 7.1.5. Insurance.  The Borrower will maintain or cause to
be maintained with responsible insurance companies insurance with respect to the
Purchased Vessel against such casualties, third-party liabilities and
contingencies and in such amounts, in each case, as is customary for other
businesses of similar size in the passenger cruise line industry (provided that
in no event will the Borrower or any Subsidiary be required to obtain any
business interruption, loss of hire or delay in delivery insurance) and will,
upon request of the Facility Agent, furnish to the Facility Agent (with
sufficient copies for distribution to each Lender) at reasonable intervals a
certificate of a senior officer of the Borrower setting forth the nature and
extent of all insurance maintained by the Borrower and certifying as to
compliance with this Section.
 
             SECTION 7.1.6. Books and Records.  The Borrower will keep books and
records that accurately reflect all of its business affairs and transactions and
permit the Facility Agent and each Lender or any of their respective
representatives, at reasonable times and intervals, to visit each of its
offices, to discuss its financial matters with its officers and to examine any
of its books or other corporate records.
 
             SECTION 7.1.7. Hermes Insurance Policy/Federal Republic of Germany
Requirement.  The Borrower shall, on the reasonable request of the Hermes Agent
or the Facility Agent, provide such other information as required under the
Hermes Insurance Policy and/or the Terms and Conditions as necessary to enable
the Hermes Agent or the Facility Agent to obtain the full support of Hermes
and/or the government of the Federal Republic of Germany (as the case may be)
pursuant to the Hermes Insurance Policy and/or the Terms and Conditions (as the
case may be).  The Borrower must pay to the Hermes Agent or the Facility Agent
the amount of all reasonable costs and expenses reasonably incurred by the
Hermes Agent or the Facility Agent in connection with complying with a request
by Hermes or the government of the Federal Republic of Germany (as the case may
be) for any additional information necessary or desirable in connection with the
Hermes Insurance Policy or the Terms and Conditions (as the case may be);
provided that the Borrower is consulted before the Hermes Agent or the CIRR
Representative incurs any such cost or expense.
 
       SECTION 7.2. Negative Covenants.  The Borrower agrees with the Facility
Agent and each Lender that, from the Effective Date until all Commitments have
terminated and all Obligations have been paid and performed in full, the
Borrower will perform the obligations set forth in this Section 7.2.
 
             SECTION 7.2.1. Business Activities.  The Borrower will not, and
will not permit any of its Subsidiaries to, engage in any principal business
activity other than those engaged in by the Borrower and its Subsidiaries on the
date hereof and other business activities reasonably related thereto.
 
             SECTION 7.2.2. Indebtedness.  The Borrower will not permit any of
the Existing Principal Subsidiaries to create, incur, assume or suffer to exist
or otherwise become or be liable in respect of any Indebtedness, other than,
without duplication, the following:
 
 
 
40 

--------------------------------------------------------------------------------

 
 
 
a.  
Indebtedness, secured by Liens of the type described in Section 7.2.3;

 
b.  
Indebtedness owing to the Borrower or a wholly owned direct or indirect
Subsidiary of the Borrower;

 
c.  
Indebtedness incurred to finance, refinance or refund the cost (including the
cost of construction) of assets acquired after the Effective Date;

 
d.  
Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted under Section 7.2.2(a) and permitted to
be secured under Section 7.2.3(c), at any one time outstanding not exceeding the
greater of (determined at the time of creation of such Lien or the incurrence by
any Existing Principal Subsidiary of such Indebtedness, as applicable) (x) 3.5%
of the total assets of the Borrower and its Subsidiaries taken as a whole as
determined in accordance with GAAP as at the last day of the most recent ended
Fiscal Quarter and (y) $450,000,000;

 
e.  
Existing Debt; and

 
f.  
obligations in respect of Hedging Instruments entered into for the purpose of
managing interest rate, foreign currency exchange or commodity exposure risk and
not for speculative purposes.

 
             SECTION 7.2.3. Liens.  The Borrower will not, and will not permit
any of its Subsidiaries to, create, incur, assume or suffer to exist any Lien
upon any of its property, revenues or assets, whether now owned or hereafter
acquired, except:
 
a.  
Liens on the vessel BRILLIANCE OF THE SEAS existing as of the Effective Date and
securing the Existing Debt (and any Lien on BRILLIANCE OF THE SEAS securing any
refinancing of the Existing Debt, so long as such vessel was subject to a Lien
securing the Indebtedness being refinanced immediately prior to such
refinancing);

 
b.  
Liens on assets (including, without limitation, shares of capital stock of
corporations and assets owned by any corporation that becomes a Subsidiary of
the Borrower after the Effective Date) acquired after the Effective Date
(whether by purchase, construction or otherwise) by the Borrower or any of its
Subsidiaries (other than (x) an Existing Principal Subsidiary or (y) any other
Principal Subsidiary which, at any time, after three months after the
acquisition of a Vessel, owns a Vessel free of any mortgage Lien), which Liens
were created solely for the purpose of securing Indebtedness representing, or
incurred to finance, refinance or refund, the cost (including the cost of
construction) of such assets, so long as (i) the acquisition of such assets is
not otherwise prohibited by the terms of this Agreement and (ii) each such Lien
is created within three months after the acquisition of the relevant assets;

 
c.  
in addition to other Liens permitted under this Section 7.2.3, Liens securing
Indebtedness in an aggregate principal amount, together with (but without
duplication of) Indebtedness permitted under Section 7.2.2(d), at any one time
outstanding not

 


 
41 

--------------------------------------------------------------------------------

 
 
exceeding the greater of (determined at the time of creation of such Lien or the
incurrence by any Existing Principal Subsidiary of such indebtedness, as
applicable) (x) 3.5% of the total assets of the Borrower and its Subsidiaries
taken as a whole as determined in accordance with GAAP as at the last day of the
most recent ended Fiscal Quarter or (y) $450,000,000, provided that, with
respect to each such item of Indebtedness, the fair market value of the assets
subject to Liens securing such Indebtedness (determined at the time of the
creation of such Lien) shall not exceed two times the aggregate principal amount
of such Indebtedness (and for purposes of this clause (c), the fair market value
of any assets shall be determined by (i) in the case of any Vessel, by an
Approved Appraiser selected by the Borrower and (ii) in the case of any other
assets, by an officer of the Borrower or by the board of directors of the
Borrower);
 
d.  
Liens on assets acquired after the Effective Date by the Borrower or any of its
Subsidiaries (other than by (x) any Subsidiary that is an Existing Principal
Subsidiary or (y) any other Principal Subsidiary which, at any time, owns a
Vessel free of any mortgage Lien) so long as (i) the acquisition of such assets
is not otherwise prohibited by the terms of this Agreement and (ii) each of such
Liens existed on such assets before the time of its acquisition and was not
created by the Borrower or any of its Subsidiaries in anticipation thereof;

 
e.  
Liens on any asset of any corporation that becomes a Subsidiary of the Borrower
(other than a corporation that also becomes a Subsidiary of an Existing
Principal Subsidiary) after the Effective Date so long as (i) the acquisition or
creation of such corporation by the Borrower is not otherwise prohibited by the
terms of this Agreement and (ii) such Liens are in existence at the time such
corporation becomes a Subsidiary of the Borrower and were not created by the
Borrower or any of its Subsidiaries in anticipation thereof;

 
f.  
Liens securing Government-related Obligations;

 
g.  
Liens for taxes, assessments or other governmental charges or levies not at the
time delinquent or thereafter payable without penalty or being diligently
contested in good faith by appropriate proceedings;

 
h.  
Liens of carriers, warehousemen, mechanics, materialmen and landlords incurred
in the ordinary course of business for sums not overdue or being diligently
contested in good faith by appropriate proceedings;

 
i.  
Liens incurred in the ordinary course of business in connection with workers’
compensation, unemployment insurance or other forms of governmental insurance or
benefits;

 
j.  
Liens for current crew’s wages and salvage;

 
k.  
Liens arising by operation of law as the result of the furnishing of necessaries
for any Vessel so long as the same are discharged in the ordinary course of
business or are being diligently contested in good faith by appropriate
proceedings;

 
 
 
42 

--------------------------------------------------------------------------------

 
 
l.  
Liens on Vessels that:

 
             (i)    secure obligations covered (or reasonably expected to be
covered) by insurance;
 
             (ii)    were incurred in the course of or incidental to trading
such Vessel in connection with repairs or other work to such Vessel; or
 
             (iii)    were incurred in connection with work to such Vessel that
is required to be performed pursuant to applicable law, rule, regulation or
order;
 
      provided that, in each case described in this clause (l), such Liens are
either (x) discharged in the ordinary course of business or (y) being diligently
contested in good faith by appropriate proceedings;
 
m.  
normal and customary rights of set-off upon deposits of cash or other Liens
originating solely by virtue of any statutory or common law provision relating
to bankers’ liens, rights of set-off or similar rights in favor of banks or
other depository institutions;

 
n.  
Liens in respect of rights of set-off, recoupment and holdback in favor of
credit card processors securing obligations in connection with credit card
processing services incurred in the ordinary course of business; and

 
o.  
Liens on cash or Cash Equivalents securing obligations in respect of Hedging
Instruments permitted under Section 7.2.2(f) or securing letters of credit that
support such obligations.

 
             SECTION 7.2.4. Financial Condition.  The Borrower will not permit:
 
a.  
Net Debt to Capitalization Ratio, as at the end of any Fiscal Quarter, to be
greater than 0.625 to 1.

 
b.  
Fixed Charge Coverage Ratio to be less than 1.25 to 1 as at the last day of any
Fiscal Quarter.

 
c.  
Stockholders’ Equity to be less than, as at the last day of any Fiscal Quarter,
the sum of (i) $4,150,000,000 plus (ii) 50% of the consolidated net income of
the Borrower and its Subsidiaries for the period commencing on January 1, 2007
and ending on the last day of the Fiscal Quarter most recently ended (treated
for these purposes as a single accounting period, but in any event excluding any
Fiscal Quarters for which the Borrower and its Subsidiaries have a consolidated
net loss).

 
             SECTION 7.2.5. Investments.  The Borrower will not permit any of
the Principal Subsidiaries to make, incur, assume or suffer to exist any
Investment in any other Person other than
 
a.  
the Borrower or any direct or indirect wholly owned Subsidiary of the Borrower;
and

 
 
 
43 

--------------------------------------------------------------------------------

 
 
b.  
other Investments by the Principal Subsidiaries in an aggregate amount not to
exceed $50,000,000 at any time outstanding.

 
             SECTION 7.2.6. Consolidation, Merger, etc.  The Borrower will not,
and will not permit any of its Subsidiaries to, liquidate or dissolve,
consolidate with, or merge into or with, any other corporation, or purchase or
otherwise acquire all or substantially all of the assets of any Person except:
 
a.  
any such Subsidiary may (i) liquidate or dissolve voluntarily into, and may
merge with and into, the Borrower or any other Subsidiary, and the assets or
stock of any Subsidiary may be purchased or otherwise acquired by the Borrower
or any other Subsidiary or (ii) merge with and into another Person in connection
with a sale or other disposition permitted by Section 7.2.7; and

 
b.  
so long as no Event of Default has occurred and is continuing or would occur
after giving effect thereto, the Borrower or any of its Subsidiaries may merge
into any other Person, or any other Person may merge into the Borrower or any
such Subsidiary, or the Borrower or any of its Subsidiaries may purchase or
otherwise acquire all or substantially all of the assets of any Person, in each
case so long as:

 
             (i)    after giving effect thereto, the Stockholders’ Equity of the
Borrower and its Subsidiaries is at least equal to 90% of such Stockholders’
Equity immediately prior thereto; and
 
             (ii)    in the case of a merger involving the Borrower where the
Borrower is not the surviving corporation, the surviving corporation shall have
assumed in a writing, delivered to the Facility Agent, all of the Borrower’s
obligations hereunder and under the other Loan Documents.
 
             SECTION 7.2.7. Asset Dispositions, etc.  The Borrower will not, and
will not permit any of its Subsidiaries to, sell, transfer, contribute or
otherwise convey, or grant options, warrants or other rights with respect to,
any material asset (including accounts receivable and capital stock of Principal
Subsidiaries) to any Person, except:
 
a.  
sales of assets (including, without limitation, Vessels) so long as at the time
of any such sale:

 
             (i)    the aggregate net book value of all such assets sold during
each fiscal year does not exceed an amount equal to the greater of (x) 7.5% of
Stockholders’ Equity as at the end of the last Fiscal Quarter, and (y)
$400,000,000; and
 
             (ii)    to the extent any asset has a fair market value in excess
of $50,000,000 the Borrower or Subsidiary selling such asset receives
consideration therefor at least equal to the fair market value thereof (as
determined in good faith by (x) in the case of any Vessel, the board of
directors of the Borrower and (y) in the case of any other asset, an officer of
the Borrower or its board of directors);
 
 
 
44 

--------------------------------------------------------------------------------

 
 
b  
sales of capital stock of any Principal Subsidiary of the Borrower so long as a
sale of all of the assets of such Subsidiary would be permitted under the
foregoing clause (a);

 
c.  
sales of capital stock of any Subsidiary other than a Principal Subsidiary;

 
d.  
the sale of the vessel “Celebrity Mercury”;

 
e.  
sales of other assets in the ordinary course of business; and

 
f.  
sales of assets between or among the Borrower and Subsidiaries of the Borrower.

 
             SECTION 7.2.8. Transactions with Affiliates  The Borrower will not,
and will not permit any of the Principal Subsidiaries to, enter into, or cause,
suffer or permit to exist any arrangement or contract with any of its Affiliates
(other than arrangements or contracts among the Borrower and its Subsidiaries
and among the Borrower’s Subsidiaries) unless such arrangement or contract is on
an arms’-length basis, provided that, to the extent that the aggregate fair
value of the goods furnished or to be furnished or the services performed or to
be performed under all such contracts or arrangements in any one Fiscal Year
does not exceed $50,000,000, such contracts or arrangements shall not be subject
to this Section 7.2.8.


ARTICLE VIII
 
EVENTS OF DEFAULT
 
       SECTION 8.1. Listing of Events of Default.  Each of the following events
or occurrences described in this Section 8.1 shall constitute an “Event of
Default”.
            
             SECTION 8.1.1. Non-Payment of Obligations.  The Borrower shall
default in the payment when due of any principal of or interest on the Loan or
any Commitment Fee, or the Borrower shall default in the payment of any fee due
and payable under the Fee Letter, provided that, in the case of any default in
the payment of any interest on the Loan or of any Commitment Fee, such default
shall continue unremedied for a period of at least two (2) Business Days after
notice thereof shall have been given to the Borrower by the Facility Agent; and
provided further that, in the case of any default in the payment of any fee due
and payable under the Fee Letter, such default shall continue unremedied for a
period of at least ten days after notice thereof shall have been given to the
Borrower by the Facility Agent.
 
             SECTION 8.1.2. Breach of Warranty.  Any representation or warranty
of the Borrower made or deemed to be made hereunder (including any certificates
delivered pursuant to Article V) is or shall be incorrect in any material
respect when made.
 
             SECTION 8.1.3. Non-Performance of Certain Covenants and
Obligations.  The Borrower shall default in the due performance and observance
of any other agreement contained herein or in any other Loan Document (other
than the covenants set forth in Section 7.2.4 and the obligations referred to in
Section 8.1.1) and such default shall continue unremedied for a period of five
days after notice thereof shall have been given to the Borrower by the Facility
Agent or any Lender (or, if (a) such default is capable of being remedied within
30 days (commencing on the first day following such five-day period) and (b)
 


 
45 

--------------------------------------------------------------------------------

 


the Borrower is actively seeking to remedy the same during such period, such
default shall continue unremedied for at least 35 days after such notice to the
Borrower).
 
             SECTION 8.1.4. Default on Other Indebtedness.  The Borrower or any
of its Principal Subsidiaries shall fail to pay any Indebtedness  that is
outstanding in a principal amount of at least $50,000,000 (or the equivalent in
other currencies) in the aggregate (but excluding Indebtedness hereunder) when
the same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument evidencing, securing or
relating to any such Indebtedness and shall continue after the applicable grace
period, if any, specified in such agreement or instrument, if the effect of such
event or condition is to cause or permit the holder or holders of such
Indebtedness to cause such Indebtedness to become due and payable prior to its
scheduled maturity; or any such Indebtedness shall be declared to be due and
payable or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption or by voluntary agreement),
purchased or defeased, or an offer to prepay, redeem, purchase or defease such
Indebtedness is required to be made, in each case prior to the scheduled
maturity thereof.  For purposes of determining Indebtedness for any Hedging
Instrument, the principal amount of the obligations under any such instrument at
any time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Borrower or any Principal Subsidiary would be required to
pay if such instrument were terminated at such time.
 
             SECTION 8.1.5. Bankruptcy, Insolvency, etc.  The Borrower or any of
the Principal Subsidiaries (or any of its other Subsidiaries to the extent that
the relevant event described below would have a Material Adverse Effect) shall:
 
a.  
generally fail to pay, or admit in writing its inability to pay, its debts as
they become due;

 
b.  
apply for, consent to, or acquiesce in, the appointment of a trustee, receiver,
sequestrator or other custodian for it or any of its property, or make a general
assignment for the benefit of creditors;

 
c.  
in the absence of such application, consent or acquiescence, permit or suffer to
exist the appointment of a trustee, receiver, sequestrator or other custodian
for it or for a substantial part of its property, and such trustee, receiver,
sequestrator or other custodian shall not be discharged within 30 days, provided
that in the case of such an event in respect of the Borrower, the Borrower
hereby expressly authorizes the Facility Agent and each Lender to appear in any
court conducting any relevant proceeding during such 30-day period to preserve,
protect and defend their respective rights under the Loan Documents;

 
d.  
permit or suffer to exist the commencement of any bankruptcy, reorganization,
debt arrangement or other case or proceeding under any bankruptcy or insolvency
law, or any dissolution, winding up or liquidation proceeding, in respect of the
Borrower or any of such Subsidiaries, and, if any such case or proceeding is not
commenced by

 


 
46 

--------------------------------------------------------------------------------

 
 
the Borrower or such Subsidiary, such case or proceeding shall be consented to
or acquiesced in by the Borrower or such Subsidiary or shall result in the entry
of an order for relief or shall remain for 30 days undismissed, provided that
the Borrower hereby expressly authorizes the Facility Agent and each Lender to
appear in any court conducting any such case or proceeding during such 30-day
period to preserve, protect and defend their respective rights under the Loan
Documents; or
 
e.  
take any corporate action authorizing, or in furtherance of, any of the
foregoing.

 
       SECTION 8.2. Action if Bankruptcy. If any Event of Default described in
clauses (b) through (d) of Section 8.1.5 shall occur with respect to the
Borrower, the Commitments (if not theretofore terminated) shall automatically
terminate and the outstanding principal amount of the Loan and all other
Obligations shall automatically be and become immediately due and payable,
without notice or demand.
 
       SECTION 8.3. Action if Other Event of Default.  If any Event of Default
(other than any Event of Default described in clauses (b) through (d) of Section
8.1.5 with respect to the Borrower) shall occur for any reason, whether
voluntary or involuntary, and be continuing, the Facility Agent, upon the
direction of the Required Lenders, shall by notice to the Borrower declare all
of the outstanding principal amount of the Loan and other Obligations to be due
and payable and/or the Commitments (if not theretofore terminated) to be
terminated, whereupon the full unpaid amount of the Loan and other Obligations
shall be and become immediately due and payable, without further notice, demand
or presentment, and/or, as the case may be, the Commitments shall terminate.


ARTICLE IX
 
PREPAYMENT EVENTS
 
       SECTION 9.1. Listing of Prepayment Events.  Each of the following events
or occurrences described in this Section 9.1 shall constitute a “Prepayment
Event”.
 
             SECTION 9.1.1. Change in Ownership.  Any Person other than a member
of the Existing Group (a “New Shareholder”) shall acquire (whether through legal
or beneficial ownership of capital stock, by contract or otherwise), directly or
indirectly, effective control over more than 33% of the Voting Stock and:
 
a.  
the members of the Existing Group have (whether through legal or beneficial
ownership of capital stock, by contract or otherwise) in the aggregate, directly
or indirectly, effective control over fewer shares of Voting Stock than does
such New Shareholder; and

 
b.  
the members of the Existing Group do not collectively have (whether through
legal or beneficial ownership of capital stock, by contract or otherwise) the
right to elect, or to designate for election, at least a majority of the Board
of Directors of the Borrower.

 
 
 
47 

--------------------------------------------------------------------------------

 
 
             SECTION 9.1.2. Change in Board.  During any period of 24
consecutive months, a majority of the Board of Directors of the Borrower shall
no longer be composed of individuals:
 
a.  
who were members of said Board on the first day of such period;

 
b.  
whose election or nomination to said Board was approved by a vote of at least
two-thirds of the members of said Board who were members of said Board on the
first day of such period; or

 
c.  
whose election or nomination to said Board was approved by a vote of at least
two-thirds of the members of said Board referred to in the foregoing clauses (a)
and (b).

 
             SECTION 9.1.3. Unenforceability.  Any Loan Document shall cease to
be the legally valid, binding and enforceable obligation of the Borrower (in
each case, other than with respect to provisions of any Loan Document (i)
identified as unenforceable in the form of the opinion of the Borrower’s counsel
set forth as Exhibit D-1 or (ii) that a court of competent jurisdiction has
determined are not material) and such event shall continue unremedied for 15
days after notice thereof has been given to the Borrower by the Facility Agent.
 
             SECTION 9.1.4. Approvals.  Any material license, consent,
authorization, registration or approval at any time necessary to enable the
Borrower or any Principal Subsidiary to conduct its business shall be revoked,
withdrawn or otherwise cease to be in full force and effect, unless the same
would not have a Material Adverse Effect.
 
 
             SECTION 9.1.5. Non-Performance of Certain Covenants and
Obligations.  The Borrower shall default in the due performance and observance
of any of the covenants set forth in Sections 4.12 or 7.2.4.
 
             SECTION 9.1.6. Judgments.  Any judgment or order for the payment of
money in excess of $50,000,000 shall be rendered against the Borrower or any of
the Principal Subsidiaries by a court of competent jurisdiction and the Borrower
or such Principal Subsidiary shall have failed to satisfy such judgment and
either:
 
a.  
enforcement proceedings in respect of any material assets of the Borrower or
such Principal Subsidiary shall have been commenced by any creditor upon such
judgment or order and shall not have been stayed or enjoined within five (5)
Business Days after the commencement of such enforcement proceedings; or

 
b.  
there shall be any period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect.

 
             SECTION 9.1.7. Condemnation, etc.  The Purchased Vessel shall be
condemned or otherwise taken under color of law or requisitioned and the same
shall continue unremedied for at least 20 days, unless such condemnation or
other taking would not have a Material Adverse Effect.
 
 
 
48 

--------------------------------------------------------------------------------

 
 
             SECTION 9.1.8. Arrest.  The Purchased Vessel shall be arrested and
the same shall continue unremedied for at least 20 days, unless such arrest
would not have a Material Adverse Effect.
 
             SECTION 9.1.9. Sale/Disposal of the Purchased Vessel.  The
Purchased Vessel is sold to a company which is not the Borrower or any other
Subsidiary of the Borrower (other than for the purpose of a lease back to the
Borrower or any other Subsidiary of the Borrower).
 
             SECTION 9.1.10. Delayed Delivery of the Purchased Vessel.  If, (a)
within 15 days after the Final Disbursement Date, the Loan has not been utilized
to pay for delivery of the Purchased Vessel, unless (i) the Loan has been
returned to the Facility Agent as prepayment in accordance with Section 3.2(a)
or 3.7 or (ii) the proceeds of the Loan have been deposited to the Pledged
Account in accordance with Section 4.12 or (b) within 10 days after any other
advance, the proceeds of such advance have not been utilized to pay the relevant
instalment payment.
 
             SECTION 9.1.11. Termination of the Construction Contract.  If the
Construction Contract is terminated in accordance with its terms or by other
lawful means prior to delivery of the Purchased Vessel and the parties thereto
do not reach an agreement to reinstate the Construction Contract within 30 days
after such termination.
 
          Notwithstanding anything else contained in this Agreement, if, prior
to delivery of the Purchased Vessel, the Borrower makes a Mandatory Prepayment
pursuant to Section 9.2 as a result of Section 9.1.10 or a voluntary prepayment
pursuant to Section 3.2(a) and the Purchased Vessel is delivered prior to the
Commitment Termination Date, the Borrower shall be entitled to make an
additional Loan Request prior to the Commitment Termination Date as if the funds
had not been previously advanced. Payment of the Loan made pursuant to this
Section shall be without premium or penalty, except as may be required by
Section 4.4.
 
       SECTION 9.2. Mandatory Prepayment.  If any Prepayment Event shall occur
and be continuing, the Facility Agent, upon the direction of the Required
Lenders, shall by notice to the Borrower (a) require the Borrower to prepay in
full on the date of such notice all principal of and interest on the Loan and
all other Obligations or, in the case of a Prepayment Event under Section
9.1.10, all principal of and interest on the relevant advance (and, in such
event, the Borrower agrees to so pay the full unpaid amount of the Loan or the
full unpaid amount of the relevant advance, as the case may be, and all accrued
and unpaid interest thereon and all other Obligations) and (b) except in the
case of a Prepayment Event under Section 9.1.10, terminate the Commitments (if
not theretofore terminated).


ARTICLE X
 
THE FACILITY AGENT AND THE HERMES AGENT
 
       SECTION10.1. Actions.  Each Lender hereby appoints KfW IPEX, as Facility
Agent and as Hermes Agent, as its agent under and for purposes of this Agreement
and each other Loan Document (for purposes of this Article X, the Facility Agent
and the Hermes Agent


 
49 

--------------------------------------------------------------------------------

 


are referred to collectively as the “Agents”).  Each Lender authorizes the
Agents to act on behalf of such Lender under this Agreement and each other Loan
Document and, in the absence of other written instructions from the Required
Lenders received from time to time by the Agents (with respect to which each
Agent agrees that it will comply, except as otherwise provided in this Section
10.1 or as otherwise advised by counsel), to exercise such powers hereunder and
thereunder as are specifically delegated to or required of the Agents by the
terms hereof and thereof, together with such powers as may be reasonably
incidental thereto.  Neither Agent shall be obliged to act on the instructions
of any Lender or the Required Lenders if to do so would, in the opinion of such
Agent, be contrary to any provision of this Agreement or any other Loan Document
or to any law, or would expose such Agent to any actual or potential liability
to any third party.
 
       SECTION 10.2. Indemnity.  Each Lender hereby indemnifies (which indemnity
shall survive any termination of this Agreement) each Agent, pro rata according
to such Lender’s Percentage, from and against any and all claims, damages,
losses, liabilities and expenses (including, without limitation, reasonable fees
and disbursements of counsel) that be incurred by or asserted or awarded
against, such Agent in any way relating to or arising out of this Agreement and
any other Loan Document or any action taken or omitted by such Agent under this
Agreement or any other Loan Document; provided that no Lender shall be liable
for the payment of any portion of such claims, damages, losses, liabilities and
expenses which have resulted from such Agent’s gross negligence or willful
misconduct.  Without limitation of the foregoing, each Lender agrees to
reimburse each Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by such
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement, to the extent that such Agent is not
reimbursed for such expenses by the Borrower.  In the case of any investigation,
litigation or proceeding giving rise to any such indemnified costs, this Section
applies whether any such investigation, litigation or proceeding is brought by
any Agent, any Lender or a third party.  Neither Agent shall be required to take
any action hereunder or under any other Loan Document, or to prosecute or defend
any suit in respect of this Agreement or any other Loan Document, unless it is
expressly required to do so under this Agreement or is indemnified hereunder to
its satisfaction.  If any indemnity in favor of an Agent shall be or become, in
such Agent’s determination, inadequate, such Agent may call for additional
indemnification from the Lenders and cease to do the acts indemnified against
hereunder until such additional indemnity is given.
 
       SECTION 10.3. Funding Reliance, etc. Each Lender shall notify the
Facility Agent by 4:00 p.m., Frankfurt time, one day prior to the advance of the
Loan if it is not able to fund the following day.  Unless the Facility Agent
shall have been notified by telephone, confirmed in writing, by any Lender by
4:00 p.m., Frankfurt time, on the day prior to the advance of the Loan that such
Lender will not make available the amount which would constitute its Percentage
of the Loan on the date specified therefor, the Facility Agent may assume that
such Lender has made such amount available to the Facility Agent and, in
reliance upon such assumption, may, but shall not be obliged to, make available
to the Borrower a corresponding amount.  If and to the extent that such Lender
shall not have made such amount available to the Facility Agent, such Lender and
the Borrower severally agree to repay the Facility Agent forthwith on demand
such corresponding amount together with interest thereon, for each day from the
date the Facility


 
50 

--------------------------------------------------------------------------------

 


Agent made such amount available to the Borrower to the date such amount is
repaid to the Facility Agent, at the interest rate applicable at the time to the
Loan without premium or penalty.
 
       SECTION 10.4. Exculpation.  Neither of the Agents nor any of their
respective directors, officers, employees or agents shall be liable to any
Lender for any action taken or omitted to be taken by it under this Agreement or
any other Loan Document, or in connection herewith or therewith, except for its
own willful misconduct or gross negligence.  Without limitation of the
generality of the foregoing, each Agent (i) may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it and in accordance with the advice of such
counsel, accountants or experts, (ii) makes no warranty or representation to any
Lender and shall not be responsible to any Lender for any statements, warranties
or representations (whether written or oral) made in or in connection with this
Agreement, (iii) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower or the existence at any
time of any Default or Prepayment Event or to inspect the property (including
the books and records) of the Borrower, (iv) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other instrument or document
furnished pursuant hereto, (v) shall incur no liability under or in respect of
this Agreement by action upon any notice, consent, certificate or other
instrument or writing (which may be by telecopier) believed by it to be genuine
and signed or sent by the proper party or parties, and (vi) shall have no
responsibility to the Borrower or any Lender on account of (A) the failure of a
Lender or the Borrower to perform any of its obligations under this Agreement or
any Loan Document; (B) the financial condition of the Borrower; (C) the
completeness or accuracy of any statements, representations or warranties made
in or pursuant to this Agreement or any Loan Document, or in or pursuant to any
document delivered pursuant to or in connection with this Agreement or any Loan
Document; or (D) the negotiation, execution, effectiveness, genuineness,
validity, enforceability, admissibility in evidence or sufficiency of this
Agreement or any Loan Document or of any document executed or delivered pursuant
to or in connection with any Loan Document.
 
       SECTION 10.5. Successor.  The Facility Agent may resign as such at any
time upon at least 30 days’ prior notice to the Borrower and all Lenders,
provided that any such resignation shall not become effective until a successor
Facility Agent has been appointed as provided in this Section 10.5 and such
successor Facility Agent has accepted such appointment.  If the Facility Agent
at any time shall resign, the Required Lenders shall, subject to the immediately
preceding proviso and subject to the consent of the Borrower (such consent not
to be unreasonably withheld), appoint another Lender as a successor to the
Facility Agent which shall thereupon become such Facility Agent’s successor
hereunder (provided that the Required Lenders shall, subject to the consent of
the Borrower unless an Event or Default or a Prepayment Event shall have
occurred and be continuing (such consent not to be unreasonably withheld or
delayed) offer to each of the other Lenders in turn, in the order of their
respective Percentages of the Loan, the right to become successor Facility
Agent).  If no successor Facility Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the Facility Agent’s giving notice of resignation, then the Facility Agent may,
on behalf of the Lenders, appoint a successor Facility Agent, which shall be one
of the Lenders or a commercial banking institution having a combined capital and
surplus of at least


 
51 

--------------------------------------------------------------------------------

 


$1,000,000,000 (or the equivalent in other currencies), subject, in each case,
to the consent of the Borrower (such consent not to be unreasonably
withheld).  Upon the acceptance of any appointment as Facility Agent hereunder
by a successor Facility Agent, such successor Facility Agent shall be entitled
to receive from the resigning Facility Agent such documents of transfer and
assignment as such successor Facility Agent may reasonably request, and shall
thereupon succeed to and become vested with all rights, powers, privileges and
duties of the resigning Facility Agent, and the resigning Facility Agent shall
be discharged from its duties and obligations under this Agreement.  After any
resigning Facility Agent’s resignation hereunder as the Facility Agent, the
provisions of:
 
(a)      this Article X shall inure to its benefit as to any actions taken or
omitted to be taken by it while it was the Facility Agent under this Agreement;
and
 
(b)      Section 11.3 and Section 11.4 shall continue to inure to its benefit.
 
If a Lender acting as the Facility Agent assigns its Loan to one of its
Affiliates, such Facility Agent may, subject to the consent of the Borrower
(such consent not to be unreasonably withheld or delayed) assign its rights and
obligations as Facility Agent to such Affiliate.
 
       SECTION 10.6. Loans by the Facility Agent.  The Facility Agent shall have
the same rights and powers with respect to the Loan made by it or any of its
Affiliates.  The Facility Agent and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with the Borrower or
any Affiliate of the Borrower as if the Facility Agent were not the Facility
Agent hereunder and without any duty to account therefor to the Lenders.  The
Facility Agent shall have no duty to disclose information obtained or received
by it or any of its Affiliates relating to the Borrower or its Subsidiaries to
the extent such information was obtained or received in any capacity other than
as the Facility Agent.
 
       SECTON 10.7. Credit Decisions.  Each Lender acknowledges that it has,
independently of each Agent and each other Lender, and based on such Lender’s
review of the financial information of the Borrower, this Agreement, the other
Loan Documents (the terms and provisions of which being satisfactory to such
Lender) and such other documents, information and investigations as such Lender
has deemed appropriate, made its own credit decision to extend its
Commitment.  Each Lender also acknowledges that it will, independently of each
Agent and each other Lender, and based on such other documents, information and
investigations as it shall deem appropriate at any time, continue to make its
own credit decisions as to exercising or not exercising from time to time any
rights and privileges available to it under this Agreement or any other Loan
Document.
 
       SECTION 10.8. Copies, etc.  Each Agent shall give prompt notice to each
Lender of each notice or request required or permitted to be given to such Agent
by the Borrower pursuant to the terms of this Agreement (unless concurrently
delivered to the Lenders by the Borrower).  Each Agent will distribute to each
Lender each document or instrument received for its account and copies of all
other communications received by such Agent from the Borrower for distribution
to the Lenders by such Agent in accordance with the terms of this Agreement.
 
 
 
52 

--------------------------------------------------------------------------------

 
 
       SECTION 10.9. The Agents’ Rights.  Each Agent may (i) assume that all
representations or warranties made or deemed repeated by the Borrower in or
pursuant to this Agreement or any Loan Document are true and complete, unless,
in its capacity as the Facility Agent, it has acquired actual knowledge to the
contrary, (ii) assume that no Default has occurred unless, in its capacity as an
Agent, it has acquired actual knowledge to the contrary, (iii) rely on any
document or notice believed by it to be genuine, (iv) rely as to legal or other
professional matters on opinions and statements of any legal or other
professional advisers selected or approved by it, (v) rely as to any factual
matters which might reasonably be expected to be within the knowledge of the
Borrower on a certificate signed by or on behalf of the Borrower and (vi)
refrain from exercising any right, power, discretion or remedy unless and until
instructed to exercise that right, power, discretion or remedy and as to the
manner of its exercise by the Lenders (or, where applicable, by the Required
Lenders) and unless and until such Agent has received from the Lenders any
payment which such Agent may require on account of, or any security which such
Agent may require for, any costs, claims, expenses (including legal and other
professional fees) and liabilities which it considers it may incur or sustain in
complying with those instructions.
 
       SECTION 10.10. The Facility Agent’s Duties.  The Facility Agent shall (i)
if requested in writing to do so by a Lender, make enquiry and advise the
Lenders as to the performance or observance of any of the provisions of this
Agreement or any Loan Document by the Borrower or as to the existence of an
Event of Default and (ii) inform the Lenders promptly of any Event of Default of
which the Facility Agent has actual knowledge.
 
The Facility Agent shall not be deemed to have actual knowledge of the falsehood
or incompleteness of any representation or warranty made or deemed repeated by
the Borrower or actual knowledge of the occurrence of any Default unless a
Lender or the Borrower shall have given written notice thereof to the Facility
Agent in its capacity as the Facility Agent.  Any information acquired by the
Facility Agent other than specifically in its capacity as the Facility Agent
shall not be deemed to be information acquired by the Facility Agent in its
capacity as the Facility Agent.
 
The Facility Agent may, without any liability to account to the Lenders,
generally engage in any kind of banking or trust business with the Borrower or
with the Borrower’s subsidiaries or associated companies or with a Lender as if
it were not the Facility Agent.
 
       SECTION10.11. Employment of Agents.  In performing its duties and
exercising its rights, powers, discretions and remedies under or pursuant to
this Agreement or the Loan Documents, each Agent shall be entitled to employ and
pay agents to do anything which such Agent is empowered to do under or pursuant
to this Agreement or the Loan Documents (including the receipt of money and
documents and the payment of money); provided that, unless otherwise provided
herein, including without limitation Section 11.3, the employment of such agents
shall be for such Agent’s account, and to act or refrain from taking action in
reliance on the opinion of, or advice or information obtained from, any lawyer,
banker, broker, accountant, valuer or any other person believed by such Agent in
good faith to be competent to give such opinion, advice or information.
 
 
 
53 

--------------------------------------------------------------------------------

 
 
       SECTION 10.12. Distribution of Payments. The Facility Agent shall pay
promptly to the order of each Lender that Lender’s Percentage Share of every sum
of money received by the Facility Agent pursuant to this Agreement or the Loan
Documents (with the exception of any amounts payable pursuant to the Fee Letter
and any amounts which, by the terms of this Agreement or the Loan Documents, are
paid to the Facility Agent for the account of the Facility Agent alone or
specifically for the account of one or more Lenders) and until so paid such
amount shall be held by the Facility Agent on trust absolutely for that Lender.
 
       SECTION 10.12. Reimbursement. The Facility Agent shall have no liability
to pay any sum to a Lender until it has itself received payment of that
sum.  If, however, the Facility Agent does pay any sum to a Lender on account of
any amount prospectively due to that Lender pursuant to Section 10.12 before it
has itself received payment of that amount, and the Facility Agent does not in
fact receive payment within five (5) Business Days after the date on which that
payment was required to be made by the terms of this Agreement or the Loan
Documents, that Lender will, on demand by the Facility Agent, refund to the
Facility Agent an amount equal to the amount received by it, together with an
amount sufficient to reimburse the Facility Agent for any amount which the
Facility Agent may certify that it has been required to pay by way of interest
on money borrowed to fund the amount in question during the period beginning on
the date on which that amount was required to be paid by the terms of this
Agreement or the Loan Documents and ending on the date on which the Facility
Agent receives reimbursement.
 
       SECTION 10.14. Instructions.  Where an Agent is authorized or directed to
act or refrain from acting in accordance with the instructions of the Lenders or
of the Required Lenders each of the Lenders shall provide such Agent with
instructions within three (3) Business Days of such Agent’s request (which
request may be made orally or in writing).  If a Lender does not provide such
Agent with instructions within that period, that Lender shall be bound by the
decision of such Agent.  Nothing in this Section 10.14 shall limit the right of
such Agent to take, or refrain from taking, any action without obtaining the
instructions of the Lenders or the Required Lenders if such Agent in its
discretion considers it necessary or appropriate to take, or refrain from
taking, such action in order to preserve the rights of the Lenders under or in
connection with this Agreement or the Loan Documents.  In that event, such Agent
will notify the Lenders of the action taken by it as soon as reasonably
practicable, and the Lenders agree to ratify any action taken by the Facility
Agent pursuant to this Section 10.14.
 
       SECTION 10.15. Payments.  All amounts payable to a Lender under this
Section 10.15 shall be paid to such account at such bank as that Lender may from
time to time direct in writing to the Facility Agent.
 
       SECTION 10.16. “Know your customer” Checks.  Each Lender shall promptly
upon the request of the Facility Agent supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Facility
Agent (for itself) in order for the Facility Agent to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in this Agreement or the Loan Documents.
 
       SECTION 10.17. No Fiduciary Relationship.  Except as provided in
Section 10.12, no Agent shall have any fiduciary relationship with or be deemed
to be a trustee of or for any


 
54 

--------------------------------------------------------------------------------

 


other person and nothing contained in this Agreement or any Loan Document shall
constitute a partnership between any two or more Lenders or between either Agent
and any other person.
 
ARTICLE XI
 
MISCELLANEOUS PROVISIONS
 
       SECTION 11.1. Waivers, Amendments, etc.  The provisions of this Agreement
and of each other Loan Document may from time to time be amended, modified or
waived, if such amendment, modification or waiver is in writing and consented to
by the Borrower and the Required Lenders; provided that no such amendment,
modification or waiver which would:
 
a.  
modify any requirement hereunder that any particular action be taken by all the
Lenders or by the Required Lenders shall be effective unless consented to by
each Lender;

 
b.  
modify this Section 11.1 or change the definition of “Required Lenders” shall be
made without the consent of each Lender;

 
c.  
increase the Commitment of any Lender shall be made without the consent of such
Lender;

 
d.  
reduce any fees described in Article III payable to any Lender shall be made
without the consent of such Lender;

 
e.  
extend the Commitment Termination Date of any Lender shall be made without the
consent of such Lender;

 
f.  
extend the due date for, or reduce the amount of, any scheduled repayment or
prepayment of principal of or interest on the Loan (or reduce the principal
amount of or rate of interest on the Loan) owed to any Lender shall be made
without the consent of such Lender; or

 
g.  
affect adversely the interests, rights or obligations of the Facility Agent in
its capacity as such shall be made without consent of the Facility Agent.

 
No failure or delay on the part of the Facility Agent or any Lender in
exercising any power or right under this Agreement or any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such power or right preclude any other or further exercise thereof or the
exercise of any other power or right.  No notice to or demand on the Borrower in
any case shall entitle it to any notice or demand in similar or other
circumstances.  No waiver or approval by any the Facility Agent or any Lender
under this Agreement or any other Loan Document shall, except as may be
otherwise stated in such waiver or approval, be applicable to subsequent
transactions.  No waiver or approval hereunder shall require any similar or
dissimilar waiver or approval thereafter to be granted hereunder.  The Lenders
hereby agree, at any time and from time to time that the Nordea Agreement or the
Citibank Agreement is amended or refinanced, to negotiate in good faith to amend
this Agreement to conform any representations, warranties, covenants or events
of default in this Agreement to the amendments
 


 
55 

--------------------------------------------------------------------------------

 


made to any substantively comparable provisions in the Nordea Agreement or the
Citibank Agreement or any refinancing thereof.
 
       SECTION 11.2. Notices.
 
(a)           All notices and other communications provided to any party hereto
under this Agreement or any other Loan Document shall be in writing, by
facsimile or by electronic mail and addressed, delivered or transmitted to such
party at its address, facsimile number or electronic mail address set forth
below its signature hereto or set forth in the Lender Assignment Agreement or at
such other address, or facsimile number as may be designated by such party in a
notice to the other parties.  Any notice, if mailed and properly addressed with
postage prepaid or if properly addressed and sent by pre-paid courier service,
shall be deemed given when received; any notice, if transmitted by facsimile,
shall be deemed given when transmitted provided it is received in legible form;
any notice, if transmitted by electronic mail, shall be deemed given upon
acknowledgment of receipt by the recipient.
 
(b)           So long as KfW IPEX is the Facility Agent, the Borrower may
provide to the Facility Agent all information, documents and other materials
that it furnishes to the Facility Agent hereunder or any other Loan Document
(and any guaranties, security agreements and other agreements relating thereto),
including, without limitation, all notices, requests, financial statements,
financial and other reports, certificates and other materials, but excluding any
such communication that (i) relates to a request for a new, or a conversion of
an existing advance or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due hereunder or any other Loan Document prior
to the scheduled date therefor, (iii) provides notice of any Default or Event of
Default or (iv) is required to be delivered to satisfy any condition precedent
to the effectiveness of the Agreement and/or any advance or other extension of
credit hereunder (all such non-excluded communications being referred to herein
collectively as “Communications”), by transmitting the Communications in an
electronic/soft medium in a format acceptable to the Facility Agent at
claudia.wenzel@kfw.de (or such other email address notified by the Facility
Agent to the Borrower); provided that any Communication requested pursuant to
Section 7.1.1(h) shall be in a format acceptable to the Borrower and the
Facility Agent.
 
(1)           The Borrower agrees that the Facility Agent may make such items
included in the Communications as the Borrower may specifically agree available
to the Lender Parties by posting such notices, at the option of the Borrower, on
Intralinks (the “Platform”).  Although the primary web portal is secured with a
dual firewall and a User ID/Password Authorization System and the Platform is
secured through a single user per deal authorization method whereby each user
may access the Platform only on a deal-by-deal basis, the Borrower acknowledges
that (i) the distribution of material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution, (ii) the Platform is provided “as is” and “as available”
and (iii) neither the Facility Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform.  No warranty of any kind, express, implied or statutory,
including, without limitation, any warranty of merchantability, fitness for a
particular purpose, non-infringement of
 


 
56 

--------------------------------------------------------------------------------

 


third party rights or freedom from viruses or other code defects, is made by the
Facility Agent or any of its Affiliates in connection with the Platform.
 
(2)           The Facility Agent agrees that the receipt of Communications by
the Facility Agent at its e-mail address set forth above shall constitute
effective delivery of such Communications to the Facility Agent for purposes
hereunder and any other Loan Document (and any guaranties, security agreements
and other agreements relating thereto).
 
       SECTION 11.3. Payment of Costs and Expenses.  The Borrower agrees to pay
on demand all reasonable expenses of the Facility Agent (including the
reasonable fees and out-of-pocket expenses of counsel to the Facility Agent and
of local counsel, if any, who may be retained by counsel to the Facility Agent)
in connection with any amendments, waivers, consents, supplements or other
modifications to, this Agreement or any other Loan Document as may from time to
time hereafter be required, whether or not the transactions contemplated hereby
are consummated.  In addition, the Borrower agrees to pay reasonable fees and
out of pocket expenses of counsel to the Facility Agent in connection with the
funding under this Agreement.  The Borrower further agrees to pay, and to save
the Facility Agent and the Lenders harmless from all liability for, any stamp,
recording, documentary or other similar taxes arising from the execution,
delivery or enforcement of this Agreement or the borrowing hereunder or any
other Loan Documents.  The Borrower also agrees to reimburse the Facility Agent
and each Lender upon demand for all reasonable out-of-pocket expenses (including
reasonable attorneys’ fees and legal expenses) incurred by the Facility Agent or
such Lender in connection with (x) the negotiation of any restructuring or
“work-out”, whether or not consummated, of any Obligations and (y) the
enforcement of any Obligations.
 
       SECTION 11.4. Indemnification.  In consideration of the execution and
delivery of this Agreement by each Lender and the extension of the Commitments,
the Borrower hereby indemnifies and holds harmless the Facility Agent, each
Lender and each of their respective Affiliates and their respective officers,
advisors, directors and employees (collectively, the “Indemnified Parties”) from
and against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and disbursements of counsel),
joint or several, that may be incurred by or asserted or awarded against any
Indemnified Party (including, without limitation, in connection with any
investigation, litigation or proceeding or the preparation of a defense in
connection therewith), in each case arising out of or in connection with or by
reason of this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby or any actual or proposed use of the proceeds of
the Loans (collectively, the “Indemnified Liabilities”), except to the extent
such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
primarily from such Indemnified Party’s gross negligence or willful
misconduct.  In the case of an investigation, litigation or other proceeding to
which the indemnity in this paragraph applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower, any of its directors, security holders or creditors, an Indemnified
Party or any other person or an Indemnified Party is otherwise a party
thereto.  Each Indemnified Party shall (a) furnish the Borrower with prompt
notice of any action, suit or other claim covered by this Section 11.4, (b) not
agree to any settlement or compromise of any such action, suit or claim without
the Borrower’s prior consent, (c) shall cooperate fully in the Borrower’s
defense of any such action, suit or other claim


 
57 

--------------------------------------------------------------------------------

 


(provided that the Borrower shall reimburse such indemnified party for its
reasonable out-of-pocket expenses incurred pursuant hereto) and (d) at the
Borrower’s request, permit the Borrower to assume control of the defense of any
such claim, other than regulatory, supervisory or similar investigations,
provided that (i) the Borrower acknowledges in writing its obligations to
indemnify the Indemnified Party in accordance with the terms herein in
connection with such claims, (ii) the Borrower shall keep the Indemnified Party
fully informed with respect to the conduct of the defense of such claim, (iii)
the Borrower  shall consult in good faith with  the Indemnified Party (from time
to time and before taking any material decision) about the conduct of the
defense of such claim, (iv) the Borrower shall conduct the defense of such claim
properly and diligently taking into account its own interests and those of the
Indemnified Party, (v) the Borrower shall employ counsel reasonably acceptable
to the Indemnified Party and at the Borrower’s expense, and (vi) the Borrower
shall not enter into a settlement with respect to such claim unless either (A)
such settlement involves only the payment of a monetary sum, does not include
any performance by or an admission of liability or responsibility on the part of
the Indemnified Party, and contains a provision unconditionally releasing the
Indemnified Party and each other indemnified party from, and holding all such
persons harmless, against, all liability in respect of claims by any releasing
party or (B) the Indemnified Party provides written consent to such settlement
(such consent not to be unreasonably withheld or delayed).  Notwithstanding the
Borrower’s election to assume the defense of such action, the Indemnified Party
shall have the right to employ separate counsel and to participate in the
defense of such action and the Borrower shall bear the fees, costs and expenses
of such separate counsel if (i) the use of counsel chosen by the Borrower to
represent the Indemnified Party would present such counsel with an actual or
potential conflict of interest, (ii) the actual or potential defendants in, or
targets of, any such action include both the Borrower and the Indemnified Party
and the Indemnified Party shall have concluded that there may be legal defenses
available to it which are different from or additional to those available to the
Borrower and determined that it is necessary to employ separate counsel in order
to pursue such defenses (in which case the Borrower shall not have the right to
assume the defense of such action on the Indemnified Party’s behalf), (iii) the
Borrower  shall not have employed counsel reasonably acceptable to the
Indemnified Party to represent the Indemnified Party within a reasonable time
after notice of the institution of such action, or (iv) the Borrower authorizes
the Indemnified Party to employ separate counsel at the Borrower’s expense.  The
Borrower acknowledges that none of the Indemnified Parties shall have any
liability (whether direct or indirect, in contract, tort or otherwise) to the
Borrower or any of its security holders or creditors for or in connection with
the transactions contemplated hereby, except to the extent such liability is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have resulted primarily from such Indemnified Party’s gross
negligence or willful misconduct.  In no event, however, shall any Indemnified
Party be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings).  If and to the extent that the
foregoing undertaking may be unenforceable for any reason, the Borrower hereby
agrees to make the maximum contribution to the payment and satisfaction of each
of the Indemnified Liabilities which is permissible under applicable law.
 
       SECTION 11.5. Survival. The obligations of the Borrower under Sections
4.3,4.4, 4.5, 4.6, 4.7, 11.3 and 11.4 and the obligations of the Lenders under
Section 10.1, shall in each case survive any termination of this Agreement and
the payment in full of all Obligations. The representations and warranties made
by the Borrower in this Agreement and in each other Loan


 
58 

--------------------------------------------------------------------------------

 


Document shall survive the execution and delivery of this Agreement and each
such other Loan Document.
 
       SECTION 11.6. Severability.  Any provision of this Agreement or any other
Loan Document which is prohibited or unenforceable in any jurisdiction shall, as
to such provision and such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions of
this Agreement or such Loan Document or affecting the validity or enforceability
of such provision in any other jurisdiction.
 
       SECTION 11.7. Headings.  The various headings of this Agreement and of
each other Loan Document are inserted for convenience only and shall not affect
the meaning or interpretation of this Agreement or such other Loan Document or
any provisions hereof or thereof.
 
       SECTION 11.8. Execution in Counterparts,.   This Agreement may be
executed by the parties hereto in several counterparts, each of which shall be
deemed to be an original and all of which shall constitute together but one and
the same agreement.
 
       SECTION 11.9. Third Party Rights.   Notwithstanding the provisions of the
Contracts (Rights of Third Parties) Act 1999, no term of this Agreement is
enforceable by a person who is not a party to it.
 
       SECTION 11.10. Successors and Assigns.  This Agreement shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns; provided that:
 
a.  
except to the extent permitted under Section 7.2.5, the Borrower may not assign
or transfer its rights or obligations hereunder without the prior written
consent of the Facility Agent and each Lender; and

 
b.  
the rights of sale, assignment and transfer of the Lenders are subject to
Section 11.11.

 
       SECTION 11.11. Sale and Transfer of the Loan; Participations in the
Loan.  Each Lender may assign its Loan to one or more other Persons (a “New
Lender”), or sell participations in its Loan to one or more other Persons;
provided that, in the case of assignments, such New Lender enters into an
Interest Make-Up Agreement; and provided further that, in the case of
assignments, such Lender shall use commercially reasonable efforts to assign
only to a New Lender that has agreed to enter into an Option A Refinancing
Agreement.
 
             SECTION 11.11.1. Assignments  (i) KfW IPEX, as Lender, (A)(1) with
the written consent of the Borrower (which consent shall not be unreasonably
delayed or withheld but which consent shall be deemed to have been given in the
absence of a written notice delivered by the Borrower to KfW IPEX, on or before
the fifth Business Day after receipt by the Borrower of KfW IPEX’s request for
consent, stating, in reasonable detail, the reasons why the Borrower proposes to
withhold such consent) may at any time (and from time to time) assign or
transfer (including by way of novation) to one or more commercial banks or other
financial institutions, when taken together with participations sold by KfW IPEX
pursuant to Section 11.11.2, up to 50.0% of the aggregate principal amount of
the Loan or the total aggregate


 
59 

--------------------------------------------------------------------------------

 


Commitments and (2) after having assigned or transferred, when taken together
with participations sold by KfW IPEX pursuant to Section 11.11.2, 50.0% of the
aggregate principal amount of the Loan or total aggregate Commitments (pursuant
to the foregoing clause (1) and/or Section 11.11.2, with the written consent of
the Borrower (which consent may be withheld at the discretion of the Borrower)
may at any time (and from time to time) assign or transfer (including by way of
novation) to one or more commercial banks or other financial institutions all or
any fraction of KfW IPEX’s remaining Loan or Commitment and (B) in connection
with the primary syndication of the Loan, at any time (and from time to time)
assign or transfer to one or more commercial banks or other financial
institutions identified by the Borrower in consultation with KfW IPEX that
fraction of KfW IPEX’s Loan or Commitment that it is directed by the Borrower to
assign or transfer.
 
(ii) Any Lender (other than KfW IPEX) with the written consents of the Borrower
and the Facility Agent (which consents shall not be unreasonably delayed or
withheld and which consent, in the case of the Borrower, shall be deemed to have
been given in the absence of a written notice delivered by the Borrower to the
Facility Agent, on or before the fifth Business Day after receipt by the
Borrower of such Lender’s request for consent, stating, in reasonable detail,
the reasons why the Borrower proposes to withhold such consent) may at any time
(and from time to time) assign or transfer to one or more commercial banks or
other financial institutions all or any fraction of such Lender’s Loan; provided
that any Affiliate of KfW IPEX shall be subject to the provisions of Section
11.11.1(i) and 11.11.2(f) as if such Affiliate were KfW IPEX.
 
(iii) Any Lender, with notice to the Borrower and the Facility Agent, and,
notwithstanding the foregoing clauses (i) and (ii), without the consent of the
Borrower, or the Facility Agent may assign or transfer (A) to any of its
Affiliates (including, in the case of KfW IPEX, KfW) or (B) following the
occurrence and during the continuance of an Event of Default or a Prepayment
Event, to any other Person, in either case, all or any fraction of such Lender’s
Loan.
 
(iv) Any Lender may (notwithstanding the foregoing clauses, and without notice
to, or consent from, the Borrower or the Facility Agent) assign or charge all or
any portion of its Loan to (i) any Federal Reserve Bank as collateral security
pursuant to Regulation A of the F.R.S. Board and any Operating Circular issued
by such Federal Reserve Bank all or any fraction of such Lender’s Loan or (ii)
to the Refinancing Bank as collateral security pursuant to the terms of any
Option A Refinancing Agreement entered into by such Lender.
 
(v) No Lender, may (notwithstanding the foregoing clauses) assign or transfer
any of its rights under this Agreement unless it has given prior written
notification of the transfer to Hermes and has obtained a prior written consent
from Hermes.
 
(vi) Nothing in this Section 11.11.1 shall prejudice the right of the Lender to
assign its rights under this Agreement to Hermes, if such assignment is required
to be made by that Lender to Hermes in accordance with the Hermes Insurance
Policy.
 
Each Person described in the foregoing clauses as being the Person to whom such
assignment or transfer is to be made, is hereinafter referred to as an “Assignee
Lender”.  Assignments in a
 


 
60 

--------------------------------------------------------------------------------

 


minimum aggregate amount of $25,000,000 (or, if less, all of such Lender’s Loan
and Commitment) (which assignment or transfer shall be of a constant, and not a
varying, percentage of such Lender’s Loan) are permitted; provided that the
Borrower and the Facility Agent shall be entitled to continue to deal solely and
directly with such Lender in connection with the interests so assigned or
transferred to an Assignee Lender until:
 
a.  
written notice of such assignment or transfer, together with payment
instructions, addresses and related information with respect to such Assignee
Lender, shall have been given to the Borrower and the Facility Agent by such
Lender and such Assignee Lender;

 
b.  
such Assignee Lender shall have executed and delivered to the Borrower and the
Facility Agent a Lender Assignment Agreement, accepted by the Facility Agent
and, if the Loan is a Fixed Rate Loan, any other agreements required by the
Facility Agent or the CIRR Representative in connection therewith; and

 
c.  
the processing fees described below shall have been paid.

 
From and after the date that the Facility Agent accepts such Lender Assignment
Agreement, (x) the Assignee Lender thereunder shall be deemed automatically to
have become a party hereto and to the extent that rights and obligations
hereunder have been assigned or transferred to such Assignee Lender in
connection with such Lender Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and under the other Loan Documents, and (y)
the assignor Lender, to the extent that rights and obligations hereunder have
been assigned or transferred by it, shall be released from its obligations
hereunder and under the other Loan Documents, other than any obligations arising
prior to the effective date of such assignment.  Except to the extent resulting
from a subsequent change in law, in no event shall the Borrower be required to
pay to any Assignee Lender any amount under Sections 4.2(c), 4.3, 4.4, 4.5, 4.6
and 4.7 that is greater than the amount which it would have been required to pay
had no such assignment been made.  Such assignor Lender or such Assignee Lender
must also pay a processing fee to the Facility Agent upon delivery of any Lender
Assignment Agreement in the amount of $2,000 (and shall also reimburse the
Facility Agent and the CIRR Representative for any reasonable out-of-pocket
costs, including reasonable attorneys’ fees and expenses, incurred in connection
with the assignment).
 
             SECTION 11.11.2. Participations.  Any Lender may at any time sell
to one or more commercial banks or other financial institutions (each of such
commercial banks and other financial institutions being herein called a
“Participant”) participating interests in its Loan; provided that:
 
a.  
no participation contemplated in this Section 11.11.2 shall relieve such Lender
from its obligations hereunder;

 
b.  
such Lender shall remain solely responsible for the performance of its
obligations hereunder;

 
 
 
61 

--------------------------------------------------------------------------------

 
 
c.  
the Borrower and the Facility Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and each of the other Loan Documents;

 
d.  
no Participant, unless such Participant is an Affiliate of such Lender, shall be
entitled to require such Lender to take or refrain from taking any action
hereunder or under any other Loan Document, except that such Lender may agree
with any Participant that such Lender will not, without such Participant’s
consent, take any actions of the type described in clauses (b) through (f) of
Section 11.1;

 
e.  
the Borrower shall not be required to pay any amount under Sections 4.2(c), 4.3,
4.4, 4.5, 4.6 and 4.7 that is greater than the amount which it would have been
required to pay had no participating interest been sold; and

 
f.  
each Lender Party that sells a participation under this Section 11.11.2 shall,
acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest on) each of the Participant’s
interest in the Lender Party’s Advances, Commitments or other interests
hereunder (the “Participant Register”).  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender may treat each person
whose name is recorded in the Participant Register as the owner of such
participation for all purposes hereunder.

 
g.  
KfW IPEX may not sell participating interests pursuant to this Section 11.11.2
aggregating, when taken together with Loans and/or Commitments sold by KfW IPEX
pursuant to Section 11.11.1, more than 50.0% the aggregate principal amount of
the Loan and/or the aggregate Commitments without the written consent of the
Borrower (which consent shall not be required following the occurrence and
during the continuance of an Event of Default or a Prepayment Event).

 
The Borrower acknowledges and agrees that each Participant, for purposes of
Sections 4.2(c), 4.3, 4.4, 4.5, 4.6 and clause (e) of 7.1.1, shall be considered
a Lender.
 
             SECTION 11.11.3.  Register.  The Facility Agent, acting as agent
for the Borrower, shall maintain at its address referred to in Section 11.2 a
copy of each Lender Assignment Agreement delivered to and accepted by it and a
register for the recordation of the names and addresses of the Lenders and the
Commitment(s) of, and principal amount of the Loan owing to, each Lender Party
from time to time (the “Register”).  The entries in the Register shall be
conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Facility Agent and the Lenders may treat each Person whose name is
recorded in the Register as a Lender hereunder for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower or
any Lender at any reasonable time and from time to time upon reasonable prior
notice.
 
       SECTION 11.12. Other Transactions. Nothing contained herein shall
preclude the Facility Agent or any Lender from engaging in any transaction, in
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Affiliates in


 
62 

--------------------------------------------------------------------------------

 


which the Borrower or such Affiliate is not restricted hereby from engaging with
any other Person.
 
       SECTION 11.13. Hermes Insurance Policy.
 
             SECTION 11.13.1. Terms of Hermes Insurance Policy
 
(a)  
95% cover of the Loan.

 
(b)  
If the Borrower does not exercise the Alternative Disbursement Option, the
Hermes Fee will not exceed 2.37% of the aggregate principal amount of the Loan
as advanced on or prior to the Final Disbursement Date. Before exercising the
Alternative Disbursement Option, the Borrower may request that the Hermes Agent
obtain an indication of the new Hermes Fee (which it is anticipated will apply
if the Borrower exercises the Alternative Disbursement Option) before it
delivers notice of its option to exercise the Alternative Disbursement Option,
which request shall not be considered to be notice of the Borrower’s intent to
exercise the Alternative Disbursement Option. Such new Hermes Fee shall become
effective only if the Borrower delivers notice of its option to exercise the
Alternative Disbursement Option.  If the Hermes Fee is so increased, each Lender
agrees that its Commitment shall be increased by an amount equal to its pro rata
share of the excess of the new Hermes Fee over the old Hermes Fee.

 
(c)  
The parties have entered into this Agreement on the basis that the Hermes
Insurance Policy shall contain the following terms and should such terms not be
included within the Hermes Insurance Policy, then the Borrower may cancel the
Commitment(s):

 
(i)  
25% of the Hermes Fee as in effect on the date of issuance of the Hermes
Insurance Policy (“First Fee”) will be payable to the Hermes Agent or Hermes on
demand following the issue of the Hermes Insurance Policy;

 
(ii)  
2.37% (or such higher percentage as determined under Section 11.13.1(b) if the
Borrower exercises the Alternative Disbursement Option) of the Maximum Loan
Amount less the First Fee (“Second Fee”) will be payable to the Hermes Agent or
Hermes on the First Disbursement Date;

 
(iii)  
if the Commitments are cancelled in full by the Borrower or the Lenders on or
prior to the First Disbursement Date, Hermes shall be required to reimburse the
Hermes Agent the amount of the First Fee less an administration fee (such
administration fee to be no greater than 5% of the amount refunded but in any
event not exceeding EUR 2,500);

 
(iv)  
if the Commitments are cancelled in part by the Borrower on or prior to the
First Disbursement Date, Hermes shall be required to reimburse the

 


 
63 

--------------------------------------------------------------------------------

 


Hermes Agent an amount equal to a corresponding proposition of the First Fee,
based on the proportion of the aggregate Commitments prior to such cancellation
to the aggregate Commitments after giving effect to such cancellation, less an
administration fee (such administration fee to be no greater than 5% of the
amount refunded but in any event not exceeding  EUR 2,500); and
 
(v)  
if, after the First Disbursement Date, the Borrower reduces the Commitments
and/or prepays all or part of the Loan in accordance with this Agreement, Hermes
shall be required to reimburse the Hermes Agent an amount equal to all or a
corresponding proportion of the unexpired portion of the Hermes Fee, having
regard to the amount of the reduction in Commitments and/or prepayment and the
remaining term of the Loan less the sum of (x) a break funding fee equal to 20%
of the unexpired portion of the Hermes Fee and (y) an administration fee (such
fee to be no greater than 5% of the amount refunded but in any event not
exceeding EUR 2,500).

 
             SECTION 11.13.2. Obligations of the Borrower.
 
(a)  
Provided that the Hermes Insurance Policy complies with Section 11.13.1, the
Borrower shall pay (a) the First Fee to the Hermes Agent or Hermes on demand
following the issue of the Hermes Insurance Policy and (b) the Second Fee to the
Hermes Agent or Hermes on the First Disbursement Date.  In each case, if
received by the Hermes Agent, the Hermes Agent shall pay such amount to Hermes.

 
(b)  
Provided that the Hermes Insurance Policy complies with Section 11.13.1, the
Borrower shall pay to the Hermes Agent or Hermes an issue fee of EUR 12,500 for
the issue of the Hermes Insurance Policy on demand following issue of the Hermes
Insurance Policy.

 
             SECTION 11.13.3. Obligations of the Hermes Agent and the Lenders.
 
(a)  
Promptly upon receipt of the Hermes Insurance Policy from Hermes, the Hermes
Agent shall (subject to any confidentiality undertakings given to Hermes by the
Hermes Agent pursuant to the terms of the Hermes Insurance Policy) send a copy
thereof to the Borrower.

 
(b)  
The Hermes Agent shall perform such acts or provide such information, which are,
acting reasonably, within its power so to perform or so to provide, as required
by Hermes under the Hermes Insurance Policy as necessary to ensure that the
Lenders obtain the support of Hermes pursuant to the Hermes Insurance Policy.

 
(c)  
The Hermes Agent shall:

 
 
 
64 

--------------------------------------------------------------------------------

 
 
(i)  
make written requests to Hermes seeking a reimbursement of the Hermes Fee in the
circumstances described in  Section 11.13.1(c)(iii), (iv) or (v) promptly after
the relevant cancellation or prepayment and (subject to any confidentiality
undertakings given to Hermes by the Hermes Agent pursuant to the terms of the
Hermes Insurance Policy) provide a copy of the request to the Borrower;

 
(ii)  
use its reasonable endeavours to maximize the amount of any reimbursement of the
Hermes Fee to which the Hermes Agent is entitled;

 
(iii)  
pay to the Borrower the full amount of any reimbursement of the Hermes Fee that
the Hermes Agent receives from Hermes within two (2) Business Days of receipt
with same day value; and

 
(iv)  
relay the good faith concerns of the Borrower to Hermes regarding the amount it
is required to pay to Hermes or the amount of any reimbursement to which the
Hermes Agent is entitled, it being agreed that the Hermes Agent’s obligation
shall be no greater than simply to pass on to Hermes the Borrower’s concerns.

 
(d)  
Each Lender will co-operate with the Hermes Agent, the Facility Agent and each
other Lender, and take such action and/or refrain from taking such action as may
be reasonably necessary, to ensure that the Hermes Insurance Policy and each
Interest Make-Up Agreement (as defined in and entered into in accordance with
the Terms and Conditions) continue in full force and effect and shall indemnify
and hold harmless each other Lender in the event that the Hermes Insurance
Policy or such Interest Make-Up Agreement (as the case may be) does not continue
in full force and effect due to its gross negligence or willful default.

 
       SECTION 11.14. Law and Jurisdiction
 
             SECTION 11.14.1. Governing Law.  This Agreement and any
non-contractual obligations arising out of or in respect of this Agreement shall
in all respects be governed by and interpreted in accordance with English Law.
 
             SECTION 11.14.2. Jurisdiction.  For the exclusive benefit of the
Facility Agent and the Lenders, the parties to this Agreement irrevocably agree
that the courts of England are to have jurisdiction to settle any disputes which
may arise out of or in connection with this Agreement and that any proceedings
may be brought in those courts.  The Borrower irrevocably waives any objection
which it may now or in the future have to the laying of the venue of any
proceedings in any court referred to in this Section, and any claim that those
proceedings have been brought in an inconvenient or inappropriate forum.
 
             SECTION 11.14.3. Alternative Jurisdiction.  Nothing contained in
this Section shall limit the right of the Facility Agent or the Lenders to
commence any proceedings against the Borrower in any other court of competent
jurisdiction nor shall the commencement of


 
65 

--------------------------------------------------------------------------------

 


any proceedings against the Borrower in one or more jurisdictions preclude the
commencement of any proceedings in any other jurisdiction, whether concurrently
or not.
 
             SECTION 11.14.4. Service of Process.  Without prejudice to the
right of the Facility Agent or the Lenders to use any other method of service
permitted by law, the Borrower irrevocably agrees that any writ, notice,
judgment or other legal process shall be sufficiently served on it if addressed
to it and left at or sent by post to RCL Cruises Ltd., presently at Building 2,
Aviator Park, Station Road, Addlestone, Surrey KT15 2PG, Attention: General
Counsel, and in that event shall be conclusively deemed to have been served at
the time of leaving or, if posted, at 9:00 am on the third Business Day after
posting by prepaid first class registered post.
 
       SECTION 11.15. Confidentiality.  Each of the Facility Agent and the
Lenders agrees to maintain and to cause its Affiliates to maintain the
confidentiality of all information provided to it by the Borrower or any
Subsidiary of the Borrower, or by the Facility Agent on the Borrower’s or such
Subsidiary’s behalf, under this Agreement, and neither it nor any of its
Affiliates shall use any such information other than in connection with or in
enforcement of this Agreement or in connection with other business now or
hereafter existing or contemplated with the Borrower or any Subsidiary, except
to the extent such information (i) was or becomes generally available to the
public other than as a result of disclosure by it or its Affiliates or their
respective directors, officers, employees and agents, or (ii) was or becomes
available on a non-confidential basis from a source other than the Borrower or
any of its Subsidiaries so long as such source is not, to its knowledge,
prohibited from disclosing such information by a legal, contractual or fiduciary
obligation to the Borrower or any of its Affiliates; provided, however, that it
may disclose such information (A) at the request or pursuant to any requirement
of any self-regulatory body, governmental body, agency or official to which the
Facility Agent, any Lender or any of their respective Affiliates is subject or
in connection with an examination of the Facility Agent, such Lender or any of
their respective Affiliates by any such authority or body, including without
limitation the Federal Republic of Germany; (B) pursuant to subpoena or other
court process; (C) when required to do so in accordance with the provisions of
any applicable requirement of law; (D) to the extent reasonably required in
connection with any litigation or proceeding to which the Facility Agent, any
Lender or their respective Affiliates may be party; (E) to the extent reasonably
required in connection with the exercise of any remedy hereunder; (F) to the
Facility Agent or such Lender’s independent auditors, counsel, and any other
professional advisors of the Facility Agent or such Lender who are advised of
the confidentiality of such information; (G) to any participant or assignee,
provided that such Person agrees to keep such information confidential to the
same extent required of the Facility Agent and the Lenders hereunder; (H) as to
the Facility Agent, any Lender or their respective Affiliates, as expressly
permitted under the terms of any other document or agreement regarding
confidentiality to which the Borrower or any Subsidiary is party with the
Facility Agent, such Lender or such Affiliate; (I) to its Affiliates and its
Affiliates’ directors, officers, employees, professional advisors and agents,
provided that each such Affiliate, director, officer, employee, professional
advisor or agent shall keep such information confidential to the same extent
required of the Facility Agent and the Lenders hereunder; and (J) to any other
party to the Agreement.  Each of the Facility Agent and the Lenders shall be
responsible for any breach of this Section 11.15 by any of its Affiliates or any
of its or its Affiliates’ directors, officers, employees, professional advisors
and agents.


 
 
66 

--------------------------------------------------------------------------------

 
 
 
 

 
 
67 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Hull No. S-697 Credit
Agreement to be executed by their respective officers thereunto duly authorized
as of the day and year first above written.
 

   
ROYAL CARIBBEAN CRUISES LTD.
 
By _________________________
Name:
Title:
 
 
Address: 1050 Caribbean Way
Miami, Florida 33132
Facsimile No.:  (305) 539-6400
Email:     agibson@rccl.com
bstein@rccl.com
Attention:  Vice President of Treasury
With a copy to:  General Counsel



 


 


 
 

--------------------------------------------------------------------------------

 




 
 

   
KFW IPEX-BANK GMBH, as Hermes Agent,
Facility Agent and Lender
     
Commitment
 
   
100% of the US Dollar
Maximum Loan
Amount
 
By__________________________
Name:
Title:
 
   
By: ________________________
Name:
Title:
 
Address:  Palmengartenstrasse 5-9
D-60325 Frankfurt am Main
Germany
Facsimile No.:  +49 (69) 7431 3768
Email:           claudia.wenzel@kfw.de
Attention:  Shipfinancing Department
With a copy to:  Credit Operations
Facsimile No.: +49 (69) 7431 2944



 
 

--------------------------------------------------------------------------------

 




 
EXHIBIT A


Preliminary Repayment Schedule
US Dollars ($)
             
No.
 
Repayment Dates
Repayment
Loan Balance
 
 
           
1
 
6
 
months after Delivery
 
 
2
 
12
 
months after Delivery
 
 
3
 
18
 
months after Delivery
 
 
4
 
24
 
months after Delivery
 
 
5
 
30
 
months after Delivery
 
 
6
 
36
 
months after Delivery
 
 
7
 
42
 
months after Delivery
 
 
8
 
48
 
months after Delivery
 
 
9
 
54
 
months after Delivery
 
 
10
 
60
 
months after Delivery
 
 
11
 
66
 
months after Delivery
 
 
12
 
72
 
months after Delivery
 
 
13
 
78
 
months after Delivery
 
 
14
 
84
 
months after Delivery
 
 
15
 
90
 
months after Delivery
 
 
16
 
96
 
months after Delivery
 
 
17
 
102
 
months after Delivery
 
 
18
 
108
 
months after Delivery
 
 
19
 
114
 
months after Delivery
 
 
20
 
120
 
months after Delivery
 
 
21
 
126
 
months after Delivery
 
 
22
 
132
 
months after Delivery
 
 
23
 
138
 
months after Delivery
 
 
24
 
144
 
months after Delivery
 
 
 
 
       
 
               





 
A-1 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
FORM OF LOAN REQUEST


KfW IPEX-Bank GmbH,
as Facility Agent
Palmengartenstrasse 5-9
D-60325 Frankfurt am Main
Federal Republic of Germany




Attention:      [Name]
          [Title]


HULL NO. S-697 – NOTICE OF DRAWDOWN


Gentlemen and Ladies:


  This Loan Request is delivered to you pursuant to Section 2.3 of the Hull No.
S-697 Credit Agreement, dated as of June 8, 2011 (together with all amendments,
if any, from time to time made thereto, the “Agreement”), among Royal Caribbean
Cruises Ltd. (the “Borrower”), KfW IPEX-Bank GmbH as Facility Agent (in such
capacity, the “Facility Agent”), and as Hermes agent, and KfW IPEX-Bank GmbH and
the various other financial institutions from time to time party thereto as
Lenders.  Unless otherwise defined herein or the context otherwise requires,
terms used herein have the meanings provided in the Agreement.
 
The Borrower hereby requests that [an advance in respect of] the Loan be made in
the [aggregate] principal amount of US$              [plus the Dollar amount
that corresponds to [   ]% of the EUR amount of the Hermes Fee, as determined
pursuant to Section 2.3(d) of the Agreement]1 on ___________, 20__, which amount
does not exceed [the US Dollar Maximum Loan Amount]2 [the US Dollar Equivalent
of 80% of the installment payment owing to the Builder under the Construction
Contract on such date [plus the Dollar amount that corresponds to [   ]% of the
EUR amount of the Hermes Fee]3]4 [the excess of the US Dollar Maximum Loan
Amount over the aggregate amount of all advances made prior to the Final
Disbursement Date]5  The Dollar amount is based on the weighted average rate of
exchange that the Borrower has agreed, either in the spot or forward currency
markets, to pay its counterparties for the purchase of the relevant amount of
EUR with Dollars [for the payment of the pre-delivery installment owing on such
date]6 [for the payment of the final installment of the Contract Price]7.  True
and
-----------------------------------------


 
1For the First Disbursement Date only, if the Hermes Fee will be financed with
proceeds of the Loan.

 
2If the Alternative Disbursement Option is not elected.

 
3For the First Disbursement Date only, if the Hermes Fee will be financed with
proceeds of the Loan.

 
4If the Alternative Disbursement Option is elected, other than for the advance
on the Final Disbursement Date.
5If the Alternative Disbursement Option is elected, for the Final Disbursement
Date.

 
6For pre-delivery installment advances under the Alternative Disbursement
Option.



 
B-1 

--------------------------------------------------------------------------------

 


complete copies of the counterparty confirmations evidencing the rates of
exchange that the Borrower has agreed to pay its counterparties for the purchase
of the relevant amount of EUR with Dollars are attached.


Please wire transfer the proceeds of the Loan [(other than any proceeds to be
retained by the Facility Agent in accordance with Section 2.3(d) of the
Agreement)]8 as follows:


[details to be provided]


The Borrower hereby acknowledges that, pursuant to Section 5.2.2 of the
Agreement, each of the delivery of this Loan Request and the acceptance by the
Borrower of the proceeds of the borrowing requested hereby constitute a
representation and warranty by the Borrower that, on the date of such borrowing
(before and after giving effect thereto and to the application of the proceeds
therefrom), all statements set forth in Article VI of the Agreement (excluding,
however, those set forth in Section 6.10) are true and correct in all material
respects.


The Borrower agrees that if prior to the time of the borrowing requested hereby
any matter certified to herein by it will not be true and correct at such time
as if then made, it will immediately so notify the Facility Agent.  Except to
the extent, if any, that prior to the time of the borrowing requested hereby the
Facility Agent shall receive written notice to the contrary from the Borrower,
each matter certified to herein shall be deemed once again to be certified as
true and correct at the date of such borrowing as if then made.


The Borrower has caused this Loan Request to be executed and delivered, and the
certification and warranties contained herein to be made, by its duly Authorized
Officer this ___ day of ___________, 20__.


 
Royal Caribbean Cruises Ltd.




By:                                                                     
Name:
Title:










-------------------------------------------
 
7For all other advances.

 
8For the First Disbursement Date only, if the Hermes Fee will be financed with
proceeds of the Loan.











 
B-2 

--------------------------------------------------------------------------------

 
 
EXHIBIT D-1


Opinion of Liberian Counsel to the Borrower
 
 
 
 
 
 
 
 
 
 


 
 
D-1 

--------------------------------------------------------------------------------

 


WFWNY Draft 06/07/11
Watson, Farley & Williams (New York) LLP
 
Our reference: 01474.50036/19127730 v4
1133 Avenue of the Americas
New York, New York 10036
   
Tel (212) 922 2200
Fax (212) 922 1512
 
[●], 2011
 
 
To the Lenders party to the Credit Agreement referred to below and to KfW
IPEX-Bank GmbH as Facility Agent
 
 

 
Royal Caribbean Cruises Ltd.
 
Dear Sirs:
 
We have acted as legal counsel on matters of Liberian law to Royal Caribbean
Cruises Ltd., a Liberian corporation (the “Borrower”), in connection with (a) a
Hull No S-697 Credit Agreement dated as of June 8, 2011 (the “Credit Agreement”)
and made between (1) the Borrower, (2) the Lenders (as defined therein) as
several lenders, (3) KfW IPEX-Bank GmbH as Hermes Agent, and (4) KfW IPEX-Bank
GmbH as Facility Agent in respect of a loan facility in an amount not to exceed
the US Dollar Equivalent of €580,000,000 plus the US dollar amount corresponding
to up to 100% of the Hermes Fee (as defined in the Credit Agreement), and (b) a
letter agreement dated June 8, 2011 between the Borrower and KfW IPEX-Bank GmbH
in its several capacities as Hermes Agent, Facility Agent, Lender and Initial
Mandated Lead Arranger relating to certain syndication arrangements in respect
of the Credit Agreement (collectively, together with the Credit Agreement, the
“Documents”).  Terms defined in the Credit Agreement shall have the same meaning
when used herein.
 
With reference to the Documents you have asked for our opinion on the matters
set forth below.  In rendering this opinion we have examined an executed copy of
the Documents.  We have also examined originals or photostatic copies or
certified copies of all such agreements and other instruments, certificates by
public officials and certificates of officers of the Borrower as are relevant
and necessary and relevant corporate authorities of the Borrower.  We have
assumed with your approval, the genuineness of all signatures, the authenticity
of all documents submitted to us as originals and the conformity with the
original documents of all documents submitted to us as copies, the power,
authority and legal right of the parties to the Documents other than the
Borrower to enter into and perform their respective obligations under each of
the Documents, and the due authorization of the execution of the Documents by
all parties thereto other than the Borrower.  We have also assumed that (i) the
Borrower does not have its management and control in Liberia, or undertake any
business activity in Liberia, and (ii) less than a majority of the shareholders
of the Borrower by vote or value are resident in Liberia.  We have


 
D-1-1 

--------------------------------------------------------------------------------

 
further assumed the validity and enforceability of the Documents under all
applicable laws other than the law of the Republic of Liberia.


As to questions of fact material to this opinion, we have, when relevant facts
were not independently established, relied upon certificates of public officials
and of officers or representatives of the Borrower.


We are attorneys admitted to practice in the State of New York and do not
purport to be experts in the laws of any other jurisdiction.  Insofar as our
opinion relates to the law of the Republic of Liberia, we have relied on
opinions of counsel in Liberia rendered in transactions which we consider to
afford a satisfactory basis for such opinion, and upon our independent
examinations of the Liberian Corporation Act of 1948 (Chapter 1 of Title 4 of
the Liberian Code of Laws of 1956, effective March 1, 1958 as amended to July,
1973), the Liberian Business Corporation Act of 1976 (Title 5 of the Liberian
Code of Laws Revised of 1976, effective January 3, 1977 as amended) (the
“Business Corporation Act”), the Liberian Maritime Law (Title 21 of the Liberian
Code of Laws of 1956 as amended), the Revenue Code of Liberia (2000), the
regulations thereunder and an opinion dated December 23, 2004 addressed by the
Minister of Justice and Attorney General of the Republic of Liberia to the LISCR
Trust Company, and the Liberian Commercial Code Act of 2010, made available to
us by Liberian Corporation Services, Inc. and the Liberian International Ship &
Corporate Registry, LLC, and our knowledge and interpretation of analogous laws
in the United States.  In rendering our opinion as to the valid existence in
good standing of the Borrower, we have relied on a Certificate of Goodstanding
issued by order of the Minister of Foreign Affairs of the Republic of Liberia on
[●], 2011.


This opinion is limited to the law of the Republic of Liberia.  We express no
opinion as to the laws of any other jurisdiction.


Based upon and subject to the foregoing and having regard to the legal
considerations which we deem relevant, we are of the opinion that:


 
1.
The Borrower is a corporation duly incorporated, validly existing under the
Business Corporation Act and in good standing under the law of the Republic of
Liberia;



 
2.
The Borrower has full right, power and authority to enter into, execute and
deliver each of the Documents and to perform each and all of its obligations
under each of the Documents;



 
3.
Each of the Documents has been executed and delivered by a duly authorized
signatory of the Borrower;



 
4.
Each of the Documents constitutes the legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms;



 
D-1-2 

--------------------------------------------------------------------------------

 


 
5.
Neither the execution nor delivery of the Documents, nor the transactions
contemplated therein, nor compliance with the terms and conditions thereof, will
contravene any provisions of Liberian law or violate any provisions of the
Articles of Incorporation (inclusive of any articles of amendment thereto) or
the Bylaws of the Borrower;



 
6.
No consent or approval of, or exemption by, any Liberian governmental or public
bodies and authorities are required in connection with the execution and
delivery by the Borrower of the Documents;



 
7.
It is not necessary to file, record or register either of the Documents or any
instrument relating thereto or effect any other official action in any public
office or elsewhere in the Republic of Liberia to render any such document
enforceable against the Borrower;



 
8.
Assuming neither of the Documents having been executed in the Republic of
Liberia, no stamp or registration or similar taxes or charges are payable in the
Republic of Liberia in respect of either of the Documents or the enforcement
thereof in the courts of Liberia other than (i) customary court fees payable in
litigation in the courts of Liberia and (ii) nominal documentary stamp taxes if
the Documents are ever submitted to a Liberian court;



 
9.
Assuming that no more than 25% of the total combined voting power and no more
than 25% of the total value of the outstanding equity stock of the Borrower is
beneficially owned, directly or indirectly, by persons resident in the Republic
of Liberia and that the Borrower does not, either directly or through agents
acting on its behalf, engage in the Republic of Liberia in the pursuit of gain
or profit with a degree of continuity or regularity, the Borrower is not
required or entitled under any existing applicable law or regulation of the
Republic of Liberia to make any withholding or deduction in respect of any tax
or otherwise from any payment which it is or may be required to make under
either of the Documents;  and



 
10.
Assuming that the shares of the Borrower are not owned, directly or indirectly,
by the Republic of Liberia or any other sovereign under Liberian law, neither
the Borrower nor its property or assets is immune from the institution of legal
proceedings or the obtaining or execution of a judgment in the Republic of
Liberia.



We qualify our opinion to the extent that (i) the enforceability of the rights
and remedies provided for in the Documents (a) may be limited by bankruptcy,
reorganization, insolvency, moratorium and other similar laws affecting
generally the enforcement of creditors’ rights and (b) is subject to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law), including application by a court of competent
jurisdiction of principles of good faith, fair dealing, commercial
reasonableness, materiality, unconscionability and conflict with public policy
or similar principles, and (ii) while there is nothing in the law of the
Republic of Liberia


 
D-1-3 

--------------------------------------------------------------------------------

 


that prohibits a Liberian corporation from submitting to the jurisdiction of a
forum other than the Republic of Liberia, the enforceability of such submission
to jurisdiction provisions is not dependent upon Liberian law and such
provisions may not be enforceable under the law of a particular jurisdiction.


A copy of this opinion letter may be delivered by any of you to any Person that
becomes a Lender in accordance with the provisions of the Credit Agreement.  Any
such Lender may rely on the opinion expressed above as if this opinion letter
were addressed and delivered to such Lender on the date hereof.


This opinion letter speaks only as of the date hereof.  We expressly disclaim
any responsibility to advise you or any other Lender who is permitted to rely on
the opinion expressed herein as specified in the next preceding paragraph of any
development or circumstance of any kind including any change of law or fact that
may occur after the date of this opinion letter even though such development,
circumstance or change may affect the legal analysis, a legal conclusion or any
other matter set forth in or relating to this opinion letter.  Accordingly, any
Lender relying on this opinion letter at any time should seek advice of its
counsel as to the proper application of this opinion letter at such time.


Very truly yours,


Watson, Farley & Williams (New York) LLP






 
D-1-4 

--------------------------------------------------------------------------------

 


EXHIBIT D-2


 
Opinion of Counsel to the Facility Agent



 
(see attached)

 
 
 

 
 
 
 
D-2 

--------------------------------------------------------------------------------

 


[●]
 
NORTON ROSE
 
To the Lenders party to the Credit Agreement referred to below and
to KfW IPEX-Bank GmbH as Agent
KfW IPEX-Bank GmbH
Palmengartenstrasse 5-9
60325 Frankfurt am Main
Germany
Norton Rose LLP
3 More London Riverside
London SE1 2AQ
United Kingdom
 
   
Tel +44 (0)20 7283 6000
Fax +44 (0)20 7283 6500
DX 85 London
nortonrose.com
       
Your reference
Direct line
+44 (0)20 7444 3436
       
Our reference
SRH/LN45781
Email
simon.hartley@nortonrose.com

 
 
 
Dear Sirs
 
Project Sunshine
 
In accordance with section 5.1.2b of the Credit Agreement (as hereinafter
defined), please find enclosed our opinion in relation to the English law
documents involved in this transaction.
 
Yours faithfully
 
 
 
 
 
Norton Rose LLP


 
1 

--------------------------------------------------------------------------------

 
 
 1         Background
 
1.1
This opinion is given at the request of our client KfW IPEX-Bank GmbH (the
Agent) in relation to the English law aspects of a loan transaction (the
Transaction) by which certain banks party thereto as lenders (the Lenders) have
made available a credit facility of up to EUR€725,000,000 to Royal Caribbean
Cruises Ltd. as borrower (the Company) pursuant to a Credit Agreement (as
defined in Schedule 1).

 
1.2
We have acted as English legal advisers to the Agent and the Lenders in relation
to the Transaction.

 
1.3
We have examined the original documents relating to the Transaction governed by
English law described in Schedule 1 (the English Documents).

 
1.4
For the purpose of giving this opinion, we have examined no other documents and
have undertaken no other enquiries.

 
1.5
Our opinions are given in part 2. Part 3 explains their scope, part 4 describes
the assumptions on which they are made and part 5 contains the qualifications to
which they are subject.

 


 
2 

--------------------------------------------------------------------------------

 


  2  Opinions
 
Based on, and subject to, the other provisions of this opinion, we are of the
following opinions:
 
Effect of the English Documents
 
2.1
The obligations which the Company is expressed to assume in each English
Document to which it is a party constitute its legal, valid, binding and
enforceable obligations.

 
2.2
The effectiveness or admissibility in evidence of the English Documents is not
dependent on:

 
 
(a)
any registrations, filings, notarisations or similar actions; or

 
 
(b)
any consents, authorisations, licences or approvals of general application from
governmental, judicial or public bodies.

 
Stamp duty on the English Documents
 
2.3
No stamp, registration or similar duty or tax is payable in respect of the
creation of any English Document.

 
Choice of law and jurisdiction
 
2.4
The choice of English law to govern the English Documents and any
non-contractual obligations connected to the English Documents is effective.

 
2.5
The agreement by the Company in an English Document that the English courts have
jurisdiction in respect of that document or any non-contractual obligations
connected to that document is effective.



 
3 

--------------------------------------------------------------------------------

 


  3     Scope
 
3.1
This opinion and any non-contractual obligations connected with it are governed
by English law and are subject to the exclusive jurisdiction of the English
courts.

 
3.2
This opinion is given only in relation to English law as it is understood at the
date of this opinion. We have no duty to keep you informed of subsequent
developments which might affect this opinion.

 
3.3
If a question arises in relation to a cross-border transaction, it may not be
the English courts which decide that question and English law may not be used to
settle it.

 
3.4
We express no opinion on, and have taken no account of, the laws of any
jurisdiction other than England. In particular, we express no opinion on the
effect of documents governed by laws other than English law.

 
3.5
We express no opinion on matters of fact.

 
3.6
Our opinion is limited to the matters expressly stated in part 2, and it is not
to be extended by implication.  In particular, we express no opinion on the
accuracy of the assumptions contained in part 4.  Each statement which has the
effect of limiting our opinion is independent of any other such statement and is
not to be impliedly restricted by it.  Paragraph headings are to be ignored when
construing this opinion.

 
3.7
Our opinion is given solely for the benefit of the Agent and the Lenders from
time to time (as that expression is defined in the Credit Agreement) acting
through the Agent.  It may not be relied on by any other person.

 
3.8
This opinion may not be disclosed to any person other than:

 
 
(a)
those persons (such as auditors or regulatory authorities) who, in the ordinary
course of business of the Agent and the Lenders, have access to their papers and
records or are entitled by law to see them; and

 
 
(b)
those persons who are considering becoming Lenders,

 
 
 and on the basis that those persons will make no further disclosure.



 
4 

--------------------------------------------------------------------------------

 
 
  4      Assumptions
 
This opinion is based on the following assumptions:
 
Effect of the English Documents
 
 4.1         Each person which is expressed to be party to the English
Documents:
 
 
(a)
is duly incorporated and is validly existing;

 
 
(b)
is not the subject of any insolvency proceedings (which includes those relating
to bankruptcy, liquidation, administration, administrative receivership and
reorganisation) in any jurisdiction;

 
 
(c)
has the capacity to execute each English Document to which it is expressed to be
a party and to perform the obligations it is expressed to assume under it;

 
 
(d)
has taken all necessary corporate action to authorise it to execute each English
Document to which it is expressed to be a party and to perform the obligations
it is expressed to assume under it; and

 
 
(e)
has duly executed each English Document to which it is expressed to be a party.

 
4.2
The English Documents have been or will be executed in the form provided to us.
There has been no variation, waiver or discharge of any of the provisions of the
English Documents.

 
4.3
None of the English Documents is (wholly or in part) void, voidable,
unenforceable, ineffective or otherwise capable of being affected as a result of
any vitiating matter (such as mistake, misrepresentation, duress, undue
influence, fraud, breach of directors’ duties, illegality or public policy) that
is not clear from the terms of the English Documents.

 
4.4
The Company is solvent both on a balance sheet and on a cash-flow basis, and
will remain so immediately after the Transaction has been completed.

 
Other facts
 
4.5
There are no other facts relevant to this opinion that do not appear from the
documents referred to in part 1.

 
Other laws
 
4.6
No law of any jurisdiction other than England has any bearing on the opinion
contained in part 2

 


 
5 

--------------------------------------------------------------------------------

 


5           Qualifications
 
This opinion is subject to the following qualifications:
 
Contractual matters
 
5.1
The enforcement of contractual obligations is subject to the general principles
of contractual liability, in particular the matters described in the following
paragraphs.

 
5.2
Apart from claims for the payment of debts (including the repayment of loans),
contractual obligations are normally enforced by an award of damages for the
loss suffered as a result of a breach of contract; and recoverable loss is
restricted by principles such as causation, remoteness and mitigation. The
specific performance of contractual obligations is a discretionary remedy and is
only available in limited circumstances.

 
5.3
Contractual obligations can be discharged by matters such as breach of contract
or frustration. Claims may become time-barred or may be subject to defences such
as set-off or estoppel.

 
5.4
The interpretation of the meaning and legal effect of any particular provision
of a contract is a matter of judgment, which will ultimately be determined by
the relevant tribunal. In addition, a document may be capable of being rectified
if it does not express the common intention of the parties.

 
5.5
English law has traditionally been protective of guarantors and has developed a
number of defences for them. Although guarantees generally purport to exclude
many of these defences, a guarantee, and any third party security generally,
will be construed in favour of the guarantor or grantor of security where
possible.

 
5.6
A clause in a contract which excludes or limits an obligation of one of the
parties or the liability for breach of that obligation will be construed
restrictively, against the person who wishes to rely on it. In addition, a
contractual provision which excludes the liability of a trustee (including a
security trustee) may not be enforceable in all circumstances.

 
5.7
If a provision of a contract is particularly one-sided it is more likely to be
construed against the party who wishes to rely on it.

 
5.8
A provision of a contract may be ineffective if it is incomplete or uncertain or
provides for a matter to be determined by future agreement.

 
5.9
A provision of a contract which provides for the conclusive certification or
determination of a matter by one party may not prevent judicial inquiry into the
merits of the claim.

 
5.10
A provision for the payment of a sum in the event of a breach of contract is
unenforceable if it is construed as a penalty rather than a genuine pre-estimate
of the loss likely to be suffered as a result of the breach and, if that sum has
been paid, it may be repayable in whole or in part.

 
5.11
A contractual provision for the forfeiture of a proprietary or possessory
interest, such as the rights of a lessee under a chattel lease, may be
overridden.

 
5.12
An undertaking to assume liability for stamp duty or similar taxes may be
ineffective.

 
5.13
As a general principle, an authority or power of attorney can be revoked at any
time, and will be revoked if the donor enters into insolvency proceedings. This
is so even if the authority or power is expressed to be irrevocable and the
revocation is therefore made in breach of contract. The main exception to this
principle is where the authority or power is granted as part of a security
arrangement.

 
5.14
A provision of a contract which purports to exclude the effect of prior or
subsequent agreements, representations or waivers may be ineffective.



 
6 

--------------------------------------------------------------------------------

 


5.15
A provision of a contract which provides what will happen in the event of an
illegality (including a provision for severance of part of the contract) may not
be enforceable.

 
5.16
An indemnity in respect of criminal liability may not be enforceable.

 
5.17  
An indemnity for the costs of litigation may not be enforceable.

 
Insolvency
 
5.18
The parties’ rights are subject to laws affecting creditors’ rights generally,
such as those relating to insolvency (which includes bankruptcy, liquidation,
administration, administrative receivership and reorganisation). These laws can
apply to persons incorporated or resident outside England, as well as to those
incorporated or resident in England.

 
5.19        In particular, on an insolvency:
 
 
(a)
contractual and other personal rights will reduce proportionately with all
similar rights, and contractual provisions which would conflict with this
principle (such as a pro rata sharing clause) are ineffective;

 
 
(b)
transactions entered into in the period before the insolvency starts (that
period generally being no longer than two years) may be set aside in certain
circumstances; and

 
 
(c)
the ability of a secured creditor to enforce its security may be subject to
limitations, for instance in an administration.

 
Choice of law and jurisdiction
 
5.20
The law which governs a contract and any connected non-contractual obligations
is not determinative of all issues which arise in connection with that contract.
For instance:

 
 
(a)
it may not be relevant to the determination of proprietary issues (such as those
relating to security);

 
 
(b)
rules which are mandatory (which includes public policy rules) in a jurisdiction
which is connected with the contract or in the jurisdiction where the issue is
decided may be applied regardless of the provisions of the contract; and

 
 
(c)
in insolvency proceedings, the law governing those proceedings may override the
law governing the contract.

 
5.21
There are circumstances in which the English courts may, or must, decline
jurisdiction or stay proceedings. Additionally, it may not be possible to
commence proceedings because of an inability to comply with service of process
requirements. These problems are less likely to occur where one or more of the
parties is domiciled in the European Union.

 
5.22
The English courts have a discretion to accept jurisdiction in an appropriate
case even though there is an agreement that other courts have (exclusive or
non-exclusive) jurisdiction. This is less likely to occur where the other courts
are in the European Union.

 
5.23
The jurisdiction of the English courts in relation to insolvency matters is not
dependent on the submission of the parties to the jurisdiction.  The precise
scope of that jurisdiction depends on the nature of the insolvency procedure in
question.



 
7 

--------------------------------------------------------------------------------

 


Schedule
 
The English Documents
 
1
A credit agreement dated 8 June 2011 (the Credit Agreement) made between (1)
Royal Caribbean Cruises Ltd. as borrower (the Borrower), (2) KfW IPEX-Bank GmbH
(KfW IPEX) as initial mandated lead arranger, facility agent, Hermes agent,
original lender and (c) the financial institutions party thereto as lenders from
time to time, to provide a term loan to partly finance the construction of Hull
no. S-697 at Meyer Werft.

 
2
A syndication letter dated 8 June 2011 made between (1) KfW IPEX and (2) the
Borrower.

 
3
Two fee letters both dated 8 June 2011 made between (1) KfW IPEX and (2) the
Borrower in relation to certain of the fees payable in respect of the Credit
Agreement.



 


 


 
8 

--------------------------------------------------------------------------------

 


EXHIBIT D-3


Opinion of US Tax Counsel to the Lenders as at the Effective Date






[●, 2011]




KfW IPEX-Bank GmbH
Palmengartenstrasse 5-9
60325 Frankfurt am Main
Federal Republic of Germany (“KfW”)


Re:
Application of U.S. Withholding Tax to Royal Caribbean Cruises Ltd. Payments



This opinion is not intended or written to be used, and cannot be used by any
person, for the purpose of avoiding penalties that may be imposed under the U.S.
Internal Revenue Code and was written to support the promotion or marketing (as
defined in IRS Circular 230) of the transactions contemplated in the Credit
Agreement (as defined below). Each person considering such transactions should
seek advice based on such person’s particular circumstances from an independent
tax advisor.


Dear Sirs:
 
You have asked whether U.S. withholding tax will be imposed on payments made by
the U.S. branch of Royal Caribbean Cruises Ltd. (“RCCL”), a corporation
organized under the laws of Liberia, to KfW, a financial institution organized
under the laws of the Federal Republic of Germany (the “Lender”), under the Hull
No. S-697 Credit Agreement dated●, 2011 (the “Credit Agreement”) between RCCL as
borrower and KfW as the Lender, Hermes Agent and Facilities Agent.
 
Under the Credit Agreement, the Lender would lend money to RCCL to help fund the
purchase of Hull No. S-697 at Meyer Werft GmbH.
 
The loan advanced under the Credit Agreement will accrue interest at either a
fixed rate or a floating rate in accordance with the provisions set forth in the
Credit Agreement.
 
In connection with rendering this opinion we have reviewed the Credit Agreement,
and such other documents as we have deemed necessary or appropriate for purposes
of rendering this opinion. We have assumed, with your consent, that: (i) all
documents reviewed by us are original documents, or true and accurate copies of
original documents, and have not been subsequently amended; (ii) the signatures
on each original document are genuine; (iii) all representations and statements
as to matters of fact set forth in such documents are true and correct; (iv) all
obligations imposed by any such documents on the parties thereto have been or
will be performed or satisfied in accordance with their terms; and (v) there are
no documents relevant to this opinion to which we have not been given access. We
have also assumed, with your consent, that:
 


 
D-3-1 

--------------------------------------------------------------------------------

 


(i) the Lender (which term as used in this opinion letter does not include any
successor or assign) is and will continue to be eligible to claim benefits as a
resident of the jurisdiction in which it was formed under the income tax treaty
between the United States and such jurisdiction currently in force (the
“Treaty”);
 
(ii) the Lender will not receive payments under the Credit Agreement that are
attributable, for purposes of the Treaty, to a permanent establishment of the
Lender in the United States;
 
(iii) the Lender has not made and will not make an election, or otherwise take
steps, to be treated as other than a corporation for United States federal
income tax purposes;
 
(iv) the Lender will provide the RCCL or its agent with a properly completed
Internal Revenue Service (“IRS”) Form W-8BEN accurately representing that the
Lender is eligible to claim benefits under the Treaty for all payments under the
Credit Agreement;
 
 (v) if the Lender is receiving payments for a participant, it will provide RCCL
with a properly completed IRS Form W-8IMY to which it will attach its own IRS
Form W-8BEN and a properly completed IRS Form W-8BEN from each participant
accurately representing that the participant is entitled to receive all payments
under the Credit Agreement free and clear of U.S. withholding;
 
(vi) the Lender will be eligible to receive payments free of withholding under
the provisions of Sections 1471 through 1474 of the U.S. Internal Revenue Code
(“FATCA”) and will provide RCCL or its agent with such properly completed IRS
forms, certifications and other items as may be required to establish the
Lender’s exemption from withholding under FATCA; and
 
(vii) all of the foregoing will continue to be accurate and correct.
 
Conclusion
 
We are members of the Bar of the State of New York.  This opinion is limited to
the U.S. federal withholding tax treatment of payments by RCCL under the Credit
Agreement and does not address any other tax or legal consequences of the
transactions contemplated in the Credit Agreement. This opinion is rendered
solely to you and may not be relied upon by any other person, other than your
legal advisors.  Our opinion is based on existing authorities as of the date
hereof and may change as a result of subsequent legislation, regulations,
administrative pronouncements, court opinions or other legal developments,
possibly with retroactive effect.  We do not undertake to update this opinion
based on any such developments unless specifically engaged by you to do so.  Our
opinion is not binding on the IRS, and no assurance can be given that the
conclusions expressed herein will not be challenged by the IRS or will be
sustained by a court.
 
Based on the assumptions and limitations set forth above, we are of the view
that there will be no U.S. federal withholding tax imposed on payments by RCCL
under the Credit Agreement to the Lender.  Payments to non-U.S. persons that are
not considered to be U.S. source income for U.S. federal income tax purposes,
generally are not subject to U.S. withholding tax.  Payments by RCCL under the
Credit Agreement to the Lender, to the extent they are U.S. source income, will
be exempt from U.S. withholding tax either under the Interest or Other Income
Articles of the Treaty.
 
Our conclusions are expressions of our professional judgment with respect to
U.S. federal income tax law and do not provide any guarantee as to the actual
outcome of any U.S. federal income tax controversy.
 
Sincerely,




 
  D-3-2

--------------------------------------------------------------------------------

 


EXHIBIT E


FORM OF LENDER ASSIGNMENT AGREEMENT


To:           Royal Caribbean Cruises Ltd.


To:           KfW IPEX-Bank GmbH, as Facility Agent (as defined below)


ROYAL CARIBBEAN CRUISES LTD.


Gentlemen and Ladies:


We refer to clause b of Section 11.11.1 of the Hull No. S-697 Credit Agreement,
dated as of June 8, 2011 (together with all amendments and other modifications,
if any, from time to time thereafter made thereto, the “Agreement”) among Royal
Caribbean Cruises Ltd. (the “Borrower”), KfW IPEX-Bank GmbH as Facility Agent
(in such capacity, the “Facility Agent”), and as Hermes agent, and KfW IPEX-Bank
GmbH and the various other financial institutions from time to time party
thereto as Lenders. Unless otherwise defined herein or the context otherwise
requires, terms used herein have the meanings provided in the  Agreement.


This agreement is delivered to you pursuant to clause b of Section 11.11.1 of
the  Agreement and also constitutes notice to each of you, pursuant to clause a
of Section 11.11.1 of the  Agreement, of the assignment and transfer by way of
novation to __________ (the “Assignee”) of __% of the Loan/Commitment of
__________ (the “Assignor”) outstanding under the  Agreement on the date
hereof.  After giving effect to the foregoing assignment and transfer, the
Assignor’s and the Assignee’s Percentages for the purposes of the  Agreement are
set forth opposite such Person’s name on the signature pages hereof.


The Assignee hereby acknowledges and confirms that it has received a copy of
the  Agreement and the exhibits related thereto, together with copies of any
documents which have been required to be delivered under the  Agreement as a
condition to the making of the Loan thereunder.  The Assignee further confirms
and agrees that in becoming a Lender and in making its contribution to the Loan
under the Agreement, such actions have and will be made without recourse to, or
representation or warranty by the Facility Agent.


Except as otherwise provided in the  Agreement, effective as of the date of
acceptance hereof by the Borrower and the Facility Agent:


(a)           the Assignee


(i)          shall be deemed automatically to have become a party to
the  Agreement, have all the rights and obligations of a “Lender” under the
 


 
E-1 

--------------------------------------------------------------------------------

 


Agreement and the other Loan Documents as if it were an original signatory
thereto to the extent specified in the second paragraph hereof;


(ii)          agrees to be bound by the terms and conditions set forth in
the  Agreement and the other Loan Documents as if it were an original signatory
thereto; and


(b)                 the Assignor shall be released from its obligations under
the  Agreement and the other Loan Documents to the extent of the relevant
percentage of the Loan/Commitment specified in the second paragraph hereof.


The Assignor and the Assignee hereby agree that the [Assignor] [Assignee] will
pay to the Facility Agent the processing fee and expenses referred to in Section
11.11.1 of the Agreement upon delivery hereof.


The Assignee hereby advises each of you of the following administrative details
with respect to the assigned Loan/Commitment and requests the Borrower to
acknowledge receipt of this document:


(A)                      Address for Notices:


Institution Name:


Attention:


Domestic Office:


Telephone:


Facsimile:


Telex (Answerback):


Lending Office:


Telephone:


Facsimile:


Telex (Answerback):


(B)                      Payment Instructions:


The Assignee agrees to furnish the tax form required by last paragraph of
Section 4.6 (if so required) of the  Agreement no later than the date of
acceptance hereof by the Borrower and the Facility Agent.
 
 
 
E-2

--------------------------------------------------------------------------------

 
 


This Agreement may be executed by the Assignor and Assignee in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.


This Agreement and any non-contractual obligations arising out of or in
connection with it are governed by English law


Adjusted Percentage
 
[ASSIGNOR]
             
Loan/Commitment:
___%
                       
By:
             
Title:
                       
Percentage
 
[ASSIGNEE]
             
Loan/Commitment:
___%
                       
By:
             
Title:
                       
Accepted and Acknowledged this
___ day of ___________, _____.
                 
Royal Caribbean Cruises Ltd.
                           
By:
         
Title:
                               
KfW IPEX-Bank GmbH, as Facility Agent
                           
By:
         
Title:
       









 
E-3 

--------------------------------------------------------------------------------

 


EXHIBIT F


OPTION A REFINANCING AGREEMENT


(see attached)


 
 
 
 


 
E-4 

--------------------------------------------------------------------------------

 

 
 
REFINANCING AGREEMENT
 
dated
 
 
 
between
 
KfW
Frankfurt am Main
 
represented by
 
 
KfW IPEX - Bank GmbH
Frankfurt am Main
 
("KfW")
 
and
 
 
[    "Bank"  ] [city]
 
(“Bank”)
 
 
 
on the
financing of
 
 
[description of delivery item]
 
 
for [buyer]
 
 
Registry no [    ]
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Overview
 
         
1
Preamble
3
     
2
Shipbuilding contract and Loan Agreement data
4
     
3
General Terms and Conditions
5
     
4
Amount and purpose
6
     
5
Disbursement and conditions precedent to disbursement
6
     
6
Interest, charges and calculation
7
     
7
Repayment and prepayment; adjustment of the refinancing interest rate
7
     
8
Collateral
8
     
9
Duty to inform and right to inspect
9
     
10
Termination
9
     
11
Representations
9
     
12
Other regulations
10
                 
Annex 1:
Disbursement Request Form
11
     
Annex 2:
General Terms and Conditions
12
     
Annex 3:
List of facts relevant to subsidies pertaining to the provision of interest
adjustment guarantees in connection with sales financing for ships
13

 
 
 
 
 
 
Page 2 of 13 

--------------------------------------------------------------------------------

 
 
1           Preamble
 
The Federal Republic of Germany ("German Government") grants financial
institutions an interest make-up guarantee to cover a portion of the interest
rate risk involved in refinancing CIRR loans    for the construction of ships by
shipbuilders based in Germany ("CIRR for Ships Programme" or "Programme"). This
guarantee is provided in accordance with the "Guidelines for the
assumption    of guarantees to hedge the interest rate risk associated with
refinancing CIRR shipbuilding loans (interest make-up guarantees)" and with the
related general terms and conditions for interest rate make-up in ship financing
schemes at the CIRR ("General Terms and Conditions"). Pursuant to Section 1.1
Sentence 3 of the General Terms and Conditions the amount of the interest makeup
is limited and must not exceed 12% p.a.
 
The German Government is represented by the Federal Ministry of Economics and
Technology and by the Federal Ministry of Finance, both of which are represented
by KfW as agent, acting under a mandate from the German Government. KfW, in
turn, has assigned KfW IPEX-Bank GmbH ("IPEX") to handle the Programme.
 
The Bank, as lender, entered into a loan agreement as at [            ]
(hereinafter, including addenda, the "Loan Agreement") and granted the borrower
the loan described in more detail in Section 2.2   for a total of
[                ] ("Loan"). The sole purpose of this Loan is to finance the
shipbuilding project described in more detail below (post-delivery financing).
 
In accordance with Section 1.2.1. of the General Terms and Conditions the Bank
decided to refinance with KfW (Option A) and applied to KfW for both
accreditation and a limit.
 
On this basis the Bank and KfW hereby agree as follows:
 
 
 
Page 3 of 13 

--------------------------------------------------------------------------------

 
 
 
2           Shipbuilding contract and Loan Agreement data
 
The Bank hereby confirms the following data pertaining to the shipbuilding
contract and the Loan:
 
 
2.1           Shipbuilding contract data
 
2.1.1
Seller/shipbuilder:
       
2.1.2
Date of the shipbuilding contract:
       
2.1.3
Contract value:
       
2.1.4
Payment terms:
       
2.1.5
Customer/buyer:
       
2.1.6
Object of the shipbuilding contract:
       
2.1.7
Scheduled date of delivery:
       

 
 
 
2.2           Loan Agreement data:
 
2.2.1
Financing structure:
       
2.2.2
Borrower:
       
2.2.3
Loan currency:
       
2.2.4
Loan amount:
       

 
 
Page 4 of 13 

--------------------------------------------------------------------------------

 
 
2.2.5
Disbursement profile:
       
2.2.6
End of the disbursement period:
       
2.2.7
Loan term/repayment profile:
       
2.2.8
Prevailing CIRR rate:
       
2.2.9
Maturity and calculation basis of the interest:
       
2.2.10
Fee for administrative expenses incurred by the Bank ("Margin"):
       
2.2.11
Refinancing mark-up incurred by KfW (pursuant to Section 1.2.2. of the General
Terms and Conditions):
       
2.2.12
Refinancing interest rate (=prevailing CIRR rate less the Margin):
% p.a. plus the refinancing mark-up pursuant to Section 2.2.11
     
2.2.13
Date of application by the Bank for an interest make-up guarantee
       
2.2.14
Latest date pursuant to the General Terms and Conditions
       

 
 
3           General Terms and Conditions
 
Insofar as this Agreement does not contain any provisions stating otherwise, the
General Terms and Conditions (attached as Annex 2) will apply.  By signing this
Refinancing Agreement the Bank expressly declares its consent to the validity of
the General Terms and Conditions.  The Bank has also taken note of the fact that
the amount of the interest mark-up is limited to no more than 12% p.a. (Section
1.1. Sentence 3 of the General Terms and Conditions) and that under no
circumstances is KfW liable for any differences in interest rates beyond this
maximum limit.
 
Amendments of, or addenda to, this Agreement and any statements and notices
delivered under this Agreement must be in writing.
 
 
 
Page 5 of 13 

--------------------------------------------------------------------------------

 
 
4           Amount and purpose
 
 
4.1
KfW grants the Bank a refinancing loan ("Refinancing Loan") in an amount equal
to the loan amount as stated in Section 2.2.4. The funds utilised under the
Refinancing Loan serve to refinance the Bank's Loan Agreement as stated in
Section 2.2, which the Bank concluded with the borrower and for which a
guarantee is issued under the CIRR for Ships Programme.

 
 
4.2
The Bank administers its Loan including all collateral at own expense and on its
own behalf. In granting and administering the Loan, including the collection of
loan receivables, and in administering and enforcing collateral, including the
exercise of rights, obligations and responsibilities in connection with the
Federal Republic’s export credit insurance scheme, the Bank acts with the care
customary in banking practice.

 
 
5           Disbursement and conditions precedent to disbursement
 
 
5.1
The Bank verifies the fulfilment of the conditions precedent to disbursement
under the Loan Agreement and, upon disbursement of the Refinancing Loan, will
provide KfW with written confirmation that said conditions precedent have been
fulfilled in accordance with the Loan Agreement and that a request for
disbursement under the Loan Agreement has been submitted for the corresponding
amount.

 
 
5.2
The request for disbursement as stated in Annex 1 must be submitted to KfW at
least two banking days in Frankfurt am Main prior to the disbursement date.

 
 
5.3
The Bank will transfer the disbursements made under the Refinancing Loan to the
borrower without delay.

 
 
5.4
Disbursements made under the Refinancing Loan will be rendered in the loan
currency as stated in Section 2.2.

 
 
5.5
Notwithstanding the stipulations of the General Terms and Conditions (Section
10.) KfW may refuse disbursement if

 
 
5.5.1 the amount of the Refinancing Loan would be exceeded as a result of the
disbursement;

 
 
5.5.2 the corresponding disbursement request form has not been fully completed
and submitted at least two banking days in Frankfurt am Main prior to the
desired disbursement date;

 
 
5.5.3 payments rendered by the Bank to KfW under this Agreement are outstanding
and  said default cannot be identified as being of a technical nature;
 
5.5.4 there are extraordinary grounds for termination (as stated in Section
10.).

 
 
 
Page 6 of 13 

--------------------------------------------------------------------------------

 
 
6           Interest, charges and calculation
 
In addition to the charges and fees provided for in the General Terms and
Conditions (Section 7.) in connection with the granting of the interest make-up
guarantee, the following costs will be due and payable for the Refinancing Loan:
 
 
6.1
Interest for loan amounts under this Refinancing Loan will be calculated from
the disbursement date until the date on which the repayment instalment is
credited to the account stated in Section 7.2 of this Agreement.

 
 6.2           The refinancing rate stated in Section 2.2.12 will be applied as
the interest rate.
 
 
6.3
Utilised loan amounts will be based on a 360-day year and a month comprising the
actual number of days elapsed.

 
 
6.4
KfW is entitled to 50% of the commitment fee negotiated by the Bank under the
Loan Agreement. The Bank is obliged to pay KfW the commitment fee to which KfW
is entitled on the due date, regardless of whether payment has been received
from the borrower.

 
 
6.5
If payments of amounts payable under the Refinancing Loan fall due on a day that
is a banking day neither in Frankfurt am Main nor - in the event of foreign
currency -in the city in which the foreign currency account is kept, payment
must be rendered on the ensuing banking day in Frankfurt am Main and - in the
event of foreign currency - in the city in which the foreign currency account is
kept unless said day falls in the next calendar month. In the latter case the
payment must be rendered on the latest banking day prior to the due date.

 
 
7           Repayment and prepayment; adjustment of the refinancing interest
rate
 
 
7.1
Notwithstanding any payments made under the Loan Agreement the Bank undertakes
to repay the Refinancing Loan in accordance with the following repayment
schedule:

 
Date:                                                          Amount:
 
_________________________                     ______________________________
 
_________________________                     ______________________________
 
_________________________                     ______________________________
 
 
 
7.2
The Bank is released from its payment obligations under this Agreement as soon
and insofar as the relevant amounts have been made freely available to KfW in
the agreed currency without any deductions in the corresponding stated account
number [        ] with KfW IPEX - Bank GmbH, Frankfurt am Main, bank sort code
500 204 00. The Bank must, upon KfW's first request, reimburse KfW for any and
all costs it incurs owing to late payments.

 
 
Page 7 of 13 

--------------------------------------------------------------------------------

 
 
 
 
7.3
If the payments payable by the Bank are not rendered as at the correct value
date, KfW may charge the Bank default interest amounting to 3% p.a above the
prevailing 3-month EURIBOR starting from the respective payment due date. The
Bank undertakes to pay the default interest upon KfW's first request.

 
 
7.4
Pursuant to Section 8. of the General Terms and Conditions the Bank is entitled
to render prepayments. If the Bank limits the cancellation to the interest
mark-up in accordance with Section 8.2. of the General Terms and Conditions, the
refinancing as agreed herein will in principle continue.

 
 
7.5
Notwithstanding whether the Bank has or has not exercised rights pursuant to
Sections 8.1. or 8.2. of the General Terms and Conditions, the following applies
to the transfer of payments and enforcement proceeds: the Bank will transfer all
payments under the Loan Agreement or proceeds from the enforcement of collateral
to KfW immediately upon their receipt if and insofar as KfW can assert claims
under the Agreement.   This transfer obligation will exist regardless of any
payments rendered or to be rendered by the Bank in accordance with the original
repayment schedule as stated in Section 7.1 of this Agreement.  The obligation
also exists regardless of the grounds for receipt of such payment.  Incoming
payments that fall under this Section 7.5 will be taken into account in inverse
chronological order and the repayment schedule pursuant to Section 7.1 will be
adjusted accordingly to account for the regular payments by the Bank.   Should
the event stated in Section 8.3. of the General Terms and Conditions
(non-acceptance compensation) arise, KfW will calculate the compensation on a
same-day basis.

 
 
7.6
If the Bank exercises its right pursuant to Section 8.2. of the General Terms
and Conditions, the refinancing interest rate as stated in Section 2.2.12 of
this Agreement must be adjusted accordingly as at the end of the expiring
interest make-up period. The refinancing interest rate to be applied in such an
event will correspond to the 6-month LIBOR/EURIBOR plus the refinancing mark-up
incurred by KfW pursuant to Section 2.2.11 and a risk margin to be determined
solely by KfW taking into account the collateral provided pursuant to Section 8;
this risk margin would currently amount to ...% (indicative).

 
 
8           Collateral
 
 
8.1
In order to secure its claims under the Refinancing Loan, KfW is entitled to
demand additional collateral in accordance with its criteria for on-lending
banks in the domestic lending business insofar as KfW deems this necessary. This
may also take place retroactively.

 
 
8.2
The Bank holds this collateral, in particular pledges, liens, fiduciary
transfers of assets - insofar as they are not transferred to KfW by law - and
such collateral for which claims cannot be assigned - in trust for KfW at its
own expense insofar as the collateral serves to secure claims under the Loan
Agreement. KfW is entitled to issue instructions regarding the assets being held
in trust at any time. Upon KfW's request, the Bank will provide KfW with
disclosures and information of all kinds in relation to said collateral.

 
 
 
Page 8 of 13 

--------------------------------------------------------------------------------

 
 
9           Duty to inform and right to inspect
 
In addition to the Bank's obligations as stated in Section 11. of the General
Terms and Conditions the following provisions will apply:
 
9.1
 
The Bank will make disclosures of circumstances pertaining to the Loan, its
proper repayment or collateralisation available to KfW on a regular basis. The
Bank must inform KfW immediately and of its own accord about extraordinary
events that may jeopardise the proper servicing of the Loan and of which it
becomes aware.

 
9.2           The Bank will notify KfW of all amendments and addenda to the Loan
Agreement.
 
9.3           The Bank undertakes to inform the borrower about this Agreement
concluded with KfW.
 
9.4  
KfW is entitled to inspect the proper use of the refinancing funds at the Bank,
to request corresponding information from the Bank and to inspect the loan
documents.

 
9.5
 
The Bank will send KfW its certified annual report including the annex, the
management report and the notes following its completion but no later than six
months after the end of its financial year.

 
 
10           Termination
 
Notwithstanding the provisions of the General Terms and Conditions KfW may
terminate this Agreement for good cause, particularly in the event of
 
10.1           a significant deterioration in the Bank's financial situation;
 
 
10.2
a breach of the Bank's payment obligations (unless such breach is attributable
to technical problems in payment processing) or duties to inform;

 
 
10.3
a disruption in the basis of trust required for the continuation of the
contractual relationship that is significant for another reason.

 
 
11           Representations
 
By signing this Agreement, the Bank assures that
 
 
a) in the Loan Agreement the prevailing CIRR was agreed to be the minimum
interest rate;
 
b) it is aware that facts on which the approval, grant, reclamation, renewal or
continuation of the interest make-up amounts depend qualify as facts that are
relevant to subsidies within the meaning of Section 264 of the German Criminal
Code (Strafgesetzbuch/StGB). These facts are listed in Annex 3. Particular
mention is made of the provisions set forth in Sections 3, 4 and 5 of the German
Subsidy Act (Subventionsgesetz/SubvG).

 
 
Page 9 of 13 

--------------------------------------------------------------------------------

 
 
12           Other regulations
 
 
12.1
This Agreement enters into force and effect upon being signed and ends when the
Refinancing Loan has been repaid in full including any enforcement of security
interests that may be necessary.

 
 
12.2
This Agreement is governed by German law. It has been translated into English
for information purposes only and the German version and language will prevail.
The place of performance and of jurisdiction is Frankfurt am Main.

 
 
12.3
If any provision of this Agreement is invalid or inexecutable, this will not
affect the remaining provisions. Any gap in the provisions is to be filled with
a legally valid provision which comes as close as possible to the spirit and
purpose of this Agreement.

 
 
12.4
Rights and obligations under this Agreement may not be assigned or pledged
without the prior written consent of the corresponding contracting party.

 
 
12.5
Representations or notices relating to this Agreement must be affixed with a
legally binding signature and dispatched by post or facsimile to the following
addresses or, if so agreed, by remote data transfer:

 
 
 
For KfW:
KfW IPEX-Bank GmbH

 
Palmengartenstrasse 5-9

 
60325 Frankfurt am Main/Germany

 
Tel:
(++49-69) 74 31 - xxxx

 
Fax:
(++49-69) 74 31 - xxxx

 
For the Bank:
 
 
 
Done in two originals, one for each party.
 
 
Frankfurt am Main, this ___ day of
__________, 200x
 
[Place], this ____ day of , _________,
200x
                 
 KfW IPEX-Bank GmbH
(duly authorised by KfW)
   [Bank]

 
 
 
Page 10 of 13 

--------------------------------------------------------------------------------

 
 
 
Annex 1: Disbursement Request Form
 
 
Bank
 
To
KfW
c/o KfW IPEX-Bank GmbH
Att: X4b
Postfach 11 11 41
60046 Frankfurt am Main/Germany
 
or fax: (++49-69) 7431 - xxxx
 
 
Request for disbursement under the Refinancing Loan /
CIRR for ship financing dated ______________
Registry number [   ]
 
 
Contact person at the Bank:
 
 
KfW loan account number:
 
Borrower:
(Name and KfW business partner number):
 
We hereby confirm that all of the conditions agreed for the Refinancing Loan
have been fulfilled. We therefore request the transfer of
 
_______                      ____________                                  _________________
 
currency and amount (at far right written out)
 
as at: [           ] value date (no earlier than two banking days following
submission of this request)
 
to the following account: (bank name, sort code and account number)
 
__________________
__________________
__________________
 
Place, date, legally binding signature of the Bank __________________
 
 
 
 
Page 11 of 13 

--------------------------------------------------------------------------------

 
 
 
Annex 2: General Terms and Conditions
 
 
 
Page 12 of 13 

--------------------------------------------------------------------------------

 
 
 
Annex 3:
List of facts relevant to subsidies pertaining to the provision of interest
make-up guarantees in connection with sales financing for ships

 
 
 
Facts relevant to subsidies within the meaning of Section 264 of the German
Criminal Code (StGB) in conjunction with Section 2 of the German Subsidy Act
(SubvG) of 29 July 1976 are:
 
 
 
(a) the prices and terms of payment agreed with the buyer (Sections 2.1.3 and
2.1.4 of the interest Refinancing Agreement);

 
 
 
(b) the amount of the Loan granted and the terms and conditions agreed for the
Loan (Sections 2.2.3 of the Refinancing Agreement);

 
 
 
(c) all cases in which deadlines and amounts that either determine or change one
of the variables listed in (a) or (b) are laid down or altered, in particular:

 
 
- all data on disbursements and disbursement amounts as well as all data on
repayments and repayment amounts;

 
 
- the calculation of underlying exchange rates (if any);

 
 
- the fixing of interest or changes in the agreed reference base for interest
rates;

 
 
- receipt of off-schedule repayments, insurance payments, enforcement proceeds
and other payments as a result of which the outstanding claim is reduced;

 
 
- agreements on amendments to the Loan Agreement;

 
 
 
(d) the prohibition of the transfer of the fee for administrative expenses to
the borrower in accordance with Section 1.5. of the General Terms and
Conditions.

 
 


 
Page 13 of 13 

--------------------------------------------------------------------------------

 


EXHIBIT G
 
 
 
 
 
 
 
 
 
Intentionally omitted.
 
 
 


 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT H
 
 
KfW IPEX-Bank GmbH
(in its capacity as Facility Agent and Hermes Agent)
Palmengartenstrasse 5-9
60325 Frankfurt am Main
Germany
Norton Rose LLP
Rechtsanwalte
Theatinerstrasse 11
80333 Munich
 
 
Tel:
Fax:
+49 (0)89 212148-0
+49 (0)89 212148-900
 
www.nortonrose.com
       
From:
Tel:
Fax:
Email:
Our ref.
Your ref
Dr. Ralf Springer
+49 (0)89 212148-470
+49 (0)89 212148-506
ralf.springer@nortonrose.com
MRAD/FPLE/MU04089

 
[  ]
 
Dear Sirs
 
Financing of one (1) passenger cruise vessel with Meyer Werft GmbH’s hull number
S-697 (the Vessel)
 
We have acted as German legal counsel of KfW IPEX-Bank GmbH in connection with
the above referenced project in respect of a pledge over bank accounts dated [ ]
and entered into between Royal Caribbean Cruises Ltd., as pledgor (the Pledgor),
KfW IPEX-Bank GmbH in its capacity as Facility Agent and KfW IPEX-Bank GmbH in
its capacity as Lender as pledgees (the Pledgees) (the Document).
In connection therewith, we have been requested to render a legal opinion in
respect of certain issues
related to the Document and to address this opinion to you.
 
1           Interpretation
 
1.1
Unless otherwise defined herein or unless the context otherwise requires,
capitalised terms defined in the Document shall have the same meanings when used
in this opinion.

 
1.2
Headings and sub-headings in this opinion are for ease of reference only and do
not affect the interpretation of this opinion.

 
1.3
In this opinion as well as in the Document which is in the English language,
German legal concepts are expressed and described in the English language rather
than in their original German form and such expressions and/or descriptions may
not be identical in their meaning to the underlying German

 
 
 

--------------------------------------------------------------------------------

 
 
law concepts. Accordingly, any issues of interpretation arising in respect of
this opinion or the Document which is in the English language will be determined
by German courts in accordance with German law and we express no opinion on the
interpretation that German courts may give to any such expressions or
descriptions.
 
2
Scope of examination

 
2.1
In connection with this opinion, we have examined only the Document but not any
other document or agreement referred to therein. Accordingly, we express no
opinion as to any agreement, instrument or other document other than the
Document as specified herein or as to any provision of the Document to the
extent it cross-refers to an agreement, instrument or other document.

 
2.2
In giving this opinion we have relied exclusively upon the Document and have not
independently verified its accuracy. This opinion is based upon and confined to
the facts at the date hereof and to the law of the Federal Republic of Germany
presently in force, as currently applied and construed by the German courts.
This opinion does not relate to facts or laws or to the interpretation of laws
after the date hereof and we do not assume any obligation to update this opinion
or to inform you of any changes to facts or laws. We have made no investigation
of, and this opinion does not address, the laws of any other jurisdiction.

 
2.3
We have not been responsible for, or assisted in, the investigation or
verification of any statements of fact (including statements as to any law other
than German law or the reasonableness of any assumption or statement of
opinion).

 
2.4
We express no opinion as to matters of fact or the valuation of assets provided
as security nor does this opinion address matters relating to tax.

 
3
Assumptions

 
 
In rendering the opinion set out below we have, without independent
verification, relied on the following assumptions:



 
3.1           Veracity and general matters
 
3.1.1
The Document submitted to us as photocopy or via fax or email conforms to the
respective original Document; the original of such photocopy is an authentic and
complete document.

 
3.1.2
Where the Document has been examined by us in draft or specimen form, it will be
or has been executed or delivered, as applicable, in the form of that draft or
specimen (i.e. no change has been or will be made to the terms and conditions
thereof).

 
 
2 

--------------------------------------------------------------------------------

 
 
 
3.1.3
There are no written or oral agreements or arrangements which would expand,
modify, or otherwise affect the respective rights, duties, and/or obligations of
the parties as set forth in the Document and which would have an effect on the
opinions rendered herein.

 
3.1.4
The Document has not been supplemented, amended or revoked after its date and
prior to the execution hereof but remains accurate in all respects.

 
3.1.5
All signatures are genuine.

 
3.1.6
Any natural person acting as representative for the parties in the context of
the execution of the Document was of sound mind when executing it.

 
3.1.7
Upon execution of the Document, the relevant parties and their respective
directors, employees, agents and advisers did not act in bad faith or fraud,
mistake or undue influence.

 
3.1.8
The other documents referred to in the Document are legal, valid and binding and
their provisions do not contradict any of the provisions of the Document.

 
3.1.9
Each of the statements of matters of fact contained in the Document in relation
to each of the parties to the Document is true, accurate and complete at all
relevant times.

 
3.1.10
All of the representations and warranties given by any of the parties to the
Document are, and, at the time they are repeated, will be at all relevant times,
true and accurate and any representation or warranty given by any of the parties
to the Document that it is not aware of or has no notice of any act, matter,
thing or circumstance means that the same does not exist or has not occurred, as
the case may be.

 
3.1.11
All consents, authorisations, licenses, approvals, registrations or other
actions by or with any governmental authority (other than in Germany) required
to be obtained for the execution and/or performance of the Document have been
obtained.

 
3.1.12
All parties to the Document have all public permits, licenses and approvals to
run, perform and carry on their relevant business.

 
3.2
Corporate power, authorisation and execution

 
3.2.1
Each of the parties to the Document is a duly incorporated or, as the case may
be, established, and validly existing legal entity under its governing laws.

 
3.2.2
The Document has been duly executed by each party thereto.

 
 
3 

--------------------------------------------------------------------------------

 
 
 
3.3           Document
 
3.3.1
The Pledgor was, at the time of the Document coming into effect (Wirksamwerden)
and, subject to the pledge granted under the Document, will remain the
unrestricted owner of the assets, claims and/or rights serving as security under
the Document which at the time were and, subject as aforesaid, will remain
unencumbered.

 
3.3.2
The bank accounts and other assets referred to in the Document exist and are
held by the Pledgor, the bank account details are correct and the other assets
are also sufficiently and correctly described.

 
3.3.3
Any disputes arising in connection with the Document will be decided by German
courts applying German conflict of law rules. We have not examined whether
courts outside Germany may have jurisdiction regarding such disputes, nor do we
express any opinion as to how such courts would construe and interpret the
Document.

 
3.3.4
The Secured Obligations are validly existing, binding and enforceable
obligations of the relevant persons towards the Pledgees.

 
3.3.5
That each and every clause of the Document has been specifically negotiated
(individuell ausgehandelt) as between the parties thereto and has not been
unilaterally imposed (einseitig gestellt) on any party by any other party
thereto.

 
3.3.6
That the pledges created under the Document have been notified by the Pledgor to
the relevant account bank in accordance with the Document.

 
3.4
Solvency and relationship to other creditors

 
3.4.1
As of the date of this opinion and as a consequence of doing any act or thing
which the Document contemplates, permits or requires, the Pledgor is not, nor
will be deemed, unable to pay any of its debts when due (Zahlungsunfähigkeit)
and the Pledgor is not facing over-indebtedness (Überschuldung) or is subject to
imminent illiquidity (drohende Zahlungsunfähigkeit).

 
3.4.2
No party to the Document is aware of any circumstances which would indicate that
or give reason to enquire further whether or not any party to the Document is or
would be, close to a situation of being presumably unable to pay its debts as
they fall due (including German law drohende Zahlungsunfähigkeit or
wirtschaftlicher Zusammenbruch).

 
3.4.3
As of the date of this opinion, no insolvency or winding up resolution or
petition has been presented or an order has been made or rejected on grounds of
insufficiency of assets (Abweisung mangels Masse) by a court or by directly
applicable law for the winding up, dissolution or administration of the Pledgor.

 
3.4.4  
No party enters into the Document or any transaction contemplated therein with
bad faith or with the intention to prejudice, defraud or damage any creditor of
the Pledgor.

 
 
4 

--------------------------------------------------------------------------------

 
 
 
4         Opinion
 
In reliance upon the foregoing and subject to the qualifications, limitations,
exceptions and descriptions set out below and having regard for such legal
considerations as we have deemed relevant we are of the opinion that:
 
4.1
The Document, if implemented in accordance with its terms and subject to the in
rem prior pledge of the Account Bank (as defined in the Document) under its
standard terms and conditions, validly creates the security interest described
therein.

 
4.2
The obligations of the Pledgor under the Document are legal, valid, binding and
enforceable in accordance with their terms.

 
4.3
The Document is in proper form for its enforcement in the German courts (except
for the fact that it is written in a language other than the German language
which will require an official translation to be obtained for enforcement
purposes).

 
4.4
No consent, authorisation, license, or approval of governmental or public bodies
in Germany is required with regard to the entry into and the performance of the
Document by the parties thereto.

 
4.5
To ensure the validity, enforceability and admissibility in evidence of the
Document, it is not necessary that it or any other instrument be notarised,
filed, recorded, registered or enrolled in any court, public office or elsewhere
in Germany.

 
5
Qualifications

 
In addition to the other qualifications set forth in this opinion, this opinion
is subject to the following qualifications:
 
5.1       General matters
 
5.1.1
We are lawyers admitted to practise in the Federal Republic of Germany.
Therefore, this opinion is expressly limited to German law as applied by German
courts and as it exists at the date hereof. It is given on the basis that it
will be governed by and construed in accordance with German law. We have not
examined any other laws and we do not express any opinion on such other laws. We
have assumed, however, that there is no provision in such other laws which could
affect this opinion.

 
5.1.2
This opinion is based on the facts existing on the date hereof of which we are
aware and the opinions set forth herein shall not be deemed to relate to facts
and conditions prevailing after the date hereof.

 
5.1.3
There is no final judicial precedent in Germany for holding facsimile or e-mail
communications legal, valid and binding in all circumstances (in particular
where there is a legal requirement for written form,

 
 
 
5 

--------------------------------------------------------------------------------

 
 
a signature by way of a facsimile signing has been held insufficient to satisfy
such requirement). However, where there are no particular legal requirements as
to the form of such communication (unless the requirement of actual receipt has
been validly waived), the German Federal Court of Justice (Bundesgerichtshof,
the Supreme Court) has held that any facsimile communication received by the
addressee will be deemed validly given (widerlegbare Vermutung).
 
5.1.4
The authenticity or completeness, and therefore the value as evidence, of any
message or data in electronic form (even if saved on a medium of data storage)
is in principle capable of being challenged as evidence in German courts on,
inter alia, the grounds that:

 
(a) its content; and/or
 
(b) the sender; and/or
 
(c) the date and time of its issue,
 
may have been altered or manipulated and cannot be certified.
 
5.1.5
Any authorisation or instruction provided for in the Document may be revoked or
terminated for important cause (aus wichtigem Grund) even if such authorisation
or instruction has been made irrevocably. The same is true for any appointment
of an agent under the Document.

 
5.1.6
Any provision in the Document providing that certain certifications or
determinations will be conclusive, binding and authoritative will not
necessarily prevent judicial enquiry into the merits of any claim by any
aggrieved party.

 
5.1.7
Where contractual or legal consequences are attached to the occurrence or
non-occurrence of an event a German court would have discretion to decide (upon
evidence being brought to it) whether such event has occurred.

 
5.2
Enforceability, choice of law

 
5.2.1
The term “enforceable” or any other word of similar import, where used herein,
means that the obligations assumed by any person expressed to be a party to the
Document are of a type which the courts of the Federal Republic of Germany
generally enforce, subject to and limited by the provisions of any applicable
bankruptcy, insolvency, liquidation, reorganisation, moratorium or other laws of
general application from time to time in effect relating to or affecting the
creditors’ rights and remedies generally.

 
5.2.2
Any enforcement of the Document in the Federal Republic of Germany will be
subject to the rules of civil procedure arising by operation of law as applied
by German courts or other competent authority of the Federal Republic of
Germany.

 
 
6 

--------------------------------------------------------------------------------

 
 
 
5.2.3
A German court might hold that any provision of the Document stating that any
representation or communication shall be deemed to have been made or delivered
is void or voidable.

 
5.2.4
Enforceability of contractual obligations can be affected by matters such as
breach of contract or frustration (Unmöglichkeit). Claims may be subject to
defences such as for instance set-off, rights of retention or estoppel.

 
5.2.5
The German law principle of Treu und Glauben requires that contracts are
performed in good faith. For example, a German court may, in certain situations,
regard the execution of contractual rights as untimely or abusive. Actions which
have to be considered to constitute bad faith or which are contra bonos mores
may provide certain rights in favour of a contracting party or may render
contracts or commitments void or voidable.

 
5.2.6
Where a party under the Document is vested with discretion or may determine a
matter in its opinion, such discretion must be exercised reasonably or such
opinion must be based on reasonable grounds, in order for such discretionary
decision or opinion to be binding on other parties.

 
5.2.7
Claims under the Document may become statutorily barred by limitation periods or
under the doctrine of waiver (Verwirkung) or may become subject to set-off or
counter-claims.

 
5.2.8
We express no opinion with respect to the enforceability and validity of
provisions in the Document to the extent that they may provide for
indemnification or reimbursement for losses caused by acts or omissions which
the beneficiary of such provisions is directly or indirectly responsible for.
This may constitute a violation of Section 254 of the Germany Civil Code
(Bürgerliches Gesetzbuch, BGB) (contributory negligence) or Section 276 BGB
(prohibition on limitations or exclusions of liability for one’s own wilful
behaviour) and may not be enforced by a German court.

 
5.2.9
We express no opinion with respect to the limitations of a party’s set-off
rights under the Document. Under German law, a right of set-off may be asserted
notwithstanding an explicit waiver of such right, provided that the claim to be
set-off has been recognised in a final and binding judgment or such claim is
undisputed between the parties.

 
5.2.10
Provisions in the Document which provide that any determination, certificate or
statement of account made or given by any party is to be final, conclusive or
binding may not be enforced and will not prevent judicial enquiry into the
merits of the matter and the basis on which such determination, certificate or
statement of account is made.

 
5.2.11
We have not examined whether courts outside Germany may have jurisdiction
regarding disputes arising in connection with the Document, nor do we express
any opinion as to how such courts would construe and interpret the Document.

 
 
7 

--------------------------------------------------------------------------------

 
 
 
5.3
Priority of security, disposals by grantor of security, pledges

 
5.3.1
Pledges under the standard terms and conditions of the Account Bank (as defined
in the Document) may rank prior to the pledges of bank accounts under the
Document. However, in the acknowledgement to the notice to the Document, the
Account Bank (as defined in the Document) undertakes that any rights of pledge
under its standard terms and conditions are subordinated to the pledges created
under the Document. However, please note that such subordination agreement is of
contractual nature only and does not change the ranking in rem.

 
5.3.2
The assets, claims and/or rights which are subject to a security created by the
Document may consist of rights and/or claims against third parties which are
subject to contractual or statutory provisions. To the extent they do, the
security is subject to the terms of those rights and/or claims and may be
subject to the rights and/or claims of those third parties (who may, for
instance, have rights of set-off).

 
5.3.3
We did not carry out any due diligence investigations with regard to the assets,
claims and rights to be transferred, assigned, pledged or otherwise encumbered
under the Document. Therefore, no opinion is expressed herein as to the
existence of or (unrestricted) title to any of the assets which serve as
security under the Document or as to the priority of the security.

 
5.3.4
To the extent to which the Document secures the abstract acknowledgement
provided for in the Document we note that the creation of an abstract (parallel)
debt as basis for accessory security interests (akzessorische Sicherheiten)
(such as pledges) has not been the subject of German court rulings. In this
regard we have relied on general principles of German law on security interests.

 
5.3.5
Pledges of payment claims only become valid under German law if the pledgor in
its capacity as creditor of the relevant claim gives notice to the debtor of the
claim of the pledge and the identity of the pledge.

 
5.3.6
If the performance of an obligation of the Pledgor under or in connection with
the Document is contrary to the exchange control regulation of a member state of
the International Monetary Fund, that obligation might be unenforceable in the
Federal Republic of Germany according to Article VIII Section 2(b) of the
International Monetary Fund Agreement. In the case of unenforceability of an
obligation, security interests which shall secure this obligation can be
unenforceable as well. This is in particular true for accessory security
interests (akzessorische Sicherheiten) such as the Document.

 
5.4
Security contra bonos mores, excessive security

 
5.4.1
The security created under the Document is not valid and enforceable if the
granting of such security is “against good morals” (“gegen die guten Sitten”),
Section 138 BGB. For example, this may be the case if the security recipient
knew or should have known that the borrower for whose debts the security is
created is not or will not be able to repay such debt, so that the enforcement
of the security is already foreseeable at the time the security is granted and
at the same time the security recipient

 
 
8 

--------------------------------------------------------------------------------

 
 
knows or should have known that, as a result thereof, the claims of other third
party creditors are jeopardised.
 
5.4.2
The granting of security might be against public morals if the grantor of
security, due to the granting of several security interests, loses its capacity
to (freely) run its business (Knebelung). From the face of the Document, we do
not believe that such a situation is given in the matter at hand.

 
5.4.3
The Document can be void if it constitutes an initial over-collateralisation
(anfängliche Übersicherung)  which is so excessive that it must be considered as
being “against good morals” (“gegen die guten Sitten”). If at the time of
entering into a security agreement it is already certain that the realisable
value of the security is significantly out of proportion to the claim secured,
then there is a risk that the entire German security would be regarded as an
initially excessive collateralisation. The German courts have not given any
guidelines as to which loan-to-security ratio amounts to excessive
collateralisation. A decision by the Supreme Court indicates that the
loan-to-security ratio would be well beyond the threshold applied to
subsequently excessive collateralisation, i.e. more than 150 per cent of the
amount of the secured obligations. The actual valuation, however, will be based
on the realisable value and therefore needs to take into account any possible
discount on the current market value, arising, e.g. from the circumstances of a
distress sale. In addition, the over-collateralisation, in order to be regarded
as against good morals, must be based on a lender's reprehensible and
condemnable state of mind (verwerfliche Gesinnung), which is assumed if a
lender, out of self-interest, displays a morally unbearable recklessness as
against a borrower.

 
 
6
Limitation, benefit of opinion and governing law

 
6.1
This opinion is limited to the matters stated herein, and no opinion is implied
or may be inferred beyond the matters stated herein. In particular, this opinion
does not cover any tax-related issues. We undertake no obligation to supplement
or amend the opinion expressed herein based on facts, circumstances, or events
which only come to our attention after the date hereof. For the purpose of
rendering this opinion we have not conducted any investigation as to factual
circumstances but have relied exclusively on the Document.

 
6.2
This opinion is solely for your benefit and each of your permitted successors
and assignees during primary syndication in the next twelve (12) months from the
date hereof in connection with the Document and the transactions contemplated
thereby. This opinion is not intended to create third party rights pursuant to
Section 328 et seq. BGB (Vertrag zugunsten Dritter oder Vertrag mit
Schutzwirkung für Dritte) and may not be relied upon by anyone other than you
and each of your permitted successors and assignees during primary syndication
in the next twelve (12) months from the date hereof.

 
 
9 

--------------------------------------------------------------------------------

 
 
 
6.3
Neither this opinion nor any copy of this opinion may be delivered to any other
person, nor may be recorded or referred to in any public document or filed with
anyone without our express prior written consent, unless such delivery, recoding
or filing is required by law, any other binding regulation or to safeguard the
legitimate interests of the relevant beneficiary of this opinion.

 
6.4
This opinion and all non-contractual obligations arising out of or in connection
with it are governed by and shall be construed in accordance with German law.
Exclusive place of jurisdiction is Munich, Germany.

 
 
Yours faithfully
 
 
 
 
 
 
Norton Rose LLP
 
 


 
10 

--------------------------------------------------------------------------------

 


SIGNATORIES
 
 
 
The Borrower
                     
For and on behalf of
 
)
     
ROYAL CARIBBEAN CRUISES LTD.
 
)
 
/s/ Antje M. Gibson
 
Name:
 
)
 
Antje M. Gibson
 
Title:
 
)
 
Vice President and Treasurer
                                   
The Facility Agent and Lender
                     
For and on behalf of
 
)
     
KfW IPEX-BANK GmbH
 
)
 
/s/ Aida Welker
/s/ Claudia Wenzel
Name:
 
)
 
Aida Welker
Claudia Wenzel
Title:
 
)
 
Director
Assistant Vice President
                                   
The Hermes Agent
                     
For and on behalf of
 
)
     
KfW IPEX-BANK GmbH
 
)
 
/s/ Aida Welker
/s/ Claudia Wenzel
Name:
 
)
 
Aida Welker
Claudia Wenzel
Title:
 
)
 
Director
Assistant Vice President
                                   
The Initial Mandated Lead Arranger
                     
For and on behalf of
 
)
     
KfW IPEX-BANK GmbH
 
)
 
/s/ Aida Welker
/s/ Claudia Wenzel
Name:
 
)
 
Aida Welker
Claudia Wenzel
Title:
 
)
 
Director
Assistant Vice President

 
 


 
4

 

--------------------------------------------------------------------------------


